Explanations of vote
Oral explanations of vote
Mr President, would you trust an economic forecaster who had recently said this: 'The euro has done more to enforce budgetary discipline in the rest of Europe than any number of exhortations from the IMF or the OECD'? Or this: 'The euro has already provided great internal stability for the eurozone'? Or this: 'If we get rid of sterling and adopt the euro, we will also get rid of sterling crises and sterling over-valuations. This will give us a real control over our economic environment'.
All three of those quotations come from our former colleagues in this House, Nick Clegg and Chris Huhne - now, alarmingly, ministers in the British Government. We, on the other hand, who oppose the euro - there is no way of putting this modestly - have been proved absolutely right. We always said that an ECB rate determined by the needs of the core would be disastrous for the periphery.
I am not expecting any humility from those who got it so disastrously wrong. I am sure they will still be wheeled out by the BBC as disinterested experts, and I am sure that we will still be portrayed as doctrinaire hardliners. Believe me, I am not gloating for the sake of it. A friend of mine just said that there is nothing more irritating than being wise during the event. But please listen to us next time. The single currency forces nations to adopt the wrong monetary policy, with calamitous outcomes for the bailout receivers and to those paying.
Mr President, I share the concern my colleague just expressed about this obsession with harmonisation. When we look at the moves towards a common VAT tax base, we hear MEPs across this House arguing for more and more harmonisation when it comes to tax, forgetting that what we really need here at EU level is more tax competition. We also need this at global level to ensure that when it comes to the economy and economic competitiveness, we are not taxing our citizens out of productive capability and productive forces - what we are actually doing is ensuring that we have enough entrepreneurs and innovators in a country, and one of the best ways we can do that is by tax competition.
This obsession with harmonisation has led us to a single currency that does not take account of national differences and differences in economic cycles. This is why countries are suffering; this is partly why Ireland is suffering; and it is time we moved more towards competition, rather than to common tax bases.
(IT) Mr President, ladies and gentlemen, the report examines the annual report and the activity carried out this year. Economic and financial and, to a growing extent, political actions are still extensively dominated by the international financial crisis.
Events in Greece and in other countries of the area naturally have complex causes. The problems are largely of internal origin because they stem from a lack of structural reforms.
Without a shadow of a doubt, the European monetary union has not operated in the way it was designed to work. The principles of the Stability and Growth Pact have not always been respected and infringements that seemed minor initially have proven, over time, to be a serious threat to the pact as a whole.
We must therefore learn a lesson from the situation. We need to re-balance the European monetary union, achieve greater transparency and more effective management of the crisis in the financial markets and rebuild public trust from the bottom. This is an enormous challenge, but also an opportunity that we have a duty to grasp.
Mr President, we can see the way in which the Irish Republic has been brought to its present predicament by the euro. As early as 2001, Irish economists were alarmingly warning that Ireland desperately needed to raise interest rates to choke off the unsustainable boom. But of course, there were no Irish interest rates; there was only the European Central Bank, which, by giving the core members what they needed, was giving the peripheral members a double dose of what they did not need, namely, artificially cheap money.
The problems of Ireland are going to carry on for as long as it is in the single currency. The bailout may allow it to limp on until the next time that its monetary policy needs to diverge from those of the rest of the eurozone. It is crazy, at a time like this, when my own country already owes GBP 850 billion, that we should be borrowing another GBP 7 billion to send to Ireland. That money will not only be useless, it will be actively harmful because it will trap the Republic of Ireland in its present discontents.
If we want to be helpful, we could offer our friends and neighbours the far more immediate and practical assistance of allowing them a temporary currency union with sterling, allowing them to treat their loans as being denominated in pounds, and allowing them then to export their way back to growth.
(FI) Mr President, I would like to emphasise the importance of training. In other respects, this motion for a resolution is excellent, but I would like to point out that, from the perspective of gender, the EU and other countries involved in these civil crisis management operations would do well to look to the north and learn a lesson from Sweden and Finland too where it concerns training.
I would also like to stress that it is very important that cooperation actually works and that we also conduct surveys and studies on how well these operations have succeeded. There are still flaws in the system at the moment.
Mr President, I want to explain the reason why I voted against Amendments 30 and 31 to Article 5 of the Gallagher report: for the very simple reason that it would separate the Bay of Biscay TAC from the rest of the area. The justification was simply that there are many small local fishing boats in that particular region that do not have a big impact on the stocks of mackerel in the waters.
The argument I would make is that every coastal community, virtually in every country, could make the same argument in order to protect the interests of their fishermen. The Scientific, Technical and Economic Committee does not seem to suggest that we can separate the fish stocks in the waters. Fish are a transient species, they move around, and this separation is not in accord with the Lisbon Treaty.
The plan for the long-term management of the stocks within the North Atlantic should not be fiddled with. If we have a common fisheries policy, it should be common for all, no exceptions, no exemptions, and the long-term consequences of this are quite serious.
(ES) Mr President, I voted in favour of Amendments 30 and 31, because both the distribution by area of total allowable catches (TACs) and the establishment of TACs need to take into account the characteristics and objectives of the different fleets - small-scale and industrial fleets - so that the fishing opportunities that they have had until now can be maintained.
Changing them could mean changes in the fishing framework, and could even cause disputes with local fisheries, which mainly use horse mackerel to provide quality fish to the public.
TACs need to be differentiated by area, both in the case of horse mackerel, and in the case of other fish populations that are also covered by the common fisheries policy.
(PL) Mr President, the problem of declining fish stocks is affecting not only us Europeans, but also fishermen and consumers throughout the world. The lack of suitable fishing grounds is a threat to food security. It may also upset the balance of aquatic ecosystems and, as a result, of the entire environment of our planet.
In relation to climate change, the Baltic Sea is particularly at risk of the disappearance of certain species of fish, and errors in European fisheries legislation, which imposes bans on fishing, are exacerbating this situation. This is why it is so important to carry out an appropriate revision of the common fisheries policy, which guarantees sustainable fishing in the waters of our region. I endorsed the report for these reasons.
(FI) Mr President, I voted in favour of this report. I, too, am concerned that we need to ensure that fish stocks last and that fishing is genuinely sustainable, in the Baltic Sea region too. The reduction in fish stocks is currently a major cause for concern. Here, obviously, the focus was mainly on flounder and turbot, and this was clearly a technical reform in the main, one which was needed when the Treaty of Lisbon had entered into force. In other words, the old system was being sanctioned.
The scope of this debate should now be widened. I am concerned about wild salmon stocks, especially in the Baltic region, and I think that we should ensure that these stocks could also be reestablished there and that we should start to give serious attention to making sure that fishing in the Baltic Sea is practised in a sustainable manner.
(IT) Mr President, ladies and gentlemen, the Commission's proposal that introductions and translocations involving the use of closed aquaculture facilities should be exempted from the permit requirement was bound to be accompanied by a more rigorous definition of the requirements that these facilities must observe. I therefore lent my full support to the report by Mr Ferreira.
I would nevertheless like to take this opportunity to emphasise the lack of adequate support for scientific research and technological development in the field of native species rearing. Greater support for this sector is essential to the sustainable development of European agriculture. Only in this way will we be able to diversify food production and supply, guaranteeing an improvement in quality and greater environmental safety.
(IT) Mr President, ladies and gentlemen, the single market is one of the pillars of the European Union. There is no doubt that, under the same general conditions, enterprises can produce and sell their products and services without public support, but not all sectors and not all areas are operating under conditions of parity. It is therefore fair, as in this instance, to correct situations of economic disadvantage and allow productive businesses to remain on the market and maintain employment levels, as in Sulcis for example, where 500 families would have found themselves without work, without income and without dignity.
We must realise that when we speak of coal, we are talking about areas that have no alternative to mines and should be allowed the opportunity to adopt production technologies that are competitive and compatible with the free market and with the environment. Logically, postponing the deadline to 2018 must represent an imperative to ensure that institutions and companies take immediate action to develop technological, financial and environmental compatibility conditions that are in line with the challenges that await us.
(FI) Mr President, when we speak about State aid, we also need to remember that, in some cases, it can distort competition.
When, in the context of the Single Market, there is talk specifically about coal mines and aid for them, it has to be said that we in Europe should be looking at a more sustainable future. Coal is now one of the most harmful fossil fuels: it actually kills hundreds of thousands of animals over the course of a year as a result of different emissions. For that reason, I hope that we in Europe will achieve a situation where we could gradually reduce the use of coal as a source of energy and switch to renewable energy sources. I understand that it will mean that there will have to be a period of transition of some kind in areas where coal production is closely linked to employment, but basically, we should be moving more in the direction of renewable technology and energy.
(FI) Mr President, I do not think that the EU should support polluting coal mines. We should be supporting the acquisition of renewable energy and its production. We cannot put our foot down on the accelerator and apply the brakes at the same time. I am with the Group of the Alliance of Liberals and Democrats for Europe on this matter, but in the final vote, I made a mistake. I formally corrected it, but I also wanted to say so here.
(PL) Mr President, I am speaking because Poland is one of those countries which have had to face the biggest problems in terms of a sudden reduction in expenditure and extraction potential in the coal industry. Ten years ago, we introduced a radical programme of mine closures, but to replace the Polish coal, 10 million tonnes of Russian coal is being imported. I want to give my assurance that the emission of CO2 from Polish coal is the same as from Russian coal. However, it is good that we have a national aid programme and that the Commission allows this. I endorsed this report. However, I am of the opinion that we do have to maintain a balance. The objective is not to close mines just for the sake of closing mines; it is to ensure energy security - and we are treating mines as if they were businesses.
(IT) Mr President, ladies and gentlemen, the ACP-EU Joint Parliamentary Assembly has succeeded in establishing itself as a key player in international North-South cooperation due to the quality of its work.
Strengthening the parliamentary dimension of cooperation proved essential for the purposes of guaranteeing good deployment of funds, satisfying people's needs and achieving the Millennium Development Goals with regard to health and education.
Some time ago, the European Commission introduced the practice of subjecting national and regional strategy papers to parliamentary scrutiny by both the European Parliament and national parliaments.
I voted in favour of this report because I intend to support the work carried out to date by this House, a role that is even more important today as we oversee negotiations over economic partnership agreements.
In 2009, the European Commission submitted, together with the ACP countries, certain proposals for a second review of the partnership agreement and I hope that we can guarantee its survival and development as an essential institution in this process of cooperation and democratisation of the rest of the world.
(IT) Mr President, ladies and gentlemen, first of all, I should like to congratulate Mrs Joly on her report.
Today, we inhabit a world where human history seems to be travelling along separate tracks. In some continents, the days are spent basking in the light of innovation, technology and objective wellbeing while, in others, people spend their hours, from dawn to dusk, in a desperate search for the minimal means of survival.
In 2009, the Joint Parliamentary Assembly strove actively to ensure that its numerous proposals could be translated into substantial commitments and goals to be achieved. The European Union proved itself resolved to undertake timely, targeted and coordinated action to support the hardest hit countries, particularly the poorest and most vulnerable.
On 1 December, the twentieth ACP-EU plenary session will be held in Kinshasa. During this, an important report on the Millennium Development Goals will be discussed. As rapporteur and also deputy chair of the assembly, I will be fully committed to ensuring that the measures adopted are not empty words but become a solid commitment to continuing along the path towards a fairer world and, above all, a world without poverty.
(IT) Mr President, ladies and gentlemen, the ACP-EU Joint Parliamentary Assembly has proved itself an essential tool for building an open and democratic dialogue, successfully involving ACP national parliaments, local authorities and non-governmental organisations.
I agree on the general approach of the report, and consider the invitation to the Commission to provide greater information to the parliaments of ACP countries to be particularly useful. It is essential to actively involve these parliaments in preparing national development strategies.
I give my support to Mrs Joly. Before we can talk about establishing a tax on international financial transactions, though, we need to carry out a study on its potential impact.
(IT) Mr President, ladies and gentlemen, the aim of the Stockholm Programme adopted by the European Council in December last year, is to create a European space of freedom, safety and justice, to be achieved over the next five years, with the aim of ensuring that citizens can enjoy all their fundamental rights.
The ultimate aim of Union law must therefore be to facilitate mobility and to guarantee that these same citizens can create a European judicial space as quickly as possible.
The action plan proposed by the European Commission envisages a set of measures that stem from the new instruments made available by the Treaty of Lisbon for the purposes of reconciling the needs of citizens of the single market with the different judicial traditions of Member States.
I voted in favour of this report because, having stated the necessary premises, it calls on Member States to commit themselves actively to its implementation, emphasising the sectors that must be treated as a priority, namely, civil aspects, mutual recognition of official documents and judgments, a common framework of reference, debtors' assets and common judicial training
I emphasise once again my conviction that the European Parliament must be associated with this process of harmonisation after a careful examination of the legal systems in force at national level. Nowadays, the harmonisation of legal systems and the respective scope of civil and criminal law on numerous matters is correlated with and has become an integral part of discussions in international trade negotiations because it raises a set of legal questions that have not yet been resolved.
(NL) Mr President, European cooperation in the area of freedom, security and justice (AFSJ) remains a sensitive issue and one which needs to be addressed carefully. Cooperation between judicial authorities may be necessary in order to prevent crime and bring justice and legal certainty to the European internal market. However, cooperation within the framework of AFSJ carries with it the hidden risk that Europe will occupy itself with matters which actually fall within national competence. Paragraph 40 of the Berlinguer report emphasises mutual recognition of marriage and family law without any reference to Article 81(3) of the Treaty on the Functioning of the European Union. This article states that each Member State shall remain sovereign in matters of family law with cross-border implications. I have declined to endorse this report, both because this European principle has not been explicitly observed and because the European Conservatives and Reformists' amendment in that regard has been rejected.
(SK) Mr President, I abstained from the vote because I am not convinced that Member State subsidiarity is respected in the area of family law. The European Union must fully respect the division of powers between the Union and the Member States when creating legislation. For this reason, I fully support an approach which consistently takes account of the various legal approaches and constitutional traditions based on the specific conditions of individual states, particularly in areas relating to the fundamental values of a given society, such as the values embodied in family law legislation.
The aim of the EU approach should be to better understand and secure the needs of all citizens in all states, and not to create some kind of monochrome society. It is therefore essential not to overstep by force the necessary framework of the measure, which might threaten the fundamental values of the Member States in specific areas of civil and family law.
(PL) Mr President, I would like to say that coal is a raw material which is very important for the welfare of society and energy security. Despite research which has been carried out and despite the search for alternative energy sources, demand for coal continues to rise. It is obvious, therefore, that efforts should be made to ensure permanent access to coal reserves.
However, when a mine becomes unprofitable, keeping it in operation with the use of State aid upsets the market, interferes with competitiveness and destabilises, as a result, the economy of the country concerned. What is needed, therefore, is suitable legislation enabling the effective and also the safe closure of such a mine. The draft regulation ensures achievement of these objectives, guaranteeing to maintain the competitiveness of the energy market and to stimulate the development of closely related industries. Needless to say, I endorsed the report.
Written explanations of vote
I voted in favour of the report by my German colleague, Mr Böge, on the proposal for a decision on mobilisation of the European Union Solidarity Fund to the tune of EUR 13 million in order to help Ireland, which was hit by serious floods in November 2009. The amount of aid seems derisory to me (2.5% of an estimated EUR 500 million of total damage), and it has come far too late. I suggest that we ask ourselves whether, rather than granting derisory sums, we ought not to use part of them to finance a European civil protection force to come to the aid of States that are stricken by disasters that they are not equipped to deal with (fires, floods, natural disasters, cross-border disasters, and so on), or to carry out international cooperation efforts in the event of serious disasters such as that which occurred in Haiti, for example.
I strongly agree with what the report says about supporting the Commission's decision to allocate EUR 13.02 million from the EU Solidarity Fund for the benefit of Ireland in order to restore infrastructure and to implement flood prevention measures in affected areas.
The floods in Ireland in November 2009 did considerable damage to homes, farms, businesses, infrastructure, roads and water sources in affected areas. This money from the Commission will help defray some of the costs that arose at the time of the crisis. The extent to which this money is directed to investment for putting measures in place to prevent flooding in the areas concerned is also extremely important.
I voted to provide funds from the EU Solidarity Fund to Ireland. In 2009, heavy rain led to severe flooding which caused serious damage to the agricultural sector, residential properties and businesses, to the road network and other infrastructure. Support for Ireland was approved by way of exception because the extent of the damage caused by the floods did not meet Solidarity Fund requirements. With the changing climate in Europe and throughout the world, there is an increasing number of natural disasters resulting in loss of human life and major damage. The European Union must therefore establish measures to provide the required funding in a timely manner when such disasters occur. In its March resolution, the European Parliament clearly expressed its position that in order to solve the problems caused by natural disasters more effectively, there needs to be a new Solidarity Fund regulation. I believe that the review of the regulation must aim to establish a stronger and more flexible measure, the application of which would enable us to react more effectively to the new challenges of climate change and to swiftly deliver aid to the victims of natural disasters.
in writing. - Considering the illegitimacy, undemocratic structure, corruption and megalomaniac ulterior motivation of the European Union in general and the Commission, in particular, we of the UKIP cannot condone the Commission's monopolisation of public funds for any purpose whatever and believe, consequently, that any monies it directs to the repair of last year's flood damage in Ireland will not be properly used and will merely conceal the need for relief funding that is correctly disbursed and directed by democratically elected governments.
The European Union Solidarity Fund, which is intended to help countries forced to cope with natural disasters, has been mobilised 33 times since its creation eight years ago. It has proved its usefulness, and mobilising it for the November 2009 floods in Ireland, which everyone remembers, is, in my view, entirely justified.
in writing. - (BG) I would like to explain why I voted in favour of this proposal. I believe it absolutely necessary for us to show understanding towards problems such as this, as something like this could happen to any one of us. By acting in this way, we show our unity and empathy at times of natural disasters. I am certain that our aid will be spent in the best way possible and will help overcome the consequences of the flooding in Ireland.
I regard Ireland's application for assistance from the Solidarity Fund following the torrential rain which led to major flooding in November 2009 as important and welcome. The flooding caused severe damage to the agricultural sector, residential properties and businesses, to the road network and other infrastructures.
Overall, I voted in favour of this report, given that Ireland has submitted a request for assistance and the mobilisation of the European Union Solidarity Fund to respond to a disaster caused by severe flooding in November 2009, and due to the fact that this flooding caused considerable damage to many homes, farms, roads and water supply networks, and that the financial aid provided under the fund will enable the Irish authorities to recoup some of the costs incurred in responding to the emergency.
I voted in favour of the mobilisation of the European Union Solidarity Fund in favour of Ireland following the floods that caused severe damage to the agricultural sector, homes and businesses, the road network and other infrastructure. Although the total losses remain below the normal threshold, the request made by Ireland falls under the criterion of 'extraordinary regional disaster', which sets out the conditions for mobilising the Solidarity Fund 'under exceptional circumstances'. It would be desirable for the Council to unblock the new regulation on the Solidarity Fund, which has been approved by Parliament.
As I stated previously, I believe that solidarity among EU Member States and, in particular, European support for states affected by disasters, is a clear sign that the EU is no longer just a free trade area. At a time when many are questioning the soundness of our joint project, special aid instruments such as the European Union Solidarity Fund show that we are capable of remaining united in adversity, even in situations that place high demands on human and material resources. The floods that took place in November 2009 seriously affected Ireland and caused severe damage estimated at more than EUR 520 million. I therefore believe that the mobilisation of the fund is fully justified in order to help those who have suffered most from this natural disaster, and I congratulate the chair of the Committee on Regional Development for the speed with which she issued its opinion, thereby avoiding undue delays in the parliamentary procedure.
This report allows for the mobilisation of the European Union Solidarity Fund (ESF) to help Ireland address the disaster caused by heavy rain and flooding in 2009. This flooding caused severe damage to the agricultural sector, homes and businesses, the road network and other infrastructure. Although the total losses remain below the normal threshold, the request made by Ireland falls under the criterion of 'extraordinary regional disaster', which sets out the conditions for mobilising the Solidarity Fund 'under exceptional circumstances'.
The report approves the mobilisation of the European Union Solidarity Fund (ESF) to help Ireland tackle the disaster caused by rain and floods in 2009. In recent years, EU Member States have been hit by a considerable number of disasters. Over the first six years of the ESF, the Commission received 62 requests for financial support from 21 different countries. Of these, approximately one third came under the category of 'major disasters'. Many of these requests did not receive any support. Other disasters did not result in requests to deploy the fund, although they had a considerable and, in many cases, long-lasting impact on the people affected, the environment and the economy.
The rules for mobilising this fund need to be adapted to allow more flexible and timely mobilisation, addressing a wider range of disasters with significant impacts and reducing the time that elapses between the disaster and the point at which the funds are made available. Yet it is also important to point out that in the first place, there must be a commitment to preventing disasters, putting into practice the recommendations recently approved by Parliament.
I welcome the decision of the European Parliament to approve the Irish Government's application for financial help from the EU Solidarity Fund for flood relief. The floods in Ireland caused great damage in the country, especially in the Northwest. Under the EU Solidarity Fund, Ireland will receive EUR 13 million. This money will be used to cover some of the cost which local authorities had to pay at the time of the crisis at the end of 2009.
The total cost of the damage done is EUR 520.9 million, and - believe it or not - that amount is below the threshold in force under the Solidarity Fund. The European Commission gave its approval to the EUR 13 million going to Ireland, however, because the Commission recognised that the flooding that hit Ireland at the end of 2009 was a unique regional disaster.
in writing. - I was pleased to support this proposal and would like to express my country's appreciation for the solidarity funding allocated to our country as a result of November 2009 flooding. I attended a Floods Forum in Ireland last week and there were many expressions of gratitude when I mentioned it was to be voted in Parliament today.
I voted in favour of the mobilisation of the European Solidarity Fund. I believe, in fact, that the fund is a valuable tool for enabling the European Union to show solidarity with the populations of regions affected by natural disasters, by providing financial support to help ensure a swift return to normal living conditions.
The application approved during today's vote was made by Ireland, and it concerns the heavy rain that caused severe flooding in November 2009. The flooding caused severe damage to the agricultural sector, residential properties and businesses, the road network and other infrastructure. The Irish authorities estimate the total direct damage caused by the disaster at EUR 520.9 million.
Although this is below the threshold provided for by the regulation, the Commission examined the application on the basis of the so-called 'extraordinary regional disaster' criterion. Under this criterion, a region can benefit from assistance from the fund where that region has been affected by a natural disaster, mainly a natural one, affecting the majority of its population, with serious and lasting repercussions for living conditions and the economic stability of the region. Lastly, I would add that the fund has been mobilised for a total amount of EUR 13 022 500.
in writing. - I welcome this report agreeing to release EU funds to assist the victims of flooding in Ireland. Ireland applied for assistance from the European Solidarity Fund following heavy rain which led to severe flooding in November 2009. The flooding caused damage to the agricultural sector, residential properties, businesses and road networks and infrastructures. After evaluation of the application, the Commission has proposed to mobilise the EU Solidarity Fund for a total amount of EUR 13 022 500. It is worth noting that this is the first agreed proposal to mobilise funds in 2010 and the amount proposed will leave at least 98% of the European Solidarity Fund available for allocation in the rest of 2010.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights. The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used by other EU countries in the past, and it is now right to give this assistance to Ireland, which has submitted a request for assistance from the fund following heavy rains that caused flooding in November 2009. The flooding caused severe damage to the agricultural sector, homes and businesses, the road network and other infrastructure.
In recent years, we have seen an increasing number of environmental disasters. In particular, heavy rainfall has frequently caused floods which have devastating consequences for the environment and result in damage that costs huge amounts of money to rectify.
The European Union Solidarity Fund is being mobilised to repair the damage caused by the floods in Ireland in 2009 (to the agricultural sector, housing, businesses, the road network and other infrastructure). The overall cost of the damage which is a direct result of the disaster is estimated to be around EUR 520 million. The contribution of EUR 13 million from the EU budget will help with the reconstruction work. I have voted in favour of providing this support.
The Commission did well to mobilise EUR 13 022 500 of the Solidarity Fund with the parallel submission of a draft amending budget (DAB No 8/2010) following the application for assistance submitted by Ireland in connection with the flood of November 2009, which caused massive damage to the national infrastructure amounting to some EUR 520.9 million. National disasters and calamities must be a priority and I hope that in the future, the European Commission will take prompter, more immediate action.
The Irish floods took place in November 2009 and Parliament did not give its approval until today, more than one year after the event. The Veneto region has recently experienced a flood and I very much hope that the Commission's action will be speedier and more timely than in the past.
I voted in favour of Mr Böge's report because I believe that the European Union has a duty to provide help and support to regions affected by natural disasters and catastrophes.
I believe that the concept of solidarity is connected to the idea and values underpinning the European Union. It is one of the core values that brought the Union into being and ensured that it prospered and enlarged over time. This is the reason why this allocation is not only justified and well founded but practically a duty.
I therefore hope that such assistance will also be provided to the Italian regions severely affected by the recent floods, which brought local economies to their knees.
I agree with Mr Böge, whom I congratulate, on the need to mobilise the European Solidarity Fund in favour of Ireland on the basis of point 26 of the interinstitutional agreement of 17 March 2006. The latter allows the mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. This is the first proposal to mobilise the fund in 2010.
I support and emphasise the rapporteur's recommendations to the Commission and, given the difficult economic situation in Europe and, in particular, in Ireland, I agree that we must show solidarity.
Lastly, I should like to stress here that, given that there has also been a disaster in northern Italy, we must take immediate action to help those stricken regions, too.
in writing. - We have supported this resolution based on the fact that the Commission proposes to mobilise the European Solidarity Fund in favour of Ireland on the basis of point 26 of the interinstitutional agreement (IIA) of 17 May 2006. The IIA allows the mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. This proposal is the first proposal to mobilise the Solidarity Fund in 2010.
In parallel to this proposal, the Commission has presented a draft amending budget (DAB No 8/2010 of 24 September 2010) in order to enter in the 2010 budget the corresponding commitment and payment appropriations as foreseen in point 26 of the IIA. Ireland applied for assistance from the fund following heavy rain leading to severe flooding in November 2009. The flooding caused severe damage to the agricultural sector, residential properties and businesses, to the road network and to other infrastructure.
The present proposal on mobilisation of the European Solidarity Fund (ESF) states the need to provide aid to Ireland due to the floods of November 2009, which caused huge losses in the agricultural and industrial sector, in infrastructure, particularly roads and water supply, and in residential areas. In view of this, and recalling the disaster that struck the island of Madeira in February 2010 and the effects of the Xynthia windstorm on Europe, I welcome the Commission's proposal to grant a total of EUR 13 022 500 in aid to Ireland, based on the 'extraordinary regional disaster' criterion. This criterion is used whenever it is shown that the damage caused has affected the majority of the region's population and that it has had serious and lasting repercussions on living conditions and economic stability in the region in question. However, I would like to reiterate the need to review the current ESF system in order to make it swifter and more effective in mitigating the permanent effects of natural disasters.
in writing. - I have voted in support of the mobilisation of the EU Solidarity Fund: Ireland - floods in November 2009. As was the case in my home country of Poland, ravaging floods have torn apart so many communities and families that it is vital to lend support to our friends in Ireland. The funds will come from the Solidarity Fund, which is allocated for major catastrophes such as this. The funds will go to those communities that were hit the hardest and lend support to those families and business that were most affected by these floods and assist them with rebuilding and recovering some of the revenue lost because of the devastation of their businesses. It is important that the EU continues to support its Member States in their time of need and truly invokes the idea of solidarity.
As a member of the Committee on Employment and Social Affairs, I simply had to vote in favour of the six resolutions tabled by Mrs Matera in order to help Dutch workers made redundant as a direct result of the global economic crisis. The European Globalisation Adjustment Fund is an effective tool that is focused on the long-term reintegration of workers suffering from the harmful effects of globalisation. I therefore believe that the use of this tool, in specific cases, is entirely justified. During the discussions on the budget, some people wanted the European Globalisation Adjustment Fund to be immediately scrapped: we can see in this instance that it is still very useful in certain cases, since the consequences of the global crisis are still being felt today.
Here is the explanation of my vote. Given that the Netherlands has requested assistance in respect of 821 redundancies in 70 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Nord Brabant and Zuid Holland, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree with the request to the institutions involved in the process to make the necessary efforts to accelerate the mobilisation of the European Union Solidarity Fund (ESF).
Aid to workers made redundant due to restructuring and relocation must be dynamic and flexible so that it can be implemented rapidly and effectively. In the light of the structural changes in international trade, it is vital that the European economy is able to effectively implement the instruments to support workers affected in this way, and to retrain them with a view to assisting their swift reintegration into the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities that normally belong to the companies, nor is it intended for the funding and restructuring of companies. I am voting in favour of this report, given the request by the Netherlands for assistance in respect of 821 redundancies in 70 enterprises operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the regions of Nord Brabant and Zuid Holland.
821 redundancies in 70 companies in the graphics sector in the Nord Brabant and Zuid Holland regions of the Netherlands show that the global economic and financial crisis does not spare sectors which, at first glance, appear to be more sheltered from its effects. This hints at the worrying reduction in the number of printing and publishing companies in the Netherlands and, consequently, the very downturn in the economy as a whole. The European Commission deemed this request for printing and recorded media reproduction companies justifiable, and was backed overwhelmingly by the relevant parliamentary committee. I therefore believe that all the conditions are present to enable me to support the mobilisation of the European Globalisation Adjustment Fund (EGF) in this case. I hope that this temporary support will help redundant workers to integrate more successfully into the labour market.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, developing a new, qualified workforce to meet the needs of companies and boost the economy. This plan for intervention in the Netherlands to help 821 people made redundant from 70 companies operating in the regions of Nord Brabant and Zuid Holland falls within the same framework. I therefore hope that the European institutions will redouble their effects in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
Six more applications have been made to mobilise the Solidarity Fund, corresponding to the closure of hundreds more companies in Europe. Altogether, more than 3 000 workers have been made redundant. Initial estimates as to the number of people who would benefit from the fund at the time of its creation have long been exceeded. Above and beyond the systematic mobilisation of this instrument, what is needed is a clear break with the neoliberal policies that are causing an economic and social disaster within the countries of the European Union before our very eyes. Palliatives are indeed needed for the disaster, but the causes need to be addressed first of all.
Every new application to mobilise this fund increases the urgency of the measures that we have been advocating, which are aimed at fighting unemployment effectively, boosting economic activity, eradicating jobs with no security, and reducing working hours without cutting pay. These are measures that also combat the relocation of companies. Finally, as on other occasions, we cannot omit to point out the injustice of a regulation that offers greater benefit to countries with higher incomes, particularly those with higher levels of salaries and unemployment support.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 821 workers made redundant by 70 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Nord Brabant and Zuid Holland, amounting to a sum of EUR 2 890 027 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I welcome this report, which backs a Commission proposal to mobilise EUR 2 890 027 from the European Globalisation Fund in order to support the reintegration into the labour market of workers made redundant as a result of the economic crisis. This application concerns 821 redundancies in 70 enterprises (printing and reproduction of recorded media) over a nine month period. The European Globalisation Fund was created to help mitigate such unfortunate events.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights. The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used in the past by other EU countries, so it is now appropriate to provide aid to the Netherlands, which has submitted a request for assistance in respect of 821 redundancies in 70 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Nord Brabant and Zuid Holland.
The European Globalisation Adjustment Fund (EGF) was set up with the purpose of supporting the reintegration into the labour market of workers made redundant due to the current process of world market globalisation. EGF aid applications are evaluated by the Commission, which, in this case, was in favour of the eligibility application. Now, the approval of the budget authority is required.
The application examined by the report, which is the nineteenth during the 2010 budget, refers to EGF mobilisation for a sum of EUR 453 632 (we note that the annual fund must not exceed EUR 500 million) requested by the Netherlands for 140 redundancies in the press sector in the Drenthe region. The economic crisis is putting many companies in difficulty and more and more employees are losing their jobs. We must protect these workers. My vote could not be anything else but in favour.
Mobilisation of the European Globalisation Adjustment Fund would benefit 70 different enterprises and save 821 jobs. I have therefore voted in favour of this report.
Once again, we find ourselves in this Chamber to approve an exceptional allocation within our own borders. Only, in today's sitting, we are approving six allocations. I say this with regret, since this type of measure is associated with crisis situations and with a series of problems that have repercussions for the economy, the labour market, workers and their families. Fortunately, however, we have this resource available to us.
It is precisely in these kinds of situations that the European Union demonstrates its values and the qualities that set it apart. European solidarity and the defence of European needs are values that must be safeguarded and protected. This is the message that Parliament and the European Union wish to convey, and I hope that there will be greater sensitivity in the transmission of that message, not least to combat lazy anti-European demagogy and to show, instead, just how essential support and assistance at European level really are.
The request submitted by the Netherlands for assistance under the European Globalisation Adjustment Fund (EGF) in relation to 821 redundancies from 70 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Nord Brabant and Zuid Holland fulfils all the legally established eligibility criteria.
In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened to include its intervention in situations like this, in which, as a direct result of the global economic and financial crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful integration of these workers into the labour market.
I voted for the European Parliament resolution on the mobilisation of the EGF for granting aid to the redundant workers. In December 2009, the Netherlands submitted a request for assistance to use the European Globalisation Adjustment Fund in connection with the redundancies which were made in eight regions, in enterprises operating in the graphics sector. The application concerns 821 redundancies made in 70 enterprises involved in printing and the reproduction of recorded media. The redundancies were made in the period between 1 April and 29 December 2009 in the two contiguous regions of Nord Brabant and Zuid Holland.
The economic and financial crisis has also caused a drop in demand in the printing and publishing sector of about 32% for printed advertising material and of between 7.5% and 18.2% for magazines and newspapers. The printing and publishing industry in the Netherlands went through a major restructuring process in order to be able to continue to compete with similar sectors in Turkey, China and India. I believe that the procedure for allocating these funds must be simplified to facilitate the affected enterprises' access to the EGF.
Here is the explanation of my vote. Given that the Netherlands has requested assistance in respect of 140 redundancies in two companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Drenthe, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree that EGF aid is not a replacement for actions that are the responsibility of firms under national legislation or collective agreements, nor does it finance the restructuring of firms or sectors.
Despite lending my support to all the requests to mobilise the European Globalisation Adjustment Fund presented by the Netherlands concerning the severe wave of redundancies which has plagued two areas of the graphics sector - printing and reproduction of recorded media and publishing - I believe that the Dutch authorities could provide more details about the scope of the measures and their accuracy, so as to allow these measures to be assessed more effectively. I hope that the sector can recover and that the redundant workers, particularly the older ones, are able to rebuild their lives and resume their place in the labour market.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, developing a new, qualified workforce to meet the needs of companies and boost the economy.
This plan for intervention in the Netherlands to help 140 people made redundant from two companies in Drenthe falls within the same framework. I therefore hope that the European institutions will redouble their effects in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 140 workers made redundant by two companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Drenthe, amounting to a sum of EUR 453 632 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I voted for this report, which backs an application to mobilise the European Globalisation Fund concerning 140 redundancies in 2 enterprises (printing and reproduction of recorded media) over a nine month period in the Drenthe Division in the Netherlands. It forms part of a package of six interrelated applications dealing with redundancies in eight different regions of the Netherlands. There has been a substantial decrease in demand in the printing and publishing sector due to the economic crisis. I welcome the solidarity we are showing with the workers facing a difficult time.
I voted for Barbara Matera's draft reports on the mobilisation of the European Globalisation Adjustment Fund for the benefit of the Netherlands, as I think that the European Union must offer support to redundant workers, providing them with dynamic, efficient financial assistance. Against the backdrop of the current economic and social crisis, our actions must be targeted at granting aid to those who need it. We are all aware that the priority must be to protect EU citizens from the effects of globalisation and economic recession. I think that the Union can make a significant contribution to combating the impact of the economic crisis and reducing unemployment among its citizens.
On this occasion, I would like to draw attention to the fact that EU Member States can and must ask for the aid granted by the European Globalisation Adjustment Fund. In this context, I want to point out that my country, Romania, exemplifies the spirit of solidarity in the European Union in crisis situations, whether we are talking about Greece, the Netherlands etc., as confirmation of the fact that we are, together, one big family: the Family of a United Europe.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used in the past by other EU countries, so it is now appropriate to provide this aid to the Netherlands, which has submitted a request for assistance in respect of 140 redundancies in two companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Drenthe.
in writing. - (DE) Growing numbers of people are being made unemployed as a result of globalisation measures. In the nine-month reference period from 1 April 2009 to 29 December 2009, there were 140 redundancies in two companies in the Dutch region of Drenthe. Now, the European Globalisation Adjustment Fund (EGF) is being mobilised to provide a contribution of EUR 453 632. I have voted in favour of the report, because it allows the EGF to fulfil its obligations.
Mobilisation of the European Globalisation Adjustment Fund would benefit two different enterprises and save 140 jobs. I have therefore voted in favour of this report.
This application is based on Article 2(c) of the European Globalisation Adjustment Fund (EGF) Regulation, and is part of a larger package of six interrelated applications, all of which concern redundancies in eight different NUTS II regions in the Netherlands from companies operating in the graphics sector, which has been hard hit by the global economic and financial crisis. More specifically, this concerns 140 redundancies from two companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Drenthe, a province which is facing a very difficult situation, both because it has the third highest unemployment rate in the Netherlands (7.5%) and because it has a per capita income that is significantly below the national average. I therefore believe that in this case, all the conditions are met for the mobilisation of the EGF, and I hope that the assistance will be made available to the redundant workers swiftly and efficiently.
Here is the explanation of my vote. Given that the Netherlands has requested assistance in respect of 129 redundancies in nine companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Limburg, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament.
I also agree with the Commission's proposal of an alternative to unused European Social Fund resources as a source of payment appropriations for mobilising the European Globalisation Adjustment Fund (EGF), following Parliament's frequent reminders that the EGF was created separately as a specific instrument, with its own objectives and deadlines, and that it is therefore necessary to identify appropriate budget headings for transfers.
The field of printing and reproduction of recorded media, which forms part of the graphics sector, has been particularly eroded in the Netherlands, as shown by the various applications to mobilise the European Globalisation Adjustment Fund (EGF). The region of Drenthe, which has the third highest unemployment rate in the country, has not remained immune to this trend. It is worth emphasising the need for this fund to be mobilised quickly and effectively, without excessive red tape, so as to contribute to better training for the workers made redundant, and thus facilitating their reintegration into the labour market in better conditions than those in which they left.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, developing a new, qualified workforce to meet the needs of companies and boost the economy.
This plan for intervention in the Netherlands to help 129 people made redundant from 9 companies operating in the region of Limburg falls within the same framework. I therefore hope that the European institutions will redouble their effects in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 129 workers made redundant by nine companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Limburg, amounting to a sum of EUR 549 946 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I support this measure of European solidarity with the 129 workers in 9 enterprises (printing and reproduction) who are facing redundancy. The EUR 549 946 will offer some assistance to them in being reintegrated into the labour market.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used in the past by other EU countries, so it is now appropriate to provide aid to the Netherlands, which has submitted a request for assistance in respect of 129 redundancies in nine companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Limburg.
The far-reaching effects of globalisation are resulting in more and more people losing their jobs. Redundancies are becoming increasingly common. Between 1 April 2009 and 29 December 2009, 129 workers were made redundant by a machinery and equipment manufacturer in Limburg in the Netherlands. Now an application has been made to the European Globalisation Adjustment Fund (EGF) for a contribution of EUR 549 946 to help those affected. I have voted in favour of the report which will prevent those people who have been made redundant from suffering further financial problems.
Mobilisation of the European Globalisation Adjustment Fund can save 129 jobs in nine different enterprises. I have therefore voted in favour of this report.
This application is based on Article 2(c) of the European Globalisation Adjustment Fund (EGF) Regulation, and is part of a larger package of six interrelated applications, all of which concern redundancies in eight different NUTS II regions in the Netherlands from companies operating in the graphics sector, which has been hard hit by the global economic and financial crisis. More specifically, this concerns 129 redundancies from nine companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the NUTS II region of Limburg, a province which is facing a very difficult situation, both because it has the second highest unemployment rate in the Netherlands (8%) and because it has a per capita income that is significantly below the national average. I therefore believe that in this case, all the conditions are met for the mobilisation of the EGF, and I hope that the assistance will be made available to the redundant workers swiftly and efficiently.
Given that the Netherlands has requested assistance in respect of 650 redundancies in 45 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Gelderland and Overijssel, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree with Parliament's position regretting the severe shortcomings of the Commission in implementing programmes on competitiveness and innovation, particularly during this economic crisis, which is significantly increasing the need for such support.
650 workers have lost their jobs at 45 companies within the field of printing and reproduction of recorded media in the graphics sector, in the Dutch regions of Gelderland and Overijssel, adding their difficult situation to that of other workers and companies all over the country. Faced with all the applications made for mobilisation of the European Globalisation Adjustment Fund, it is important to ascertain how the workers will be guided and the extent to which new jobs and incentives for starting self-employment are sustainable, or whether they will run the same risks as those who have failed at doing so. Inventiveness and entrepreneurship have long been characteristic qualities of Dutch society, and they deserve to be remembered and revived in the hard times that we are experiencing.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, developing a new, qualified workforce to meet the needs of companies and boost the economy.
This plan for intervention in the Netherlands to help 650 people made redundant from 45 companies operating in the regions of Gelderland and Overijssel falls within the same framework. I therefore hope that the European institutions will redouble their effects in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 650 workers made redundant by 45 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two NUTS II regions of Gelderland and Overijssel, amounting to a sum of EUR 2 013 619 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I welcome the report, which backs plans to release EUR 2 013 619 to help workers in Overijssel made redundant due to the downturn in the printing industry. This support from the European Globalisation Fund should help reintegrate the workers into the labour market and I am pleased to see European solidarity in operation.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used in the past by other EU countries, so it is now appropriate to provide aid to the Netherlands, which has submitted a request for assistance in respect of cases concerning 650 redundancies in 45 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Gelderland and Overijssel.
In the nine-month reference period from 1 April 2009 to 29 December 2009, 650 workers were made redundant by 45 companies in the two Dutch regions of Gelderland and Overijssel. The redundancies were the consequence of the economic crisis and of structural changes in world trade patterns. In order to improve the future prospects of people who have lost their jobs, the European Globalisation Adjustment Fund (EGF) was created, with annual funding of EUR 500 million, to intervene in cases such as these. I have voted in favour of the report, because the redundant workers deserve the support of the EGF.
Mobilisation of the European Globalisation Adjustment Fund can save 650 jobs in 45 different enterprises. I have therefore voted in favour of this report.
The request submitted by the Netherlands for assistance under the European Globalisation Adjustment Fund (EGF) in relation to 650 redundancies from 45 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Gelderland and Overijssel fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened to include its intervention in situations like this, in which, as a direct result of the global economic and financial crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful integration of these workers into the labour market.
Given that the Netherlands has requested assistance in respect of 720 redundancies in 79 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Noord Holland and Utrecht, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament.
I also agree with the Commission's proposal of an alternative to unused European Social Fund resources as a source of payment appropriations for mobilising the European Globalisation Adjustment Fund (EGF), following Parliament's frequent reminders that the EGF was created separately as a specific instrument, with its own objectives and deadlines, and that it is therefore necessary to identify appropriate budget headings for transfers.
The crisis in the graphics sector in the Netherlands has affected a number of the country's regions, including Noord Holland and Utrecht. In this case, there were 720 redundancies in 79 enterprises. This is one of six applications that have been submitted by the Netherlands and have merited the support of the European Commission and the Committee on Budgets. I, too, support it, and hope that the sector is able to reorganise itself and that the redundant workers can find new jobs, whether in the same area of printing and reproduction of recorded media, or in others to which they are or could become suited. The awarded support could be a step towards this.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, developing a new, qualified workforce to meet the needs of companies and boost the economy.
This plan for intervention in the Netherlands to help 720 people made redundant from 79 companies operating in the regions of Noord Holland and Utrecht falls within the same framework. I therefore hope that the European institutions will redouble their effects in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
This is one of the reports on the six applications by the Netherlands for the mobilisation of the European Globalisation Adjustment Fund (EGF) in order to support the reintegration in the labour market of workers made redundant as a result of the economic and financial crisis. There are some specific aspects of these six applications that is important to point out, in addition to the delay in the process of approval by the European Commission, which, however, is now the norm unfortunately. These specific aspects refer to the content of these six applications, all of which concern redundancies in eight different regions of the Netherlands, in small companies of the graphics sector, specifically, printing and reproduction of recorded media and publishing activities. This time, a total of EUR 2 266 625 of the EGF has been mobilised for the benefit of the Netherlands.
We have here a case of coincidental timing: Parliament has been asked to give its opinion today on six requests for European Globalisation Adjustment Fund (EGF) assistance that have been submitted by the Netherlands while, at the same time, the 2011 budget negotiations are stalling because of the refusal by the Netherlands and by two other Member States to engage in a responsible and constructive dialogue on the future of the European budget. Today's votes are therefore, in my view, an opportunity to point out that the European budget is not just an accounting tool that everyone finds daunting: it is, first and foremost, the 'power' behind the European Union that enables it to work day in day out to protect its citizens, and particularly through the EGF, to protect unemployed workers.
The vote on the allocation of EGF aid to the Dutch workers could have been used as a 'protest vote' against the Dutch Government, which is criticising on the one hand what it is benefiting from on the other. Instead, it has been an opportunity for Parliament to recall that the principle of solidarity must be the foundation on which all EU decisions are made.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote concerned a request for assistance for 720 workers made redundant by 79 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two NUTS II regions of Noord Holland and Utrecht, amounting to a sum of EUR 2 266 625 financed by the EGF.
To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I am pleased that EUR 2 266 625 has been made available through the European Globalisation Fund in order to support the reintegration into the labour market of workers made redundant in the printing industry due to the global economic crisis. This application concerns 720 redundancies in 79 enterprises in the Noord Holland and Utrecht Division of the Netherlands.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used in the past by other EU countries, so it is now appropriate to provide aid to the Netherlands, which has submitted a request for assistance in respect of 720 redundancies in 79 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Noord Holland and Utrecht.
Mobilisation of the European Globalisation Adjustment Fund would benefit 79 different enterprises and save 720 jobs. I have therefore voted in favour of this report.
The request submitted by the Netherlands for assistance under the European Globalisation Adjustment Fund (EGF) in relation to 720 redundancies from 79 companies operating in the NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the two contiguous NUTS II regions of Noord Holland and Utrecht fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened to include its intervention in situations like this, in which, as a direct result of the global economic and financial crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful integration of these workers into the labour market.
Given that the Netherlands has requested assistance in respect of 598 redundancies in eight companies operating in the NACE Revision 2 Division 58 (publishing activities) in the two contiguous NUTS II regions of Noord Holland and Zuid Holland, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree with the request to the institutions involved in the process to make the necessary efforts to accelerate the mobilisation of the European Union Solidarity Fund (ESF).
Anyone who monitors the numbers and geographical distribution of redundancies in the graphics sector in the Netherlands, which are the reason for the various applications to mobilise the European Globalisation Adjustment Fund (EGF), will surely be alarmed to see how numerous and widespread they are. In the contiguous regions of Noord Holland and Zuid Holland alone, 598 workers lost their jobs in publishing over a period of just nine months. Competition with third countries, along with the financial and economic crisis ravaging the whole of Europe, is a crucial factor in what has been happening, making it clear that solutions need to be sought to people's immediate problems: their reintegration into the labour market, and their medium- and long-term subsistence. The EGF has a palliative role and can serve as a stimulus, but it is manifestly insufficient to solve the serious problems affecting so many families on its own.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper application of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, developing a new, qualified workforce to meet the needs of companies and boost the economy.
This plan for intervention in the Netherlands to help 598 people made redundant from 8 companies operating in the regions of Noord Holland and Zuid Holland falls within the same framework. I therefore hope that the European institutions will redouble their effects in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote concerned a request for assistance for 598 workers made redundant by eight companies operating in the NACE Revision 2 Division 58 (publishing activities) in the two NUTS II regions of Noord Holland and Zuid Holland, amounting to a sum of EUR 2 326 459 financed by the EGF.
Lastly, I must emphasise that today's adoption of the six reports shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I welcome this report and the support the European Globalisation Fund is giving to workers made redundant. This proposal is for EUR 2 326 459 to assist 598 workers, from 8 enterprises in the printing and reproduction media, who are losing their jobs because of the economic crisis. This is an important example of European solidarity.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of the relocations that occur in a globalised world. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights.
The EGF is aimed at helping workers who are victims of the relocation of businesses, and it is crucial in facilitating their access to new employment in the future. The EGF has been used in the past by other EU countries, so it is now appropriate to provide aid to the Netherlands, which has submitted a request for assistance in respect of 598 redundancies in eight companies operating in the NACE Revision 2 Division 58 (publishing activities) in the two contiguous NUTS II regions of Noord Holland and Zuid Holland.
During the nine-month reference period from 1 April 2009 to 29 December 2009, there were 598 redundancies in a total of eight companies in Noord Holland and Zuid Holland. Each one of these workers was a victim of globalisation. The European Globalisation Adjustment Fund (EGF) was established to cushion the impact of social injustices of this kind. I have voted in favour of the report, because all the requirements for the mobilisation of the EGF have been met.
Mobilisation of the European Globalisation Adjustment Fund would benefit eight different enterprises and save 598 jobs. I have therefore voted in favour of this report.
The request submitted by the Netherlands for assistance under the European Globalisation Adjustment Fund (EGF) in relation to 598 redundancies from eight companies operating in the NACE Revision 2 Division 58 (publishing activities) in the two contiguous NUTS II regions of Noord Holland and Zuid Holland fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened to include its intervention in situations like this, in which, as a direct result of the global economic and financial crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful integration of these workers into the labour market.
The European Globalisation Adjustment Fund (EGF) receives annual funding of EUR 500 million with the aim of providing financial support to workers affected by major structural changes in world trade patterns. Estimates indicate that between 35 000 and 50 000 employees could benefit from this support each year. The money can be used to pay for help in finding new jobs, tailor-made training, assistance in becoming self-employed or starting up a company, mobility and support for disadvantaged or older workers. I have voted in favour of the report, because the mobilisation of the funding is fully justified.
Regarding the request submitted by the Netherlands for assistance in relation to 140 redundancies from two companies in NACE Revision 2 Division 18 (printing and reproduction of recorded media) in the region of Drenthe, I refer to all the arguments set out in my declaration of vote regarding report to justify my vote in favour of this report.
I abstained on all of Mrs Matera's reports on mobilising the European Globalisation Adjustment Fund to help various Dutch regions, not because I oppose these plans, but to issue a warning to the Dutch Government, which has a populist and anti-European policy. The Netherlands is opposed to increasing the European budget but has no qualms about accepting European aid. What is more, the Netherlands is the main beneficiary, after Germany, of the internal market. It is time Dutch politics returned to their roots. The Netherlands is, after all, one of the founder members of the EU.
in writing. - As on several occasions in the past, we have supported this text which: 1. Requests the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF; 2. Recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis; emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market; 3. Stresses that, in accordance with Article 6 of the EGF Regulation, it should be ensured that the EGF supports the reintegration of individual redundant workers into employment; reiterates that assistance from the EGF must not replace actions which are the responsibility of companies by virtue of national law or collective agreements, nor measures restructuring companies or sectors.
The package of six applications from the Netherlands to mobilise the European Globalisation Adjustment Fund (EGF) received the support of Parliament. Of course, I also voted in favour of the Dutch applications, because it is important for us to provide rapid support for citizens of a Member State who have lost their jobs and this is why the EGF was created. However, I gave my support to the six applications rather grudgingly, in the light of the highly obstructive attitude of the Dutch Government during the budget negotiations on Monday of last week in Brussels. In my opinion, flatly refusing to allow Parliament to hold a serious discussion on its involvement in the future financial framework and, at the same time, calling for Parliament to vote in favour of financial support for the Netherlands, are two completely incompatible things.
Ladies and gentlemen, the Commission reports have not established a single breach of competition by the German Alcohol Monopoly on the internal market. That is why I am in favour of this proposal. The report also stresses the importance of these provisions for the rural economy in Germany, particularly with regard to small distilleries.
Given the importance for all small-scale distilleries of their participation in the German Alcohol Monopoly and the need for further transition towards the market, as well as the fact that the reports presented do not demonstrate an infringement of the competition rules in the single market, I think that the monopoly extension period should have ended by 2013 at the latest, the date when the new CAP comes into force.
I voted for this report because I believe more time needs to be allocated for the adaptation of Germany's small-scale distilleries so that they can survive on the free market. I agree with the European Commission's proposal for an extension of a few more years to complete the process of abolishing the monopoly as well as the aid, and allow for its definitive phasing out in 2017.
Like the rapporteur, I find it regrettable that the common agricultural policy after 2013 will have to inherit old situations, such as this special arrangement within the Single Common Market Organisation Regulation as regards the aid granted in the framework of the German alcohol monopoly. Nevertheless, I understand the need to extend the period for phasing the monopoly out, given the economic needs of the German rural economy, particularly in some of the country's federal states. In fact, while European rules should be predictable and impartial, they should also introduce the flexibility necessary to meet the specific needs of the markets and the European public, in this case, distillery owners in Germany.
I agree with the Commission's position since no infringement of competition in the internal market has been demonstrated. The Council is in consensus in its support for this proposal, which is significant for the rural economy in Germany. The Commission proposal is accompanied by a schedule of reduction in the quantities of alcohol produced under the monopoly until their total abolition on 1 January 2018.
Under Article 182(4) of the Single Common Market Organisation (CMO) Regulation, and as an exception to the State aid rules, Germany may grant State aid under the German Alcohol Monopoly for products marketed, after further transformation by the monopoly, as ethyl alcohol of agricultural origin. The total quantity allowed to be granted as State aid is limited to EUR 110 million per year and mainly goes to farmers supplying the raw material and distilleries using it. However, the actual budget used has been smaller than that amount and has been steadily decreasing since 2003. Moreover, a large number of distilleries have already made efforts to prepare for their entry into the free market by creating cooperatives, investing in more energy-efficient equipment and increasingly marketing their alcohol directly.
We voted for this report, despite disagreeing with the arguments tabled by the Commission and the rapporteur to justify extending the aid. Both of them think that the few intervention measures that still remain should be completely phased out, subjecting agriculture to the 'free market'. Therefore, they limit themselves to stating that 'more time is needed to facilitate the adaptation process, and to allow distillers to survive on the free market'. In contrast to the rapporteur's position, we believe that intervention in the markets and regulation instruments should, in fact, be the rule rather than the exception.
That is the only way to guarantee a living income for farmers, especially small and medium-sized producers. Therefore, it is the only way to guarantee the future of small and medium-sized agriculture, as well as the right to produce, and each country's right to food security and food sovereignty. Instead of an exception being made for Germany for a specific product, other countries and other products should be considered for intervention as well.
Firstly, I would like to extend my sincere thanks to the chair of the committee, Mr De Castro, and to the shadow rapporteur for the Group of the European People's Party (Christian Democrats), Mrs Jeggle, for their hard work. The final extension of the German alcohol monopoly which was adopted today represents an important step forward. It gives our fruit distilleries, in particular, the security to plan for the future beyond 2010.
This is important because it enables them to prepare for the transition to the free market and to maintain one of Germany's unique cultural landscapes. However, it is now essential to make intensive use of this period of time to put in place the necessary adaptation measures, because there will be no further extensions of the monopoly. That is the message of today's report.
I would like to express my support for this report, principally because the German government aid to the alcohol monopoly goes mainly to farmers and small distilleries. This aid does not evidence any breaches of the principles of competition, and it is a form of support for the smallest businesses. Despite the fact that the aid is being given in an appropriate way, I support the proposal for information to be made available about all events related to this support. There must not be breaches of any kind, because this would be unfair to other often much weaker and poorer producers. I do, however, have certain doubts as to whether one Member State supporting its economy in this way will not reduce stability in the European market. This type of instrument should be extended to other Member States, so that they, too, will be able to support their economies.
The German Alcohol Monopoly as a concept is to be phased out. The farmers affected have prepared for the opening up of the market. Thus, the aid is no longer fully utilised and measures have been taken, such as the establishment of cooperatives and changes in direct marketing methods, in preparation for this opening up of the market. However, a sufficient amount of time is required for these measures to be taken. At the end of the day, it is not large enterprises that are affected by this arrangement, but many small farmers in rural areas. For this reason, I support an extension of the arrangement.
in writing. - I voted for this report. Currently, as an exception to State aid rules, the German authorities may grant State aid under the German Alcohol Monopoly for products marketed as alcohol of agricultural origin. The current derogation ends on 31 December 2010 and the draft regulation extends the application of the derogation and proposes that the production/sales monopoly shall gradually decrease so that the monopoly will finally cease to exist as from 1 January 2018. I welcome this phasing out.
The constant pursuit of a functioning single market is incompatible with the presence of monopolies in any sector. In the particular case of the German Alcohol Monopoly, there are certain attenuating circumstances that allow it still to exist. However, in line with the recommendations of this report, we have to move towards the total abolition of agricultural bonded distilleries from 2013 and small-scale flat-rate distilleries from 2017.
Whether and in what form the German Alcohol Monopoly will be retained and what changes will be made to it are all factors that will have an impact primarily on small and medium-sized enterprises (SMEs). The EU constantly claims that it wants to provide more support for SMEs, which are the motor of the economy and the main providers of jobs. In this context, we need legal certainty and, therefore, an extension of the monopoly over a longer period. This is the only way in which small and medium-sized businesses can afford to make the necessary purchases to prepare for the forthcoming deregulation, for example, by establishing cooperatives, modernising their equipment or extending their direct marketing activities. Of course, the issue of the monopoly could have been combined with the phasing out of the common agricultural policy and the new regulations which will apply from 2013.
However, there were no pressing grounds for doing so. The important thing is to ensure that the adaptation process is designed to allow the distilleries to survive after the monopoly has come to an end. I agree with the rapporteur on this issue. However, I am not in favour of the internal procedure, which does not adequately meet the requirements for transparency and democracy. For this reason, I have abstained from voting.
I am in favour of the proposal, but I believe that a whole range of factors need to be taken in account.
Firstly, I believe that an impact assessment should have been carried out on a regular basis and that the period of extension of the monopoly should not have surpassed 2013, the date of the entry into force of the new common agricultural policy (CAP).
However, given the importance for the small-scale distilleries of their participation in the monopoly and the need for further transition towards the market, and given the fact that reports presented do not demonstrate an infringement of competition in the single market, I support the extension.
I hope, however, that such details will be taken into account as part of the reform of the new CAP and that a balanced solution will be found to open up the market while, at the same time, protecting traditional local activities.
I voted in favour of this report because I believe the needs of the German rural economy justify extending the initial period of validity of the exception provided for in Article 182(4) of the Single Common Market Organisation (CMO) Regulation, so as to provide the best possible conditions for small distilleries to prepare appropriately for their entry into the free market.
in writing. - Our group has supported this text and the line taken by the rapporteur in the sense that it is in favour of the proposal presented, while considering that several points need to be taken into account for the implementation of the regulation. The rapporteur thinks a regular impact assessment should have been carried out and that the period of extension of the monopoly should not have surpassed 2013, the date of the entry into force of the new CAP. However, given the importance for the small-scale distilleries of their participation in the monopoly and the need for further transition towards the market, and given the fact that reports presented do not demonstrate an infringement of competition in the single market, the rapporteur is ready to support the proposal.
I voted in favour of this report which authorises the addition of a further 718 pharmaceutical and chemical products to the existing list of 8 619 products benefiting from duty-free treatment upon importation into the EU, which is due to be implemented on 1 January 2011, as I believe that it is vital that duty-free treatment begins straight away next year, given that the US will make the implementation of the update conditional upon its entry into force on 1 January.
I would like to congratulate the rapporteur on his excellent report, which shows how crucial the fourth review (Pharma IV), launched in 2009, is for keeping pace with the rapidly changing product environment in the pharmaceutical industry. Given that the lists are produced by the industry and decided on by consensus by the participants, I welcome the agreement that has been reached by all the Member States who have supported previous reviews and also supported the product coverage of this fourth review.
I congratulate the rapporteur, Mr Moreira, for having highlighted the need to carry out periodic reviews of the list of pharmaceutical and chemical products that enter the European Union duty-free.
I support this measure - in fact, I voted in favour of it - because the manufacturing scenario in which the pharmaceutical industry operates unfolds at a frantic pace and it is therefore essential to update the list, which currently includes more than 8 000 products, on a constant basis. All the Member States, which were already in favour of the previous adjustments, have given their consent to the proposal to extend this list by including 718 new products. Lastly, I support the mechanism implemented, which protects the interests and health of European consumers.
I am in favour, on condition that the appropriate scientific tests are carried out and the list of drugs, intermediates and active ingredients covered by the agreement on duty-free treatment is extended.
The proposal sends out a strong signal to the markets. In fact, it serves primarily to confirm the commitment of certain important members of the World Trade Organisation to the free market. It also has the effect of extending the boundaries of the potential market for the results of certain scientific research sectors, thereby encouraging investment in those sectors and, with it, the fight against diseases for which there is still no effective cure. Lastly, the proposal sets an example to those countries for which pharmaceuticals represent a necessary item of expenditure if they are to guarantee a future for the younger generations, and a call to take a stance in favour of the adoption of development and wealth creation policies.
I voted for this report because I advocate the addition of a further 718 pharmaceutical and chemical products to the list of products benefiting from bound duty-free treatment upon importation into the EU. The review of this list of products is necessary to cater for the rapidly changing product environment in the pharmaceutical industry.
Given the importance of the pharmaceuticals trade, not just to public health but also to the economy, I welcome the decision to include 718 new substances on the list of products eligible for duty-free treatment. The arrangement is unanimously supported by the pharmaceutical industry because it eliminates tariffs on inputs and intermediaries that have to be paid even in connection with intra-company trade, thereby facilitating international trade in these products and benefiting pharmaceutical companies. This arrangement could, in the final analysis, be reflected in the retail price of medicines sold to the public.
This proposal invited the Council and Parliament to authorise the addition of a further 718 pharmaceutical and chemical products to the existing list of 8 619 products benefiting from bound duty-free treatment upon importation into the EU. This issue is not controversial, as there is consensus among the stakeholders, and it has the support of the Member States.
Lists are put together by the industry and decided on by consensus by the participants. This addition of products is necessary to respond to the rapidly changing product environment in the pharmaceutical industry. The intended date of implementation is 1 January 2011. The US has made the implementation of the update conditional upon implementation on 1 January. Other participants are expected to follow this example, except Japan, which has announced an expected delay of 6 months in implementation.
in writing. - The WTO duty-free rules for pharmaceutical ingredients are universally supported by the pharmaceutical industry. This is an industry which is important to Scotland, employing some 5 000 people nationwide. The EU as a whole is a key producer and user of pharmaceutical products and I was happy to support this report.
in writing. - This proposal invites Council and Parliament to authorise the addition of a further 718 pharmaceutical and chemical products to the already existing list of 8 619 products benefiting from bound duty-free treatment upon importation into the EU. I voted for it.
The trade in pharmaceutical products is an important part of world trade. The inclusion of a further 718 products on the list for bound duty-free treatment is a beneficial measure, at both an economic and a public health level. The decision to add these products to the 8 619 already on the list may also have an impact on the final price of medicines, which is beneficial for everyone.
As part of a World Trade Organisation (WTO) agreement, the EU, the USA, Japan, Canada, Switzerland, Norway and Macao in China have decided to reduce the duties on certain pharmaceutical products and active ingredients to zero. Of course, the list of products is constantly being amended and extended to keep pace with the results of research and the latest developments in the pharmaceutical world. The list of products that benefit from duty-free treatment, which originally contained 6 000 items, and which was created by the industry and reviewed by the states in question, will now be expanded to include more than 8 600 pharmaceutical and chemical products.
It is important to justify the duty-free treatment of pharmaceutical and chemical substances and active ingredients. However, the entire system seems to be highly complicated and will result in additional bureaucracy for the customs authorities. The gradual expansion of the list, on this occasion by more than one third, will, at some point, mean that the customs systems reach their data capacity limits. Therefore, I am calling for a simplification of the fundamental principle and, for that reason, I have abstained.
As well as congratulating the rapporteur, Mr Moreira, with whom I agree on the need for periodic reviews to update the lists of pharmaceutical products eligible for duty-free treatment, I must point out that, thanks to the new mechanism introduced, end consumers will be the ones who benefit.
Indeed, I voted in favour because I believe it is important to periodically review the list of pharmaceutical products that are exempt from customs duties, in view of the rapidly changing product environment in the pharmaceutical industry. All Member States have supported previous reviews and support the product coverage of the fourth review. I therefore commend the work done and confirm my vote in favour.
The addition of these further 718 substances to the existing list of 8 619 products benefiting from bound duty-free treatment upon importation into the EU has met a consensus in the pharmaceutical industry and other stakeholders in the revision process, and thus deserves my support.
in writing. - This text basically concerns the proposal inviting the Council and Parliament to authorise the addition of a further 718 pharmaceutical and chemical products to the already existing list of 8 619 products benefiting from bound duty-free treatment upon importation into the EU. It is rather a technical text. Our group has voted in favour.
We are in favour of the proposal for a regulation providing for duty-free treatment for specified active ingredients because they concern pharmaceutical and chemical products that are essential to the pharmaceutical industry. The review became necessary both to include new products and remove others. This decision was made by agreement with the interested parties and with the unanimous consent of all participants and all Member States.
I agree that the Agreement for scientific and technological cooperation between the European Community and Ukraine should be renewed for another five-year period. This decision will offer both the Community and Ukraine the opportunity to continue, to improve and strengthen cooperation in areas of shared scientific and technological interests. The objective of this cooperation is to help Ukraine become more actively involved in the European Research Area. Such cooperation will help Ukraine to support its science management systems and the reform and restructuring of research institutions, thus creating the conditions for the establishment of a competitive economic and knowledge society.
Both Ukraine and the European Union should obtain mutual benefits from their scientific and technological progress, implementing special research programmes. By applying this decision, it will be possible to exchange specific knowledge and pass on practical experience for the benefit of the research community, industry and citizens. I therefore agree strongly that Ukraine and the European Union should continue to cooperate closely in this field.
Scientific and technological cooperation between the European Community and other countries is vital for technological development, with all its advantages, including in relation to improving people's quality of life. For this reason, I voted in favour of the renewal of the agreement between the EC and Ukraine.
The Agreement for scientific and technological cooperation between the European Community and Ukraine was signed in Copenhagen on 4 July 2002 and came into force on 11 February 2003. Given the importance of the science and technology sectors to the EU, its capacity in these areas and the important role that it can play alongside Ukraine, I believe that the renewal of the agreement is in the Union's interests, in the sense of continuing to promote cooperation with Ukraine in areas of science and technology that are shared priorities and which are beneficial to both parties. I hope that the agreement that has just been renewed continues to prove advantageous to both parties.
The Agreement for scientific and technological cooperation between the European Community and Ukraine was concluded in Copenhagen on 4 July 2002 and came into force on 11 February 2003 with the aim of encouraging, developing and facilitating cooperative activities in areas of common interest, such as research and development in science and technology. I voted in favour of this agreement as I believe that its renewal contributes to strengthening the creation of the common European Research Area, in that it serves as a catalyst for the strategic partnership between the EU and the Ukraine. I therefore hope that this renewal will bear fruit for both parties.
in writing. - I voted for this report, which concerns the reconsultation of Parliament on previous Council decisions concerning the renewal of the agreement for scientific and technological cooperation between the European Union and Ukraine. At a summit in Ukraine in November 2008, both parties confirmed their interest in renewal of the agreement for a further five years and I welcome this.
I welcome the approval in the European Parliament of the draft decision sanctioning the renewal of the Agreement for Scientific and Technological Cooperation with Ukraine. The importance of these sectors to economic and social development in both the European Union and Ukraine is acknowledged through the cooperation in various areas of common interest: the environment and climate change, health, green energy, the information society, industry and agriculture, etc. Not only access to the research infrastructure but also the exchange of bilateral and multilateral experience between researchers in the EU and Ukraine can help increase the financial efficiency of the projects implemented, thereby reducing the duplication of effort and resources used.
Ukraine's academic community must seriously assess the competitive advantages it gains from collaborating with the EU and use the European funds as a means of developing its strengths and not only as an alternative source of funding. Scientific cooperation is undoubtedly a key element of the European Research Area and will pave the way for access to the global networks in this sector.
The Agreement for scientific and technological cooperation between the European Community and Ukraine, in force since February 2003, has been a success and has played an important role for both parties. Its renewal therefore confirms this success and we hope that it will continue to do so in the future.
For many years, Ukraine existed in a situation of constitutional and political disorder. At last, it has a president capable of taking decisions. I support Mr Yanukovych's inclination to bring order to Ukraine. We must use all available opportunities to help Ukrainian industry integrate with the European Union as soon as possible. In this context, the Agreement for scientific and technological cooperation between the European Community and Ukraine is advantageous to both parties. Secondly, it represents an important political signal to all political forces in Ukraine that we support the policy of putting law and regulations in order.
In today's modern world where technical developments are so short-lived, making cooperation in scientific and technical fields easier will be of benefit to both sides. As the renewal of the agreement apparently brings economic and social advantages for both sides, it is also in the interests of the European Union. The costs of implementing the agreement, in the form of workshops, seminars, meetings, etc. will be charged to the relevant budget lines of the specific programmes in the EU budget.
In order to promote technical progress in the face of competition in a globalised world and in the light of the benefits which technological developments bring not only to our everyday lives, but also, for example, in the field of medicine, I have supported the renewal of the agreement for scientific and technical cooperation with Ukraine.
I voted in favour of this resolution as I believe that the renewal of the agreement for scientific and technological cooperation between the European Community and Ukraine will enable the parties to achieve significant progress and mutual benefits.
The renewal of the scientific and technological cooperation agreement between the European Community and Ukraine is extremely important in order to continue facilitating cooperation in both the shared priority areas of science and technology, which bring socio-economic benefits to both parties. This is why, in the plenary sitting, I have given my support to Parliament approving the renewal of the agreement, in line with what we decided in the Committee on Industry, Research and Energy.
This agreement should enable Ukraine and the EU to benefit mutually from the scientific and technical progress made through their research programmes, at the same time enabling the transfer of knowledge to benefit the scientific community, industry and Europeans.
With regard to specific results, the renewal of the agreement will allow the continued exchange of information on science and technology policies between the EU and Ukraine. It will also enable Ukraine to take part in certain areas of the European Framework Programme for Research and Technological Development and enable training to take place through mobility programmes for researchers and specialists from both sides, among other things.
in writing. - Very easy vote, this one. We simply had to agree, and we did.
Scientific and technological cooperation between the European Union and other countries is vital for technological development, with all its advantages, including in relation to improving people's quality of life. For this reason, I voted in favour of the renewal of the agreement between the EU and the Faroe Islands.
The EU and the Faroes have concluded their negotiations on establishing a scientific and technological cooperation agreement, which was initialled on 13 July 2009. The agreement is based on the principles of mutual benefit, reciprocal opportunities to access the programmes and activities relevant to the purposes of the agreement, non-discrimination, effective protection of intellectual property, and equitable sharing of intellectual property rights. This scientific and technological association agreement will help to structure and improve cooperation on these matters between the EU and the Faroes, through regular meetings of its Joint Committee, in which specific cooperation activities can be planned. I hope that the agreement that has just been adopted proves advantageous to both parties.
The EU and the Faroe Islands have concluded their negotiations on the establishment of an agreement on scientific and technological cooperation, with the aim of facilitating free movement and residence for researchers involved in activities covered by this agreement and in order to facilitate the cross-border movement of goods for use in such activities. I voted in favour of this agreement as I believe that its renewal contributes to strengthening the creation of the common European Research Area. I therefore hope that the renewal of the agreement will bear fruit for both parties.
I voted against the Agreement between the European Union and the government of the Faroes on Scientific and Technological Cooperation, not because I am against scientific cooperation between the Union and the Faroe Islands, but because I believe that pressure should start to be put on the Faroe Islands so that the repeated slaughter of pilot whales - almost 1 000 of them are killed each year - stops once and for all. As long as these massacres are perpetrated, I shall, in future, vote against any agreement or financial aid arrangement between the European Union and the Faroe Islands.
in writing. - The Commission negotiated on behalf of the Union an agreement with the government of the Faroes on scientific and technological cooperation in June 2010. I voted for this report which approves the proposal.
The Agreement between the European Union and the government of the Faroes on Scientific and Technological Cooperation, in force since July 2009, has been a success and has played an important role for both parties. Its renewal therefore confirms this success and we hope that it will continue to do so in the future.
The entry into force of the Agreement between the European Union and the government of the Faroes on Scientific and Technological Cooperation will enable the Faroe Islands to participate fully in the European Union's Seventh Framework Programme for Research, Technological Development and Demonstration Activities. Although the Faroes have a small research community, their researchers have already successfully participated in EU-funded projects. They have expertise in research areas linked to the geographical location of the Faroe Islands, in particular, marine resources and the environment. The agreement will enable these researchers to work in other areas, such as energy, food, agriculture, fisheries and biotechnologies. Regular meetings will help to identify common priorities in terms of research, as well as the fields in which joint efforts may be of benefit to both parties. Furthermore, the agreement will promote the mobility of students and researchers from higher education.
The European Union has set itself ambitious targets in the field of technology and not only in the context of the Lisbon Strategy. These objectives have now been reinforced in the plan for the near future, the Europe 2020 strategy. This makes cooperation in science and technology even more important. Against this background, we should welcome the fact that a series of agreements have been reached with other countries to promote this cooperation by means of workshops, meetings and seminars, for example. This issue is of such great importance to the EU that a subsidy option has been made available within the Seventh Framework Programme for Research, Technological Development and Demonstration Activities.
Now we are about to renew our agreement with a group of islands in the North Atlantic, the Faroe Islands. Unlike Denmark, the Faroes are not a member of the European Union and do not form part of the customs union. Instead, they have created a single economic area with Iceland. In order to encourage technological progress, I have voted in favour of renewing the agreement on scientific and technical cooperation with the Faroe Islands.
I voted in favour of the conclusion of the Agreement between the European Union and the government of the Faroes on Scientific and Technological Cooperation as I am convinced that aligning our efforts in these strategic areas can be beneficial to both parties.
in writing. - Having regard to the draft Council Decision (11365/2010), the draft agreement between the European Union and the government of the Faroes on Scientific and Technological Cooperation, associating the Faroe Islands to the Union's Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007-2013) (05475/2010), and to the request for consent submitted by the Council in accordance with Article 186 and Article 218(6), second subparagraph, point (a), of the Treaty on the Functioning of the European Union (C7-0184/2010).
Having regard as well to Rules 81, 90(8) and 46(1) of Parliament's Rules of Procedure, and to the recommendation of the Committee on Industry, Research and Energy, we have agreed to the following:
1. Consents to the conclusion of the agreement;
2. Instructs its President to forward its position to the Council, the Commission and the governments and parliaments of the Member States and of the Faroes.
in writing. - (BG) Innovation and globalisation are the two main sources of economic development across the globe. They have a direct effect on productivity, employment and the welfare of citizens, and provide an opportunity to resolve some of the challenges facing the world, for example, healthcare and the environment. As their role is becoming increasingly visible and their characteristics clearer, policies must be adapted to them. Japan is a country with traditions in the area of science and technology. I therefore voted in favour of collaboration with them.
Scientific and technological cooperation between the European Community and other countries is vital for technological development, with all its advantages, including in relation to improving people's quality of life. For this reason, I voted in favour of the conclusion of the agreement on this matter between the EU and the government of Japan.
The importance of science and technology to the development of Europe and Japan and the fact that both are confronted by similar challenges regarding economic growth, industrial competitiveness, employment, sustainable development and climate change mean that both the EU and Japan have expressed their desire to improve and intensify their cooperation in areas of shared interest, such as science and technology. In 2003, negotiations were started on a future scientific and technological cooperation agreement, which resulted in the draft text on which we have just voted. We cannot forget that this partnership could be of the utmost benefit to Europe, as Japan is one of the world's leading countries in terms of research investment, which amounted to 3.61% of gross domestic product in 2008, with more than 81.6% of that coming from the private sector. I hope that the agreement that has just been adopted proves advantageous to both parties.
The European Union and Japan are facing common challenges in terms of economic growth, industrial competitiveness, employment, social and regional cohesion, sustainable development and, perhaps most importantly, the need to adapt their economies to their ageing societies and the current financial crisis.
They also have similar research priorities, such as life sciences and communication sciences, so this agreement will serve to enhance cooperation in areas of common interest, such as life sciences, information and communication technologies, and environmental technology linked to climate change and renewable energy. I voted in favour of this agreement as I believe that its adoption contributes to strengthening the creation of the common European Research Area, in that it serves as a catalyst for the strategic partnership between the EU and Japan, which is already one of the leading countries in terms of investment in research (reaching 3.61% of the gross national product in 2008, with more than 81.6% of this coming from the private sector).
in writing. - The Commission has negotiated an agreement on cooperation in science and technology with Japan, signed on 30 November 2009. I welcome this report, which approves the agreement, but I believe that the EU must work to intensify its relationship with Japan.
The agreement for scientific and technological cooperation between the European Community and Japan has been under negotiation since 2003, and has only just been concluded. Given Japan's considerable importance in terms of scientific and technological research, the agreement that has just been concluded is hugely significant for both parties.
This agreement gives the green light to the European Union to make use of technology from Japan, which is one of the most progressive industrial nations. This is a great step forward on the part of the European Union. However, I should like to hope that this cooperation will be two-way, as the experience of working with Japanese companies indicates that the Japanese side does not always abide by this principle. I am voting in favour, in the hope that not only Japan but also the European Union will benefit from this cooperation.
Japan is a role model in the field of technological development. Japanese technology is always state-of-the-art, whether it involves hybrid drive systems or entertainment products. The country is not only well-known for exporting its high-tech products; they are also of great importance to its citizens. For example, in Japan, it is already possible to pay for goods or services securely using a mobile phone. The shortages of the so-called rare earths that are essential for the electronic components of the latest technological products is the result of the Chinese strategy to ensure that these substances are in short supply and to keep their prices artificially high. All of this will accelerate the search for alternatives.
Cooperation in the field of science and technology and the renewal of the relevant agreement deserve our support not only for these reasons. The requirements of the Lisbon Strategy and the Europe 2020 strategy, where the European Union has set itself ambitious targets in the field of technology, also play a role here.
Europe and Japan are facing common challenges in terms of economic growth and sustainable development, so the conclusion of this agreement is worth celebrating, as it allows for the enhancement of their cooperation in the area of science and technology, with considerable advantages for both parties.
The EU and Japan are facing very similar challenges in terms of economic growth and industrial competitiveness.
Moreover, the need for socio-economic adjustments due to the ageing of their populations and the current economic crisis means that they are both facing similar situations and have similar priorities in terms of research, development and innovation.
I am voting in favour of this recommendation, which gives Parliament's approval for an agreement to be made between the EU and Japan on cooperation in science and technology, because of the need to maximise the potential for cooperation between these two parties in the fields of science and technology.
The agreement, which is scheduled to run for five years, is aimed at the mutual benefit of both parties, and provides for regular meetings between the EU and Japan with a view to planning specific cooperative activities, including coordinated calls for proposals. All of this should enable the EU and Japan, which already cooperate on significant projects such as the International Thermonuclear Experimental Reactor, to consolidate their cooperation even further in areas of common interest such as life, information and communication sciences, manufacturing technologies and the environment, including climate change and renewable energy sources.
in writing. - With this vote, the European Parliament, having regard to the draft Council Decision (11363/2010), having regard to the draft agreement between the European Community and the government of Japan on cooperation in science and technology (13753/2009), having regard to the request for consent submitted by the Council in accordance with Article 186 and Article 218(6), second subparagraph, point (a), of the Treaty on the Functioning of the European Union (C7-0183/2010), having regard to Rules 81, 90(8) and 46(1) of its Rules of Procedure, having regard to the recommendation of the Committee on Industry, Research and Energy, 1. Consents to the conclusion of the agreement; 2. Instructs its President to forward its position to the Council, the Commission and the governments and parliaments of the Member States and of Japan.
I voted in favour of the report because I consider it to be right and necessary to mobilise the Solidarity Fund for victims of the floods that occurred in previous years. In this case, the EU funds will directly benefit those affected.
Scientific and technological cooperation between the European Community and other countries is vital for technological development, with all its advantages, including in relation to improving people's quality of life. For this reason, I voted in favour of the conclusion of the agreement in this area between the EC and the Hashemite Kingdom of Jordan.
Scientific and technological cooperation between the European Union and Jordan is one of the priorities in the collaboration between the EU and Mediterranean countries through the European Neighbourhood Policy and the EU's strategy of strengthening ties with neighbouring countries. It is also closely in line with the Jordanian government's executive programme for promoting a process of lasting socio-economic reform in the country. I think it is beneficial for both sides to cooperate on joint research, technical development and demonstration activities in different areas of common interest, with the fruits of this cooperation to be used according to their common economic and social interests.
The EU has been fostering a close partnership with Jordan, a country that is endeavouring to act as a force for moderation and reform in a politically turbulent region. The EU has aimed to support Jordan in its efforts through a relationship that emphasises close cooperation on democratic reform and economic modernisation. As the President of the Delegation for relations with the Mashreq countries, I am pleased to vote in favour of this report, the aim of which is to strengthen cooperation in science and technology between the European Union and Jordan.
Since 2008, the EU and Jordan have been negotiating a scientific and technological cooperation agreement, which must now be adopted. Partnership with Jordan is of great interest in the context of Euro-Mediterranean relations, because, in addition to its great potential, the country can act as a platform for scientific cooperation with the other countries of the region. Furthermore, Jordan has a well developed network of universities and higher education institutions, and well equipped research and technological applications centres in fields that are very relevant to Europe, such as agriculture and agronomy. The country is also well integrated into international and regional scientific networks. I hope that the agreement that has just been adopted proves advantageous to both parties.
Scientific and technological cooperation between the European Union and Jordan has been one of the priorities of the Euro-Mediterranean association agreement, which has been in force since 2002. I voted in favour of this agreement as I believe that its renewal contributes to strengthening the creation of the common European Research Area, in that it serves as a catalyst for the strategic partnership between the EU and Jordan, which, by virtue of its strategic location in the Middle East, may have an impact on promoting scientific cooperation with countries in that region.
in writing. - The Commission negotiated an agreement between the EU and Jordan on scientific and technological cooperation. This was signed on 30 November 2009. I voted for this report, which approves the agreement.
The agreement for scientific and technological cooperation between the European Community and the Hashemite Kingdom of Jordan has been under negotiation since 2008, and has only just been concluded. This agreement is important in view of the possibilities that it provides for exchange between Europe and this Middle Eastern kingdom. It is also worth pointing out that there is a great deal of development under way in Jordan in terms of higher education, which may contribute greatly to the success of this cooperation.
Despite the fact that the environmental issues are overshadowed by the conflict in the Middle East, there is likely to be a need for more advanced technological solutions in these regions. The drinking water strategies of both Jordan and Israel are gradually leading to a reduction in the flow of the Jordan River and an increase in the pollution of the water. Against this background, there will be a high level of demand for technological developments, for example, in the field of water and sewage treatment plants.
Scientific and technical cooperation is important, in order to enable knowledge to be shared and to lay the foundations for new technological developments. For this reason, I have voted in favour of renewing the agreement with the Kingdom of Jordan.
Cooperation on scientific and technological research between the European Union and Jordan is identified as a priority in the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States and the Hashemite Kingdom of Jordan, which has been in force since 2002. I therefore believe that the conclusion of this agreement on scientific and technological cooperation between the EU and Jordan is to be welcomed, as it is a further step towards strengthening this partnership. I hope that aligning our efforts in these strategic areas will be beneficial for both parties.
Scientific and technological cooperation between the EU and Jordan is given as a priority in the Euro-Mediterranean association agreement between the two parties, which came into force in 2002.
Negotiations to establish an agreement between the EU and Jordan on scientific cooperation therefore began in 2007. Parliament's approval for the conclusion of the agreement is a step in the right direction. My support for the conclusion of the agreement is based on my conviction that it will bring the EU closer to Jordan, which has significant capabilities in the field of science and technology. Jordan has a large network of universities and research centres.
Moreover, it is hoped that Jordan will act as a catalyst for scientific cooperation in its region. It has strategic planning for research, and is in a position to cooperate internationally in sectors such as energy, sustainable development, health and agriculture, among others.
These areas are in line with the European priorities set out in the seventh framework programme. This is why it is important for this agreement to be approved, as it will enable the EU to move closer to its Mediterranean partner in the field of science and technology, thereby creating mutual benefits.
in writing. - With this vote, the European Parliament, having regard to the draft Council Decision (11362/2010), having regard to the draft agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation (11790/2009), having regard to the request for consent submitted by the Council in accordance with Article 186 and Article 218(6), second subparagraph, point (a) of the Treaty on the Functioning of the European Union (C7-0182/2010), having regard to Rules 81, 90(8) and 46(1) of its Rules of Procedure, having regard to the recommendation of the Committee on Industry, Research and Energy, 1. Consents to the conclusion of the agreement; 2. Instructs its President to forward its position to the Council, the Commission and the governments and parliaments of the Member States and of the Hashemite Kingdom of Jordan.
I voted in favour of this resolution, as it addresses the resolution adopted by Parliament on 25 February and the Green Paper on the reform of the common fisheries policy, with regard to the need for regional cooperation and sustainability beyond EU waters. This resolution repeals the fisheries partnership agreement which entered into force on 9 October 2006 for a three-year period and makes for continuity in the fishing activities of Community vessels, which is of particular interest to the EU as it contributes to the viability of its tuna fishing sector in the Pacific Ocean. It also allows for a sharp reduction in tuna fishing opportunities in the East Atlantic on account of the conservation and management measures adopted by the Inter-American Tropical Tuna Commission (IATTC).
Furthermore, it should be noted that this agreement will allow for guaranteed revenue for the Solomon Islands, which will be used to support the implementation of its national fisheries policy, thus contributing to the principle of sustainability and sound management of fisheries resources.
I congratulate Mrs Patrão Neves for having brought the attention of this Chamber to the renewal of the partnership agreement with the Solomon Islands.
With the new Treaty of Lisbon, the European Parliament has acquired greater powers over partnership agreements in the fisheries sector, and with the reform of the common fisheries policy, the new agreements involve a commitment to promote responsible and sustainable fisheries in all areas of the world.
I voted in favour because this agreement involves promoting cooperation at sub-regional level, thus respecting the European goal of strengthening the framework of regional fishery management organisations as a means of promoting fishery governance.
I am also convinced that European Union relations with the Solomon Islands, where the sea is full of tuna, also represent a considerable economic interest. In this way, it is possible to support the economic efficiency of the European Union tuna fishery supply chain in the Pacific, guaranteeing access to 4 000 tonnes of fish, a considerable quantity for the industry and the European market and partly offsetting the foreseeable reduction of tuna fishing opportunities in the eastern Atlantic.
We four Danish Social Democrats in the European Parliament have chosen to vote against the Fisheries Partnership Agreement between the European Union and the Solomon Islands. Our decision is based on a genuine fear that tuna will be exploited and overfished. Two species in particular - the yellowfin and bigeye tuna - are endangered, and therefore fishing of these species should, as far as possible, be discontinued. This fisheries agreement threatens tuna stocks, as it gives the green light to all catching of fish as long as European fishermen provide financial compensation for each tonne of tuna caught. This will very likely result in uncontrollable overfishing and, in the worst case scenario, it may threaten the survival of tuna in the region.
The Treaty of Lisbon strengthens the European Parliament's powers regarding Fisheries Partnership Agreements (FPAs) by requiring Parliament's prior approval. In this context, I voted for the report on the FPA between the EU and the Solomon Islands because I believe that it furthers the aim of promoting responsible, sustainable fishing, thus serving the legitimate interests of both parties.
We Social Democrats chose to vote against the Fisheries Partnership Agreement with the Solomon Islands. We believe that the monitoring of the agreement is inadequate and that the agreement does not take due account of the environment in relation to the overfished stocks.
The EU currently has 16 Fisheries Partnership Agreements (FPAs) in force. Through these, the EU fleet has access to fish stocks which, for one reason or another, the partners cannot or do not intend to catch. We are currently aiming to renew the FPA with the Solomon Islands for another three years. As the rapporteur says, 'the EU is proposing to provide the same financial support to the Solomon Islands under the new agreement as it did under the previous agreement, even though fewer fishing authorisations are to be granted and the allowable catch volume is lower'. This is especially relevant when we consider that, under the previous version of the FPA, four Portuguese longliners were fishing in the exclusive economic zone of the Solomon Islands, which is now no longer possible because no fishing opportunities were negotiated for longliners. It is true, however, that a clause has been included allowing the introduction of new fishing opportunities where necessary.
The 2002 reform of the common fisheries policy (CFP) introduced the concept of partnership, with the objective of supporting the development of the national fisheries sector in partner countries. Since 2004, the agreements have been termed 'fisheries partnership agreements' (FPAs). The Treaty of Lisbon has given Parliament increased powers regarding FPAs. Under Article 218(6)(a) of the Treaty on the Functioning of the European Union (TFEU), Parliament now has to give its prior consent to the conclusion of an agreement.
In February 2004, the Solomon Islands and the European Community signed a three-year FPA, which entered into force on 9 October 2006. I agree that this agreement should be repealed and replaced by a new version, which belongs to a set of three agreements with the central and western Pacific region that also comprises partnership agreements with Kiribati and the Federated States of Micronesia. Under the agreements with African and Pacific countries, part of the EU's financial contribution is aimed at supporting national fisheries policies based on the principle of sustainability.
The signing of bilateral fisheries agreements between the EU and third countries guarantees access for EU fleets to sources of fish that are significant in quantitative and qualitative terms whilst, at the same time, channelling financial resources to these countries that often come to make up a large proportion of their budget available for pursuing policies in numerous areas, not just fisheries policy. That is also true of this agreement. We voted for this report, but we still have serious reservations about how the agreement has been implemented up to now, some of which are quite rightly shared by the rapporteur.
I am referring, amongst other things, to the fact that the Joint Committee never met while the agreement was in force; the fact that the terms under which responsible fishing practices would be implemented in the exclusive economic zone of the Solomon Islands have not been set out; and the failure to establish how catch volumes will be monitored. These are failures that put the achievement of the agreement's goals at serious risk, and they must not be repeated when it is renewed. The Commission has committed to doing everything to prevent this from happening again: it must now meet that commitment.
in writing. - I voted for this proposal on a Fisheries Partnership Agreement between the EU and the Solomon Islands, but with serious reservations. EU development cooperation policy and the common fisheries policy have to be brought into a coherent, complementary and coordinated relationship, so that together they can help to reduce poverty in countries which have untapped fishery resources that they are seeking to exploit sustainably, while endeavouring to develop their local communities
The EU has several fisheries partnership agreements, which give it access to different fishing zones in exchange for funding, which is channelled into the economy of the countries with which they conclude these partnerships. This is a way for the EU to help developing countries, while also making good quality fishing zones accessible to EU fishermen, so as to enhance their economic activity, which is vital for the EU economy.
On this particular occasion, there are two problems that must be solved methodically and purposefully. The first is fishing quotas and the second is the exchange of knowledge and experience of the processing and conservation technologies for the catch and Pacific Ocean production. I hope that all the aspects listed in the agreement will focus on encouraging cooperation and the mutual exchange of experience.
Bilateral fisheries agreements between the European Union and third countries are of significant economic benefit to the EU. A new agreement is currently being negotiated between the EU and the Solomon Islands. The disadvantages of the new agreement are an increase in the contribution to be paid by shipowners, a lower level of profitability for the EU than other tuna fisheries agreements and the same financial support from the EU in return for lower catch quotas.
According to the rapporteur, the benefits of the agreement include the fact that the Solomon Islands need foreign exchange reserves to maintain their macro-economic stability, that the agreed reference tonnage of 4 000 tonnes of fish is a relatively large amount for the EU, and that there is a need to pursue cooperation on a regional basis with a view to achieving sustainability beyond EU waters. I have abstained, because the advantages for the EU are not clear enough in relation to the costs.
I voted in favour of the proposal for a partnership agreement between the European Union and the Solomon Islands because I believe that that agreement essentially serves the interests of both parties. I believe that cooperation on a regional basis is an excellent way of achieving sustainability beyond EU waters and fostering fisheries governance.
Indeed, as well as providing a stable legal framework for both parties, the agreement will provide the Islands with guaranteed revenue for at least three years, and this will be used in part to finance the implementation of their national fisheries policy. Maintaining fisheries relations with the Solomon Islands is very much in the EU's interest, since this will help to enhance the viability of the EU tuna fishing sector in the Pacific by giving access to a large quantity of fish.
I congratulate Mrs Patrão Neves on having brought the renewal of the Partnership Agreement with the Solomon Islands to the attention of this House.
I voted in favour because, under the agreement, cooperation is to be promoted at subregional level, thus meeting the European objective of strengthening regional fisheries management organisations and, in that way, fostering fisheries governance. Lastly, I support the rapporteur's recommendations to the Commission, in particular, to ensure that the European Parliament and the Council receive equal treatment as regards the right to be duly informed, so that they may properly monitor and assess the implementation of international fisheries agreements.
I voted in favour of the conclusion of this fisheries partnership agreement as I believe that it essentially serves the interests of both parties, on the one hand, by allowing the EU access to 4 000 tonnes of tuna per year, a fairly substantial quantity for the EU industry and market and, on the other, by providing the Solomon Islands with substantial financial resources to be partly channelled into the implementation of its own sectoral fisheries policy. However, I believe that everything must be done to remedy the problems rightly highlighted in the report.
in writing. - The Fisheries Agreement between the European Community and the Solomon Islands expired last October. The new Protocol is valid from 9 October 2009 to 8 October 2012 and is already provisionally applied pending the European Parliament consent procedure. According to Article 43 paragraph 2 and Article 218 paragraph 6(a) of the Treaty on the Functioning of the European Union, the European Parliament can either consent or decline to consent. Although the majority of the EP has voted in favour, our group, the Greens/EFA, has voted against.
I share the rapporteur's concern that the Commission should examine not just the specific issue of the standard rate and other rates of value added tax (VAT), but also the broader issue of a new VAT strategy, including its scope and derogations. Given the increasing complexity in terms of rates, the VAT system is not keeping pace with the development of the internal market, putting businesses at a disadvantage, particularly small and medium-sized enterprises. It should be recalled that Parliament has warned the Commission that the VAT system, as currently devised and implemented by the Member States, has weak points that are exploited by fraudsters, resulting in tax losses of billions of euro. I welcome the Commission's intention to launch a Green Paper on revising the VAT system with the goal of creating an environment that is more favourable to business, and a system that is simpler and more robust for the Member States.
I voted for this report. With its proposal, the Commission proposes to extend by 5 years the current requirement for EU countries to have a minimum standard VAT rate of 15%. Therefore, the proposal will have no consequences in terms of tax rates. The Commission proposes that the extension should take effect on 1 January 2011 for a period ending on 31 December 2015. To maintain the degree of harmonisation of rates already achieved, the Commission has twice submitted proposals providing for a standard rate band with a minimum rate of 15% and a maximum rate of 25%. The band was derived from the rates applied in practice in the Member States, where the standard rates had always varied between 15% and 25%. In both cases, the proposals to approximate rates were amended by the Council which kept only the principle of the minimum rate. I agree with the Commission that the purpose of the extension is not only to give businesses the necessary legal certainty, but also to allow further evaluation of the appropriate level of the standard VAT rate at EU level. I believe that in the future Green Paper on the review of the VAT system, the Commission should not only examine the specific issue of the standard VAT rate and other rates, but also the broader issue of a new VAT strategy, including the scope of VAT and the derogations.
I congratulate the rapporteur, Mr Casa, for having drawn up this report, which allows us to take a fresh look at a topic as fundamental as VAT and tax harmonisation.
I support the rapporteur in his assertion that the current VAT system, partly due to an increase in its complexity, has not kept pace with growth in the internal market and actually places companies and small and medium-sized enterprises at a disadvantage by considerably affecting their competitiveness. The current tax laws also display numerous loopholes that may be used to illegal advantage by tax dodgers.
I therefore support the Commission's proposal to put off the creation of a common VAT system with the aim of giving enterprises the necessary legal certainty but, at the same time, I call on the Commission to conclude its analysis as quickly as possible and draw up a Green Paper on the review of the VAT system with the involvement of this Chamber.
I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I agree with the Commission's proposal for a five-year extension of the current requirement for EU Member States to have a minimum standard value added tax (VAT) rate of 15%, based on Article 113 of the Treaty on the Functioning of the European Union.
As for the amendments made by Parliament, I think it is particularly pertinent that the new VAT strategy should aim to reduce the administrative burden, remove tax obstacles and improve the business environment, particularly for small and medium-sized and labour-intensive enterprises, whilst ensuring the robustness of the system against fraud.
I think that strict control is needed over the minimum VAT rate, at a time when the transitional arrangement for the 15% level is due to be extended again. Furthermore, I think that we should be more concerned by the fact that an ever-increasing number of governments in EU countries are raising their VAT rate to the maximum limit in order to tackle the challenges presented by the economic crisis. This measure proves that there is a lack of viable solutions and is stifling the economy and people's lives. In this respect, I urge for excessive taxation to be avoided, with a view to adopting a definitive tax harmonisation system.
I voted for this report as I think that the European Union needs a new VAT strategy. The EU must use this with the aim of cutting red tape and removing the financial obstacles blocking the development of small and medium-sized enterprises. I also think that extending the transitional arrangement for the minimum VAT rate until 31 December 2015 can prevent structural imbalances in the European Union.
The renewal of the minimum standard rate of value added tax (VAT) of 15% in Member States proposed by the Commission is founded on legal certainty. I am in no way opposed to this principle, so I voted for the proposal. However, I must stress how urgently deeper measures are needed in relation to this tax. These measures must target the European Union's fiscal competitiveness and the necessary protection of small and medium-sized enterprises. It is increasingly evident that tax policies are not neutral. The success story of VAT cannot and must not prevent it from adapting to new times.
In this proposal, which is based on Article 113 of the Treaty on the Functioning of the European Union (TFEU), the Commission proposes a five-year extension of the current requirement for EU Member States to have a minimum standard value added tax (VAT) rate of 15%; it will therefore have no effect on tax rates.
The Commission proposes that the extension takes effect on 1 January 2011 for a period ending on 31 December 2015. The purpose of the extension is not only to provide businesses with the necessary legal certainty, but also to allow for a better evaluation of the appropriate level of the standard VAT rate at EU level. The current VAT system, with its increased complexity not only in terms of rates, is not keeping pace with the development of the internal market, and is putting European businesses, especially small and medium-sized enterprises, at a disadvantage. Furthermore, as Parliament has pointed out, the VAT system, as currently designed and implemented by the Member States, has weaknesses that fraudsters use to their advantage, costing billions of euro in tax revenue.
This report concerns the proposal for a Council directive amending Directive 2006/112/EC on the minimum standard value added tax (VAT) rate of 15%, extending for another five years the current period - which was to expire at the end of this year - because they could not reach agreement on definitively standardising VAT rates.
However, the rapporteur has taken the opportunity to give the Council some suggestions, specifically about the new VAT strategy, which he believes should aim at 'removing tax obstacles and improving the business environment, particularly for small and medium-sized and labour-intensive enterprises, whilst ensuring the robustness of the system against fraud'. He also takes the opportunity to insist that the Council should move towards a definitive system before 31 December 2015, while the Commission should submit legislative proposals to replace the current transitional rate by 2013.
We will monitor this issue extremely closely, given the potential negative implications which the proposal that emerges in 2013 could have.
in writing. - I voted for this report, which examines a Commission proposal to extend by 5 years to 31 December 2015 the requirement for EU countries to have a minimum standard VAT rate of 15%. This is desirable in normal times, but in the present economic crisis, it is even more necessary. Tax competition that drove down VAT rates would be ruinous for countries trying to maintain an acceptable level of public services.
We should remember that the current VAT system, with its increasing complexity, and not only in terms of rates, is not keeping pace with the development of the internal market. This puts European businesses, especially small and medium-sized enterprises (SMEs), at a disadvantage.
Furthermore, as Parliament has pointed out in the past, the VAT system, as currently designed and implemented by the Member States, has weaknesses that fraudsters use to their advantage, costing billions of euro in tax revenue. The focus of the new VAT strategy should therefore be to reform the VAT rules in a manner that actively promotes the objectives of the internal market. The new VAT strategy should aim to reduce administrative burdens, removing tax obstacles and improving the business environment, particularly for SMEs and labour-intensive enterprises, whilst ensuring the robustness of the system against fraud.
This is an extremely important issue for the development of European entrepreneurship as a whole. There must be a harmonised system of VAT rates, applicable to all European Union countries. There must be a comprehensible long-term tax system as regards all types of entrepreneurship and industry. Only then can we reckon on success in fiscal policy. Currently in Latvia, individual politicians fail to appreciate the danger of an unstable tax system when plugging the budget deficit by continually amending tax legislation. This significantly endangers a future reduction of the tax burden and leads to the liquidation en masse of small and medium-sized enterprises. I consider that the European Commission's initiative is timely.
Minimum value added tax rates are one aspect of the efforts to harmonise European tax rates. However, we must oppose these moves towards harmonisation. On the one hand, they could lead to attempts to introduce tax sovereignty for the EU through the back door and, on the other, regulations of this kind represent an intrusion into the sovereignty of the Member States. The Member States must retain the power to set their own tax rates, because each country must decide for itself on its own priorities, as this depends on the extent to which the state spends money in different areas. All of this is also an expression of Europe's historical development. We must reject calls for minimum tax rates so that the pressure to conform, the amount of EU red tape and the centralism of Brussels can all be reduced.
I strongly oppose the extension of the mandatory levy of a minimum standard VAT rate of 15% for a further five years. The EU should be focusing on cooperation on tax fraud, because billions of euro are being lost in the value added tax systems in particular. There are some approaches in this area which are worthy of further discussion.
The report extends the transitional system introduced by Council Directive 92/77/EEC, which introduced a minimum rate of VAT, establishing that the standard rate could not be lower than 15%.
It is now common practice to set minimum rates because we have not yet achieved a permanent tax harmonisation system in the Union for indirect taxation. As far as VAT is concerned, this allows us to prevent the increasingly sharp differences between the standard rates applied in Member States from causing structural imbalances and distortions of competition. The deviation between standard rates applied currently ranges between 15% and 25% and is sufficient to guarantee the correct operation of the internal market.
The postponement will make it possible to give companies the necessary legal certainty but also to carry out further evaluations with regard to a satisfactory level of standard VAT rates throughout the EU. The Commission is also called on to publish a Green Paper on a new VAT strategy as quickly as possible and to start consultation on future tax harmonisation. I voted in favour, in the expectation of a tax harmonisation system that will lead to a single VAT rate throughout the Union.
I voted in favour of the report by Mr Casa, whom I congratulate on the work and collaboration within the Committee on Economic and Monetary Affairs.
The aim of the report is to extend by a further five years the current requirement for EU countries to have a minimum standard VAT rate of 15%. As well as emphasising the importance of a minimum standard rate, the report goes further and stresses the need to devise a new VAT strategy, insofar as the current system, with its increased complexity not only in terms of rates, is not keeping pace with the development of the internal market.
As Mr Monti, too, pointed out in his report on the relaunch of the single market, the lack of uniform rates and a different cost of living in the various Member States could create conditions that undermine the spirit of the single market. This puts European businesses, and especially SMEs, at a disadvantage.
Furthermore, the European VAT system, as currently designed and implemented by Member States, is often the subject of cross-border fraud, something which costs billions of euro in tax revenue.
I congratulate the rapporteur, Mr Casa, on having drafted this report, which enables us to address once again the fundamental issue of VAT and tax harmonisation.
I agree with the points made by the rapporteur, namely, that the current VAT system is not keeping pace with the development of the internal market but, on the contrary, is placing businesses and SMEs at a disadvantage by significantly affecting their competitiveness.
I therefore support the Commission's proposal for an extension so as to create a common VAT system to give businesses necessary legal certainty but, at the same time, I urge the Commission to conclude its analyses as soon as possible and to draft, with the help of this House, a Green Paper on the review of the VAT system.
I am voting in favour of this report. Nevertheless, I must point out that the successive postponement of definitive regulation of value added tax (VAT) is symptomatic of the deadlock into which European integration has fallen. Even if the Commission tabled a proposal for revising the VAT system soon, we are all aware that the various Member States' different interests, as expressed in the Council, will end up blocking a proposal to make rates more uniform. We would do well to remember that, despite being a regressive tax, VAT has been, and continues to be, the emergency tax measure put at the service of the austerity policies imposed by the Council and the Commission.
Pressure for the so-called 'budgetary consolidation' of the Member States is now a major obstacle to the convergence of VAT rates. If we recall that the suggestion of a 'European VAT', put forward by the Commission as a source of income for the Union, was immediately rejected by several Member States, we will have to acknowledge that asking the Commission for 'a new VAT strategy' seems to make little sense.
I voted in favour of this report, which focuses on the Commission's proposal for a five-year extension of the current requirement for EU Member States to have a minimum standard value added tax (VAT) rate of 15%. In line with what the rapporteur says, it is important to acknowledge that the VAT system itself needs to be thoroughly overhauled so as to actively promote the objectives of the internal market, thus helping to create a more favourable business environment, especially for small and medium-sized enterprises. I therefore wholeheartedly welcome the Commission's stated intention to launch a Green Paper on the review of the VAT system.
in writing. - We are in the majority in Parliament voting in favour of this text, which states that the European Parliament, having regard to the Commission proposal to the Council, having regard to Article 113 of the Treaty on the Functioning of the European Union pursuant to which the Council consulted Parliament (C7-0173/2010), having regard to the opinion of the European Economic and Social Committee, having regard to Rule 55 of its Rules of Procedure, and having regard to the report of the Committee on Economic and Monetary Affairs, approves the Commission proposal as amended; calls on the Commission to alter its proposal accordingly, in accordance with Article 293(2) of the Treaty on the Functioning of the European Union; calls on the Council to notify Parliament if it intends to depart from the text approved by Parliament; asks the Council to consult Parliament again if it intends to amend the Commission proposal substantially; instructs its President to forward its position to the Council, the Commission and the national parliaments.
This report on the common system of value added tax and the duration of the obligation to respect the minimum standard rate is only to be welcomed. It will fix the minimum standard rate at 15% up to the end of 2015. While the European Commission repeatedly proposed introducing a maximum rate of 25%, the European Council did not support this. At the same time, the standard rate does not currently exceed 25% in any Member State. Estonia, where the standard rate of VAT is 20%, is among the 19 Member States where the rate is 20% or more. Regarding this aspect, I wish to point out that I strongly supported the extension of the 15% minimum rate, which will give every Member State the option to decide how high its rate should be. In addition, this report ensures legal certainty for our entrepreneurs, who will know that for the next five years, European legislation will prevent the standard rate of VAT from rising.
The European Commission's proposal provides for a five-year extension of the current requirement for EU Member States to have a minimum standard value added tax (VAT) rate of 15% until 15 December 2015. The idea is to maintain the harmonised fiscal structure, with two obligatory rates of VAT and harmonisation within a 10% band: in other words, between 15% and 25%. The Member States undertake to avoid extending the current span above the current lowest standard rate applied by them. I agree with the rapporteur that, with its increasing complexity, the current VAT system is not keeping pace with the development of the internal market. I also hope that in the future, the European Commission will analyse not just this issue of the standard rate of VAT but also the general subject of revising the current system, including its scope and derogations, and that it will commit to drawing up a new strategy for this tax. I voted for the report for the reasons given above.
Obviously, I have voted in favour of Mr Casa's report. Moreover, I agree, not only with the rapporteur's stance on the directive, but also with the tenor of the notes to his report. Since as early as 1993, the European Union has been operating a transitional system for VAT. Attempts to move to what is known as a definitive system have so far failed. However, this is no reason why we should not keep on trying.
The VAT system is not just a question of rates and ranges, but also one of a simple, legally certain scheme which works well in the internal market, which is tailored to SMEs and is resistant to fraud. The fact that the Commission plans to pick up this thread is good news. I would like to encourage the competent Commissioner to tackle this difficult dossier.
I believe that in the new VAT strategy, particular attention should be paid to the reform of VAT rules, in keeping with principles that actively promote attainment of the objectives of the internal market. As the rapporteur points out, the current VAT system, with its increased complexity, not just in terms of rates, is not keeping pace with the development of the internal market. In January 2009, the VAT rate in Lithuania increased from 18-19%, and to 21% in September. It is important that future changes do not dent foreign investor interest in Lithuania. We must propose favourable tax planning opportunities.
According to the new VAT strategy, we should aim to reduce the administrative burden, remove tax obstacles and improve the business environment, especially for small and medium-sized enterprises. Prior to adopting a final decision, the Commission should fully consult public and private sectors. VAT rates should be discussed during these consultations, as well as broader issues, such as the goal of setting a maximum rate and VAT structure and operational framework alternatives. Therefore, I look forward to the Commission's Green Paper on the review of the VAT system.
I voted in favour of the European Central Bank (ECB) annual report because I think that measures to maintain a low inflation rate, close to 2%, while increasing liquidity in the markets, prevented the collapse of many financial institutions. However, I recognise that the full recovery potential of the ECB's measures did not unfold because their liquidity was not always passed on to the real economy. It should be recalled that the crisis started out as a financial one, becoming an economic one, too, later on.
The governments of the Member States and the ECB have had to respond to the most serious crisis since the 1930s. We have witnessed a contraction of gross domestic product, a drop in economic activity and an increase in budget deficits, resulting in reduced tax receipts and creating unsustainable public debt: it has been difficult to achieve figures comparable with those existing before the crisis. This situation is a result of the lack of structural reforms within the EU, which is so obvious in the events in Greece and other countries of the euro area. I therefore think that it is important to deal with the weaknesses in the financial system at global level and learn all the lessons from the crisis by improving the quality of risk management and the transparency of the financial markets.
The report on the European Central Bank annual report shows the European Parliament to be the most consistent champion and supporter of the attack by capital on the workers throughout the European Union. It basically repeats the anti-grassroots decisions of the EU summit in October to create a controlled bankruptcy mechanism, to introduce stricter terms in the Stability Pact and apply it to the letter and to impose penalties on Member States which fail to comply with those terms. It welcomes the money package made available at EU and Member State level for the stock exchange and other sectors of capital, in order to ensure that it remains profitable during the capitalist crisis. It supports all the barbaric measures against the working and grassroots classes applied by the bourgeois governments in all the Member States of the EU. In order to get the EU out of the capitalist economic crisis, the political representatives of capital propose that the rate of capitalist restructurings in all the Member States be stepped up, so as to maintain the profitability of the monopoly groups, at the expense of the workers, who are being called upon to pay for the crisis. Ireland is the most recent and will not, of course, be the last example of the tragic consequences in store for the workers as a result of encouraging the sovereignty of the monopolies and their profitability.
I voted in favour of the resolution on the European Central Bank report on the basis of the excellent report by my German colleague, Mr Balz. Having become a European institution with the entry into force of the Treaty of Lisbon, the ECB, whilst being independent, cannot be indifferent to the wishes of the European people, represented by their parliaments, or of the Member States' governments. I therefore support the request for the ECB's work and decision making to be transparent. During the crisis, the ECB adjusted interest rates down to 1% and continued unprecedented non-standard measures to support credit throughout 2009. Those measures have borne fruit. I support the idea that lifting these measures needs to be well timed and coordinated with national governments. In particular, it would be helpful if the ECB were to carry out a global, rather than regional, assessment of inflation in its monetary policy for setting intervention rates to exit the crisis.
In the European Parliament's resolution on the ECB annual report 2009, it is noted that the principles of the Stability and Growth Pact were not always fully respected in the past and therefore, it is necessary to ensure that in future, this pact is applied more coherently and effectively in the Member States. I supported this resolution and believe that a monetary union needs strong coordination of economic policies and for the current gap in macro-prudential supervision to be closed by establishing a European Systemic Risk Board (ESRB). I feel that under the concept whereby the ESRB only gives warnings and recommendations with no actual enforcement, it is impossible to satisfy the principles of effective implementation and responsibility, and the ESRB cannot declare an emergency by itself. Therefore, the ESRB must be given greater powers. It is particularly important to call on the European Commission not to simply limit itself to amending the regulation on credit rating agencies, which would increase the liability of these agencies, but to present a proposal on the establishment of a European Credit Rating Agency which would facilitate an objective assessment of the economic and financial position of the Member States.
I voted in favour of the resolution by Parliament as I agree that the financial crisis in some countries within the euro area is a serious matter and reflects a certain dysfunction of the euro area, and because I believe that this shows the need for reform and for stronger coordination between the various economic policies. I also agree with the call for the unrestricted and more coherent application of the Stability and Growth Pact, as I believe that the pact should be complemented by the development of an early warning system to detect possible inconsistencies, such as in the form of a 'European semester', in order not only to enhance surveillance and economic policy coordination so as to ensure fiscal consolidation, but - beyond the budgetary dimension - to address other macro-economic imbalances and strengthen enforcement procedures.
The monetary union needs strong and enhanced coordination of economic policies to be robust. I would like to call upon the Commission to put forward proposals to strengthen the Stability and Growth Pact by including specific targets for closing the competitiveness gap between European economies in order to stimulate job-creating growth.
I greatly appreciate the efforts of the European Central Bank. I believe, in fact, that the ECB has shown that it is capable of meeting the objectives it is set and that its level of technical expertise has always proved equal to the situations faced, including in times of severe crisis such as now.
However, the very existence of unexpected variations in the key macro-economic indicators should make us stop and think about the intermediate mechanisms at work between monetary policy and the real economy. I therefore think it necessary not only to set up other supervisory and control authorities to support the ECB, but also and, above all, to cover those spheres of responsibility which, hitherto, have not been seen as important.
In particular, Estonia's forthcoming accession to the euro area is a source of concern. An enlarged monetary union requires, in fact, greater internal cohesion. The macro-economic performance of that Baltic state aside, in accordance with the standards required by the EU, greater convergence must be achieved among the euro area countries, not least to increase the capacity for action on the part of the institutions, which safeguard its stability and value.
I voted for the annual ECB report for 2009. The ECB continued its policy from 2008, setting an inflation rate target of close to 2%, while increasing liquidity in the markets. The ECB therefore adjusted interest rates down to 1% and continued the non-standard measures introduced in 2008 throughout 2009. The five key elements of the enhanced credit support were fixed rate full allotment, an expansion of the list of collateral, longer maturities for refinancing operations, liquidity provisions in foreign currencies and financial market support through a measured but significant covered bond purchase programme. Close coordination is required with national governments in EU countries in connection with their own programmes, especially in the light of the crises which have hit Greece and, now Ireland, and of the gloomy prospect of them spreading.
I voted for the 'ECB annual report 2009' as I consider that it proposes a number of measures which could benefit the European Union's economy. These include creating a permanent mechanism for protecting the euro area against speculative attacks, monitoring the activities of current credit rating agencies and devising a possible European credit rating agency. As rapporteur for my political group, I also highlighted the limitations of the Stability and Growth Pact in its current form. The pact should be supplemented by an early warning system which will enhance the coordination of economic policies within the European Union.
I voted for this report because I advocate reform and stronger coordination of the economic policies within the euro area, given the dysfunction that the financial crisis has caused in the current system. The proposals aiming to strengthen the Stability and Growth Pact must take into account the competitiveness gap between European economies in order to stimulate growth that pays particular attention to job creation.
The crisis that we are experiencing is an opportunity to revise and improve things that have gone wrong in the past. Strengthening the Stability and Growth Pact and supervising compliance with it are essential to preventing future imbalances in the euro area. The creation of a European Systemic Risk Board and the replacing of the supervisory committees with three new supervisory authorities are measures that will be beneficial in terms of better economic supervision. I agree with the rapporteur when he talks about the need for prudence regarding initiatives to regulate the financial markets. It is as we have been arguing: better regulation does not necessarily mean more regulation.
The Treaty of Lisbon has given the European Central Bank (ECB) the status of an EU institution, which increases the responsibility of Parliament as an EU institution through which the ECB is accountable to the European public. The ECB annual report 2009 deals primarily with the ECB's reaction to the crisis, the exit strategy and governance topics. The financial crisis which started about two years ago with the US sub-prime mortgage crisis rapidly spread to the EU and turned into an economic crisis as well, hitting the real economy. Real GDP in the euro area shrank by 4.1% in 2009, the average general government deficit ratio increased to about 6.3% and the public debt-to-GDP ratio rose from 69.4% in 2008 to 78.7% in 2009.
The ECB acted correctly by adjusting interest rates down to 1% and continuing with substantial and unprecedented non-standard measures to support credit. That prevented the collapse of many financial institutions. However, liquidity has not always been passed on to the real economy. This crisis has clearly shown the need for greater transparency and better risk management in financial markets, sound public finances, and the urgent need to regain credibility.
The international financial system really is amoral and immoral. The latest developments in the Irish crisis have reassured the banks that they will be able to carry on handsomely rewarding their shareholders and taking risks in the long term, since the Member States and the European taxpayers will always be there to save them. Privatisation of profits and public ownership of large-scale losses ... Heads I win, tails you lose ... It is paradoxical, and indeed scandalous, that the turmoil in the stock market caused by Ireland's sovereign debt is the direct consequence of the aid that the country granted to its banks - aid that has made its deficit worse than ever before and sent its debt soaring. Moreover, the banks that it saved, or their sister banks, are the ones that are today speculating against it. However, the main lesson to be learnt from all this is that the euro is a millstone round its Member States' neck and that the European Central Bank's policy, like the euro exchange rate, is geared solely towards Germany. The Member States that have fared best are those that have retained some flexibility with regard to their currency and their exchange rates. Their national currency, that is! It is high time everyone learnt from this.
in writing. - This initiative by the Parliament is of special importance this year as it gives MEPs a chance to give their opinion on how the European Central Bank has reacted to the banking crisis. How we voted on this also gave us a chance to have our say on some of the other aspects of the current economic climate, such as causes of the crisis, governance and financial market reform. It is important that the voice of the people's branch of the European Union is heard on such an important topic.
I have voted to support the European Central Bank (ECB) annual report for 2009 as it clearly highlights the consistent action taken by the ECB and its primary objective of maintaining price stability. In the crisis of 2009, the ECB acted and reacted effectively. With independence and determination, it laid the foundations for a lasting climate of confidence. Our most important proposal for improvement should be put into practice consistently. In other words, the ECB should make its activities more transparent in order to further increase its legitimacy. The new Treaty of Lisbon, which came into force on 1 December 2009, made the ECB into a European Union body. I very much welcome this, because the ECB is primarily accountable to Parliament, a fact of which many people are not aware. It must continue to be able to make its financial policy decisions independently of political influence and to justify them to the citizens whom we represent.
The ECB was, and is, a reliable ally in finding a balance between sound public finances and the necessary reduction of debt in the Member States. It has constantly underlined the fact that the euro area needs a stability pact with authority. This must be applied to the letter and must not be circumvented or undermined.
in writing. - I voted for this report, which examined the ECB's annual report for 2009. My group (the S&D Group) used the report to push for our core macro-economic policies, including: coordination of macro-economic policies by the Member States; a permanent crisis-management framework; a strengthened Growth and Stability Pact; the possibility of creating a European credit rating agency; credit for SMEs; and flexible exit from government support following the crisis.
The serious economic crisis that has spread across the entire world has made itself very keenly felt in the EU. The response of the European Central Bank to the crisis has been effective, although it has been guilty at times of acting late or with a lack of assertiveness, particularly in relation to the policy of reducing interest rates, which was more radical and effective in the United Kingdom and the US Federal Reserve.
We must learn from the mistakes made so that they may be avoided in the future. The financial crisis in some countries within the euro area is therefore a serious matter for the euro area as a whole and reflects a dysfunction of the euro area. This shows the need for reform and for stronger coordination of the economic policies within the euro area. This task must be carried out by all the states that belong to the euro area so that it can finally be consolidated and can quickly escape from the pressure that it is experiencing at present.
The report by Mr Balz failed to bring clarity to the question of the manner in which the European Central Bank (ECB) supervised and regulated transactions and monetary policy during the crisis. It is merely an attempt to clothe the bank's operations in vague and cautious phrases. In reality, it is essential not only to define the state of affairs but also to prevent any symptoms that threaten the development of the economy. Only then can preparations be made in time and financial debts such as Greece's EUR 110 billion budget deficit, Hungary's EUR 28 billion budget deficit and Latvia's EUR 7.8 million budget deficit be avoided altogether. Nevertheless, I consider that, taken as a whole, the ECB report is a positive step.
I voted in favour of the report by Mr Balz, with whom I have had the opportunity of working on this matter within the Committee on Economic and Monetary Affairs.
The European Central Bank has played an important and fundamental role during the economic crisis of recent years, and its representatives have often been instrumental in pointing out problems in the euro area. The Member States have not always listened, but the coordination provided by the Frankfurt-based institution can only be regarded in a positive light. The aid package put together and provided to Greece, just like the rapid responses, would not have been possible without an authority and a body such as the ECB.
Furthermore, with the recent approval of the package on Europe's supervisory authorities, the ECB will acquire greater powers and authority to monitor and highlight anomalies in the system. This is essential, just as it is essential for the ECB to maintain its independence and not be under the influence of any Member State.
The ECB annual report covers the reaction to and exit strategy from the crisis applied by the Bank during 2009. On the other hand, in its report, which I voted in favour of, the European Parliament sets particular store by the gradual withdrawal of the ECB emergency measures applied in 2008 as a result of the financial crisis (1% interest rate, quantitative easing and inflation below 2%).
This is especially important to Greece and the other states in the euro area as, in these cases, not only did the recession not end in 2009; on the contrary, it developed into a serious budgetary crisis. Consequently, any change of stance by the ECB will need to take account of the new situation and be applied in close cooperation with the Member States currently hit by the debt crisis.
I am voting against this report. It ignores, or at least underestimates, the recessionary effect of a policy to reduce public spending being carried out simultaneously by most of the EU Member States, just as the EU was leaving behind the major recession that began in 2008. Accepting this report means voting in favour of abandoning the policy of concerted stimulus that was implemented in 2009. The neoliberal ideology that is dominant in the European Central Bank (ECB), which means that there is an ever-lurking threat of inflation, even when there is considerable untapped productive capacity, is making the euro area a hostage to the financial markets. This ideology has returned to remind us that austerity is not enough, and that there needs to be a nominal reduction in wages and further deregulation of the labour market.
Since the drop in aggregate demand will affect the implementation of the budget by Greece and Ireland in 2011, the ECB will then come and tell us that the austerity policy was right, but that it did not go far enough or deep enough. This report embraces a real intellectual scam.
The current economic and financial crisis has made apparent the need to implement EU reforms that can strengthen supervision and the coordination of economic policies in the euro area and restore confidence in European public finances.
Important steps are being taken in this direction, particularly through the creation of a European Systemic Risk Board (ESRB), which will close the current gap in macro-prudential supervision of the EU financial system, but it is vital to move forward with proposals for strengthening the Stability and Growth Pact in order to ensure budgetary consolidation and also to address other macro-economic imbalances and strengthen enforcement procedures. This report, which I voted for, also draws attention to the fact that the austerity packages adopted by the governments of the Member States should not compromise their ability to promote economic recovery, with an emphasis on ensuring a balance between the process of consolidating public finances and meeting the need for investment in jobs and sustainable development, and using measures and instruments which can give a direction to the sacrifices imposed on the public, along with an end in sight.
in writing. - This report evaluates the 2009 annual report of the European Central Bank (ECB) and the work done by the ECB during that year. As the statement of the European Parliament on the ECB annual report 2008 had been delayed due to the elections in 2009, not much time has passed since the European Parliament's last statement on ECB activity. The report on 2008 dealt mainly with the performance of the ECB in the financial and economic crisis. Unfortunately, the situation has not changed since then. Still, economic, financial and, to an increasing extent, political actions are widely dominated by the crisis. The ECB annual report 2009 therefore still deals primarily with the ECB's reaction to the crisis, the exit strategy and governance topics.
Recently, the work of the European Central Bank has focused on fighting the financial crisis and on attempts at rebuilding the stability of economic and monetary union. Coping with the effects of such a serious crisis requires individual countries to adopt a new model of economic governance. The European Central Bank should support measures leading to the recovery of budgetary balance by encouraging the repayment of existing loans instead of extending new loans to economies which are heavily in debt.
The financial crisis in individual Member States of the European Union represents a significant threat to the stability of the euro. It also shows the deficiencies in the operation of the euro area and draws attention to the need for reform and more effective economic consolidation in the countries of the Union. Care should also be taken to develop preventative mechanisms in the event of a worsening of the present crisis or if it should move into a new phase. The European Union and the euro area can even emerge from the crisis stronger than they were, but we must draw the proper conclusions from the experiences of recent months. I am convinced that the role of the European Central Bank and of the governments of individual EU Member States will be crucial in this process.
The European Central Bank (ECB) annual report is primarily an investigation into the way in which the ECB responded to the financial and economic crisis. The ECB reacted quickly and intervened successfully. By taking a series of extraordinary measures, it was able to ease the liquidity shortages on the markets. However, now these measures must be dismantled cautiously and gradually, because by definition, 'extraordinary measures' must not become the rule. The banks and, in the meantime, the Member States which, because of the loss of confidence among the players on the financial markets, came to rely on the intervention of the ECB as an intermediary in order to access funding, must regain their independence. The central bank constantly emphasises the fact that it is independent, but during the recent crisis, this no longer seems to have been important enough to enable us to refer to it as independence. As a result of the massive capital injection in Ireland, in the form of emergency loans for the Irish banking system and the purchase of government bonds, the ECB itself is now relying on Ireland to accept the EU rescue package, so that it can once again service its loans from the ECB. The ECB must oppose any efforts to make it into a political body.
The European Parliament report on the development of the civilian-military capabilities of the EU highlights the repulsive imperialist face of the EU and of the political representatives of capital. It is a macabre manual for implementing the imperialist interventions of the EU and committing crimes against humanity. It openly supports the 'new doctrine' of NATO to 'intertwine internal and external security', calling on the EU to organise and plan its civil and military forces so that it can intervene directly, using combined civilian and military means, in every corner of the planet, in the name of so-called 'crisis management' and 'to maintain peace'. Without mincing their words, the political representatives of the monopolies propose a series of measures to increase the efficacy of EU military missions, in order to strengthen its position in the battle between the imperialists, which is raging with unprecedented intensity both at global level and within the EU. Proposals include a permanent EU operations centre in the form of a 'joint crisis management headquarters', new 'integrated police units', better use of the European Gendarmerie Force, new 'Civilian Response Teams', closer collaboration with NATO, ensuring NATO can rely on the 'EU's civil capabilities' and harmonising the EU's 'development capabilities' with NATO standards.
The ever-increasing interdependence between internal and external security is becoming clear. Under these circumstances, the development of policies and capabilities for crisis management and conflict prevention is actually an investment in the security of European Union citizens. The European External Action Service should be a major player in devising a truly comprehensive European approach to civil and military crisis management at European level and to conflict prevention, providing the EU with sufficient structures, human and financial resources to fulfil its global responsibilities. When setting up the EEAS, the transfer must take place of the CSDP structures, including the Crisis Management Planning Directorate, the Civilian Planning and Conduct Capability, the EU Military Staff and the Situation Centre, to the EEAS, under the direct authority and responsibility of the High Representative of the Union for Foreign Affairs and Security Policy.
It is the High Representative's direct duty to ensure that these structures will be integrated and operate coherently. Close collaboration is required between the EEAS and all the other relevant units within the Commission in order to encourage the development of a comprehensive EU approach, especially with those dealing with issues relating to development, humanitarian aid, civil protection and public health.
I congratulate the rapporteur, Mr Ehler, for having called the attention of this Chamber to a topic fundamental to the European Union, namely, civilian and military cooperation.
I voted in favour of this report because I support the need for closer cooperation between civilian and military capabilities in order to provide effective responses to present-day crises and security threats, including natural disasters.
I also approve of the idea of drafting a European Union White Paper on security and defence, based on systematic and rigorous security and defence reviews conducted by the States according to common criteria and a common timetable, which would define the Union's security and defence objectives, interests and needs more clearly in relation to the means and resources available.
The recent emergency in Haiti also highlighted the need for the European Union to offer improved coordination and faster deployment of military assets in the context of disaster relief, in particular, air transport capabilities. Given the importance of these missions, I feel it necessary that funding should be considered more quickly and, for the sake of transparency, for one budget line to be created for each mission.
The rapporteur successfully argues the need for a better coordination and division of tasks between civilian and military forces in crisis management. The distinction between the strategic and operational dimensions is still vague at present. I therefore support the rapporteur's proposal for the creation of a permanent headquarters responsible for operational planning and conducting military operations. With regard to the development of civilian-military capabilities, the Member States should set objectives that match their resources in terms of personnel deployment. It would also be a good idea to establish real financial solidarity between the Member States. Lastly, greater synergy between civilian and military research would be a big advantage, since it would help prevent repetition, duplication and, hence, unnecessary costs.
'Si vis pacem, para bellum' ('If you wish for peace, prepare for war') said the ancients. Fortunately, the days of arms races are now over. Nonetheless, the principle that inspired the Latin phrase is still relevant today. There can be no serious and credible commitment to peace if the conditions are not in place to enforce it, in accordance with serious, objective rules.
In particular, without seeking to interfere in every dispute that may arise, the EU, as a major economic and political power, should make its presence felt in cases involving interests of any kind or nature, if necessary, also by using military means to restore order and re-establish peaceful conditions, as a precondition for resolving conflicts. It follows that greater autonomy, together with a closer link with NATO and with the other existing bodies, can only increase Europe's authority, credibility and cohesion.
We want the establishment of the European External Action Service (EEAS) to contribute to devising a truly comprehensive European approach to civil and military crisis management at European level, as well as to conflict prevention and peacebuilding, providing the EU with sufficient structures, human and financial resources to fulfil its global responsibilities in line with the UN Charter. Given that the UN Security Council has primary responsibility for maintaining international peace and security, close cooperation must be established between the EU and the UN in the area of civilian and military crisis management and, in particular, in humanitarian relief operations where the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) is in the lead role. At the same time, it is desirable for this cooperation to be strengthened, particularly in those areas where one organisation is to take over from the other, especially in light of the mixed experience in Kosovo.
I voted for this report because I argue that effective responses to present-day crises and security threats, including natural disasters, often need to be able to draw on both civilian and military capabilities and require closer cooperation between them.
We live in a world in which, firstly, there is ever less expectation of a conventional attack on the EU or any of its Member States and, secondly, threats are increasingly scattered across the globe, whether they are from international terrorism, cyber attacks on crucial IT systems, long range missile attacks on European targets, or piracy in international waters. As an organisation committed to peace preservation, conflict prevention and post-conflict reconstruction, and reinforcement of international security, it is therefore essential for the EU to be capable of acting as a global player in this area, capable of guaranteeing the security of its citizens within its territory. I therefore believe that it is essential for the EU to be committed to cooperating within the United Nations and, in the Euro-Atlantic area, with NATO, which this weekend approved its new Strategic Concept, aiming to reinforce the Alliance's ability to deal with non-conventional threats and strengthen its ties with the European Union; this includes enhancing 'practical cooperation in operations throughout the crisis spectrum, from coordinated planning to mutual support in the field'.
The EU has committed itself to defining and pursuing common policies and actions to preserve peace, prevent conflicts, consolidate post-conflict rehabilitation and strengthen international security, in line with the principles of the United Nations Charter. Through its civilian crisis management, the EU already makes a clear contribution to global security, reflecting its core values and principles. The establishment of the European External Action Service (EEAS) should contribute further to the development of a truly comprehensive European approach to civilian and military crisis management, conflict prevention and peacebuilding, and provide the EU with adequate structures, staffing levels and financial resources to meet its global responsibilities. On this point, I would like to highlight the need to speed up the provision of financing for civilian missions and to simplify decision-making procedures and implementation arrangements. This means that the Council needs to quickly take the appropriate decisions to establish the start-up fund as outlined in Article 41 of the Treaty on the European Union (TEU), after consulting Parliament.
This report is a good reflection of the crisis of capitalism and the gunboat diplomacy with which the EU wants to respond to it, in partnership with NATO and the US.
From the outset, the mouthpieces of the interests of big capital - the majority of Members of this House - have been seeking to cover up the historical and current responsibilities of the EU for the world's existing security problems. This resolution, therefore, maintains the thesis of preventative wars with the misleading argument that the 'security' of the citizens of EU countries is guaranteed by a policy of intervention, violating the sovereignty of countries and peoples and making war wherever and whenever the interests of the EU's economic groups are at stake; this will only increase with the creation of the European External Action Service.
In reality, it is increasingly clear that the EU is now part of the threat that is hanging over people. At a time when workers are having important rights taken away and draconian measures are being imposed on people under the pretext of a lack of resources, the channelling of funds into arms purchases and the strengthening of the war industry should be condemned.
in writing. - Concerning the vote on the resolution on the Ehler Report, Labour MEPs were happy to be able to give their support. I and my Labour colleagues are happy to support positive civilian and military cooperation and greater capacity building in order to help preserve peace, prevent conflicts and consolidate post-conflict rehabilitation. At this time of financial struggle across Europe, we question, however, the need for the establishment of a permanent EU operational headquarters and what added value it would bring to the positive work already being done.
in writing. - I welcome some aspects of this report dealing with civilian-military cooperation and the development of civilian-military capabilities. I particularly welcome cooperation on humanitarian crises and natural disasters.
It is necessary to provide effective responses to current crises and threats to security, including natural disasters, so we often need to be able to draw on both civilian and military capabilities and require closer cooperation between them. The development of the EU's comprehensive approach and its combined military and civilian crisis management capabilities have been distinctive features of the common security and defence policy (CSDP), and represent its core added value. The establishment of the European External Action Service (EEAS) is further contributing to the development of a truly comprehensive European approach to civilian and military crisis management, conflict prevention and peacebuilding, and providing the EU with adequate structures, staffing levels and financial resources to meet its global responsibilities, in line with the UN Charter.
I have voted against the report on civilian-military cooperation and the development of civilian-military capabilities. The report describes in great detail the current developments in security policy. However, in my opinion, it does not provide clear, decisive and positive answers to the important questions, such as whether the EU will be able to stand on its own feet in the long term or whether it will maintain its very close links to NATO and, therefore, will hand over its foreign policy responsibilities to the USA.
in writing. - With civil and ethnic wars gradually replacing interstate wars to dominate the scene of 21st century conflicts, the line drawn between peacekeeping and peacebuilding is increasingly blurred. The changing nature of conflict calls for more extensive cooperation between civilian and military capabilities. The highly successful EU-led Aceh Monitoring Mission (AMM) from 2005 to 2006 serves as an important example and reminder of how civilian-military synergies can anchor peace and build confidence in an unstable environment in a timely and effective way. While the decommissioning team, dominated by military experts, monitored the rapid and successful disarmament process, the civilian team of AMM worked to turn the process into a platform for further political dialogue and for both parties to credibly commit themselves to permanent peace. The application of civilian and military expertise should not be restricted by the technical labelling of the nature of operations, but should instead be decided on the basis of appropriateness and cost-efficiency. I voted in favour of this report because I think it plays a critical role in facilitating the further development of a non-aggressive but nevertheless coherent and competent face of EU foreign policies.
I voted in favour of Mr Ehler's report because I believe that this is an important issue and that the report deals with it in a serious way and takes a number of aspects into account.
Cooperation as envisaged in the report is a typical activity of peacekeeping operations, within the scope of which the military component cooperates with the civilian component (local authorities, national, international and non-governmental organisations and agencies) in order to restore acceptable living conditions and begin reconstruction. Such activities help to ensure and maintain full cooperation between military forces, civilian populations and local institutions, with the aim of creating the conditions necessary to help achieve the objectives set. It is therefore important for the European Union to support and promote this type of cooperation.
I voted in favour of this report as I agree that, in order for the EU to meet its responsibilities to preserve peace, prevent conflicts, strengthen international security and assist populations facing disasters, it is vital to foster better coordination between civilian and military resources and to ensure that the necessary resources are available to strengthen their global crisis management abilities.
in writing. - We abstained on this report because we keep seeing too much effort being focused on military capacities, and too little on the civilian and prevention activities.
Once again, Parliament has voiced its strong support for the development of the EU's common security and defence policy, despite the fact that it is consistently refused an active role in shaping this policy. We are all aware of the added value of the policy which, above all, represents an opportunity to combine military and civilian capabilities, although in practice, as highlighted by the report, much remains to be done. I support the integration of this policy's institutional structures into the European External Action Service, although I would echo the rapporteur in stressing the need for the EEAS to cooperate closely with structures remaining within the Commission.
in writing. - While we would clearly support the principle of enhanced civilian-military cooperation in certain activities, this report has an entirely different thrust. It is essentially about taking forward the EU's ambitions in the defence field in order to promote EU integration. We do not support these objectives. In particular: the idea of an EU Defence White Paper that would 'explicitly identify opportunities for the pooling of defence resources at EU level'; the demand for increases in staff to man duplicative EU military structures; the establishment of a permanent EU 'operational HQ, responsible for the operational planning and conduct of EU military operations'; and the idea of a vanguard group of nations to take forward defence integration using the Treaty of Lisbon's mechanism of 'Permanent Structured Cooperation'. There are many more examples. For all these reasons, we voted against the resolution.
The Treaty of Lisbon has made the establishment of a common defence policy into one of the EU's concrete objectives. The aim is to improve the ability of the European Union to act in a crisis management role by allowing financial, civilian and military resources to be provided and used more efficiently. Military capabilities will be developed at an EU level among those Member States which want this by means of a Permanent Structured Cooperation (PSC). Mr Ehler's report calls for the conditions for military cooperation to be laid down and for a clear definition of the PSC. For me as an Austrian, clear definitions are of great interest, in particular, with regard to the implementation of the solidarity clause as outlined in Article 222 of the Treaty on the Functioning of the European Union and the mutual assistance clause as outlined in Article 42(7) of the Treaty on the European Union, which are also called for in the report. The mutual assistance clause specifically states that it will not prejudice the specific character of the security and defence policy of certain Member States, which guarantees that neutrality will be maintained.
As before, the solidarity clause leaves to the national authorities the decision on whether, and in what form, EU assistance should be requested. However, the citizens of Austria have become very concerned following a series of different reports in the media and, therefore, we need definitive information about these new military components of the EU.
I voted for the report on the proposal for a regulation of the European Parliament and of the Council establishing a long-term plan for the anchovy stock in the Bay of Biscay and the fisheries exploiting that stock, because it should contribute to maintaining biomass stocks at levels that will enable their sustainable exploitation, on the basis of scientific advice.
Given the importance of anchovy fishing in the Bay of Biscay, the damage caused by the closure of the fishery to groups dependent on it (fishers, net menders, the canning industry, etc.) and the fact that the loss of income has not been covered by the compensatory aid granted by the Member States, it is essential to establish a long-term plan for the recovery of the anchovy stock so that fishers can start making use of these resources, without threatening this vital species for the European fishing and canning industries. With regard to the 10% reduction in fishing quotas and how exploitation is calculated, I believe that such measures are excessive, as they forget the economic and social impact that they could have on the industries and populations involved.
The objective of this proposal for a regulation is to establish a long-term plan for the anchovy stock in the Bay of Biscay and the fisheries exploiting that stock. The anchovy fishery in the Bay of Biscay has been closed since 2005 due to the poor condition of the anchovy stock. In order to raise the anchovy stock in the Bay of Biscay to a level which allows it to be exploited sustainably, it is necessary to put in place long-term management measures to ensure that the exploitation of this stock is compatible with sustainable exploitation, thus ensuring, as far as possible, the stability of the fishery while maintaining a low risk of stock collapse. I welcome the approval of a long-term plan in this report rather than annual ad hoc measures for allocating fishing opportunities, so as to ensure the stability of the fisheries sector and strengthen monitoring and enforcement. I agree with support for the competent regional administrations in their monitoring, inspection and surveillance work, as they are closer to what is happening, and with the need to draw up and publish a report before the fishing season begins.
The worrying conservation status of the anchovy stock in the Bay of Biscay led to the closure of the fisheries in 2005. The result of this closure - which has had the inevitable tragic economic and social consequences, which it is always necessary in this and other cases to guard against and alleviate as much as possible - is that anchovy stocks have been recovering, making it possible to start exploiting them again. We believe that decisions about closing fisheries, reopening them and setting the conditions for the exploitation of their resources must always be based, first and foremost, on scientific knowledge and advice about the state of the resources. It is, therefore, essential for this knowledge to be as rigorous and up-to-date as possible, meaning that there must be sufficient financing for this purpose, specifically through the financial instruments of the common fisheries policy.
Long-term plans constitute an important instrument in fisheries management, enabling the essential conservation of fisheries resources at sustainable levels to be combined with guaranteed medium-term prospects for exploiting these resources, which is indispensable for giving economic and social stability to fishing and the local communities that depend on it.
in writing. - The anchovy fishery in the Bay of Biscay has been closed since 2005 due to the poor state of that stock. This report details the objectives of a plan to maintain the biomass of the stock of anchovy in the Bay of Biscay at a level that allows its sustainable exploitation in accordance with maximum sustainable yield, on the basis of scientific advice, and while ensuring as much stability and profitability for the fishing sector as is practicable. The plan is similar to other long-term plans for pelagic fisheries (such as that recently agreed for the West of Scotland stock of herring) in that it provides a harvest control rule for exploitation at high long-term yields whilst protecting against the risk of stock collapse.
The suspension of anchovy fishing in the Bay of Biscay since 2005 has brought great difficulties for economic operators whose livelihoods depended on this economic activity. Now, five years after fishing was suspended, the stock of this species in the Bay of Biscay has recovered to acceptable levels, so it is now possible to resume fishing for it, but based on a long-term plan to keep the anchovy stock above the level where it is in danger of becoming extinct, so that this activity can once again add to this economic sector in this area.
Although catch quotas have been introduced for the anchovy fishery in the Bay of Biscay, this does not apply to pelagic species and tuna. The number of fishing vessels in this area has declined from 391 vessels in 2005 to 239 vessels in 2009, which has had a significant influence on the economy of the area. However, according to the rapporteur, the anchovy stock has not yet recovered. A new management plan is needed to resolve this problem which is linked to the anchovy stock and which does not need to be renegotiated every year.
The rapporteur believes that the new plan should also define the control mechanisms used to inspect catch levels. I have abstained, because the rapporteur has explained that the articles in the plan relating to the controls are likely to be amended by a new control regulation from the Council and she does not know exactly what this involves.
The anchovy fishery in the Bay of Biscay is of considerable social and economic importance. This fishery has been closed since 2005, and the fleet has declined from 391 vessels in 2005 to 239 vessels in 2009, directly affecting more than 2 500 families. This closure has caused serious damage to the groups concerned (fishermen, net menders, the canning industry, etc.). The loss of income has not been covered by the compensatory aid granted by the Member States.
The introduction of this plan will make it possible to remove the management of anchovy from the political negotiation in December of each year, placing it on course to achieve the objectives for the management of European resources in the long term, thereby guaranteeing sustainability and maximum yield.
The exploitation rule defines the TAC (or total allowable catch) in the fishery for each year (from July to June of the following year), immediately after the assessment of the stock in line with the fishing seasons in May of each year, thus immediately making maximum use of this information. All the productive and local businesses involved await the reopening of this fishery and have made a significant contribution to drafting the paper. For these reasons, I am minded to vote in favour of the provision as a whole.
The anchovy fishery in the Bay of Biscay is of great socio-economic importance. The fishery has, however, been closed for five years, and this has directly affected fishermen and their families, as well as the income that revolved around that employment sector, which includes net menders and the canning industry. Unfortunately, the aid granted by the Member States has not made up for the serious loss of income. This closure should therefore be reviewed and a long-term plan established to find a solution that takes the various demands into account.
For this reason, I voted in favour of Mrs Bilbao Barandica's report. I did so primarily because it introduces an exploitation rule that will maximise catches, on the basis of the precautionary principle, and will provide expected maximum economic levels for that fishery.
The anchovy fishery in the Bay of Biscay is of great socio-economic importance, and its closure in 2005 has caused great damage to groups that depend on it (fishermen, net menders, the canning industry, etc.). I voted in favour of this report, as I believe that establishing a long-term plan will address the need to rationalise the exploitation of this resource, ensuring the long-term sustainability of the fishery while mitigating the risk that the anchovy stock will collapse.
This debate on the situation of anchovy stocks and the recovery plan is, as has been said, a turning point, both for the species and for relations between the Council, Parliament and the Commission.
On this issue, our group has supported the precautionary proposals made by the Commission from the start, especially as regards: 1) the exploitation rule, (which we advocate should not be greater than 0.3); 2) the fact that the total allowable catch (TAC) should take into account live bait; and 3) the fact that any reduction of the TAC, if it is deemed necessary, should be a minimum of 25%.
These three issues were finally accepted by the majority of members of the Committee on Fisheries, and I trust that this will be the case when we vote in plenary. This is clearly a paradigmatic case, and I trust that we will have learned our lesson, and that for once, we will act like holistic doctors who cure, instead of acting like forensic doctors.
I voted in favour of this resolution as I believe that the measures presented by the Commission for the monitoring and surveillance of fishing zones are necessary. This resolution is an attempt to tackle the lack of information about horse mackerel stocks by establishing a formula for vessels involved in the horse mackerel fishery, regarding an annual ceiling of maximum allowable landings and catches from defined areas.
The principal parts of the sector affected by this plan are the owners, operators and crew of pelagic fishing vessels operating in the distribution area of the western stock of Atlantic horse mackerel, namely the North Sea, areas west of the British Isles, the western English Channel, waters west of Brittany, the Bay of Biscay and off north and northwest Spain, with the main objective of ensuring an exploitation of living aquatic resources that provides sustainable economic, environmental and social conditions. It is also important to note that Portugal has managed to preserve its fishing interests and enjoy its historic right to fish in those areas. I would like to emphasise the positive solution for the benefit of small-scale coastal fisheries which is completely compatible with safeguarding resources.
The western stocks are, economically speaking, the most significant stocks of horse mackerel living in EU waters. Because of this, we must think both in terms of a long-term exploitation of live aquatic resources which will provide the conditions necessary for sustainability and development, and from a social viewpoint - for the owners, operators and crews of fishing vessels. This is why I agree with the Commission's proposal to establish a long-term plan for the western stocks of Atlantic horse mackerel and how these stocks are to be fished.
I voted for the report on the proposal establishing a long-term plan for the western stock of Atlantic horse mackerel and the fisheries exploiting that stock, because it contributes to ensuring the economically, environmentally and socially sustainable exploitation of the stocks. This proposal, which is of interest to Portugal, also takes into account the specific characteristics and purposes of the fleets involved, not least the artisanal fleet, with a view to supplying high quality fresh fish to the general public.
Defending fishing along with the economic and social interests involved - over and above food interests - is not the same as defending the right to fish without rules or limits. We know that fishery resources are finite and that intensive fishing means there is no time for the exploited populations to reproduce in sufficient numbers. It is therefore important to create plans to maintain and conserve fish stocks, seeking to reconcile the economic and social interests at stake with the preservation of the species, which is essential to the long-term maintenance of fishing opportunities. With the amendments that have been tabled and adopted, this report defends traditional horse mackerel fishing and, in particular, enables 30 Portuguese vessels to continue fishing in the Bay of Biscay, which is crucial to the national interest, as is clearly pointed out by Mrs Patrão Neves, the shadow rapporteur of the Group of the European People's Party (Christian Democrats) for this report.
This proposal is an attempt to tackle the lack of information about horse mackerel stocks by establishing a formula for vessels involved in the horse mackerel fishery, taking into account an annual ceiling of maximum allowable landings and catches of horse mackerel from defined areas. This formula is based on the most reliable scientific and biological indicators available at present for the development of the stock. I welcome the inclusion of respect for the activity of artisanal fleets which traditionally specialise in this type of fishery for the purposes of local consumption of fresh fish, so zones should not be established too far from the coast. I would like to highlight the important role that Parliament has played in repealing and amending the Commission's delegated acts on this matter.
Multiannual plans constitute important instruments in fisheries management, enabling the essential conservation of fisheries resources at sustainable levels to be combined with guaranteed medium-term prospects for exploiting these resources, which is indispensable for giving economic and social stability to fishing and the local communities that depend on it. We therefore welcome the adoption of this report, as well as the adoption of the amendment tabled by our group regarding the zonal distribution of total allowable catches (TAC), which we consider crucial to an economically and socially fair approach to managing stocks. When limits to fishing activity are set, coastal and artisanal fishing, whose purpose is to supply the public with fresh fish for consumption, should not be treated in the same way as industrial fishing, which is geared to industrial processing and export.
In order for fishery resources management to definitely take biological and environmental issues into account as well as economic and social ones, the specificities of the fleets and the destination of the fish must be acknowledged as aspects to be taken into consideration when setting TACs.
This report I have provides a long-term management plan for one of the most important fish stocks in Europe. The long-term horse mackerel plan will ensure that stocks will be able to reach the maximum sustainable level in future. The proposal was originally put forward by the Pelagic Regional Advisory Council, a proposal outlining the importance of the European pelagic sector as regards the sustainable management of fish stocks.
Members from Spain and Portugal wanted to create two areas for the total allowable catch; that recommendation does not make sense and would be to the detriment of the Irish pelagic fleet. I succeeded in modifying those amendments in the final vote.
This report is one of the first fisheries legislative initiatives adopted under the Treaty of Lisbon, and therefore some procedural delay was involved.
in writing. - Atlantic horse mackerel has grown in importance in my own constituency and last year, some GBP 2 million worth of the fish was landed into Scottish ports by foreign boats alone. This figure shows that it is of importance to a number of nations and it is important that the stock is properly managed. I fully agree with Mr Gallagher that the western stock should be dealt with as a single stock, and I believe that the fishing nations involved should have the right to cooperate in managing this important resource.
in writing. - This proposal aims at ensuring an exploitation of living aquatic resources that provides sustainable economic, environmental and social conditions. While it is still on the first reading, there is a possibility of introducing amendments at the further stages. The general direction of this proposal is positive and thus it should be given time for others to have their say.
in writing. - The proposal establishes a long-term plan for the western stock of Atlantic horse mackerel and the fisheries exploiting that stock. The Commission laid down a legal management instrument for the stock of horse mackerel according to available conservation reference points and long-term sustainability considerations. The proposal aims at ensuring an exploitation of living aquatic resources that provides sustainable economic, environmental and social conditions.
The establishment of a long-term plan for the western stock of Atlantic horse mackerel and the fisheries exploiting that stock is crucial for the efficient and proper use of fisheries resources. In this way, and provided that the rules are followed, the fish stocks will not collapse and it will be possible to exploit these resources sustainably. In this report, it is also important that Portugal has the opportunity to maintain its previous catch levels, as this is vital to maintain a healthy fishing industry, an industry which has suffered many setbacks in recent times.
During a time when overfishing of stocks is becoming more widespread, we need more discussions about introducing catch quotas and, consequently, also about how these can be adhered to and monitored. However, scientists have not yet succeeded in accurately determining the level of fish stocks, in this case, of the Atlantic horse mackerel. As a result, all the measures that are taken are based on estimates. Nevertheless, these estimates must be used to establish the total allowable catches. I have abstained because the report does not focus in sufficient detail on the economic aspects of mackerel fishing.
I voted in favour of Mr Gallagher's report because I support its content and message.
I believe in fact that, as science develops, the values used for the fixing of biological references could be subject to new and different scientific advice. In these circumstances, it is obvious that the plan should provide for the possibility of adapting the reference factors.
I agree with the rapporteur as regards area access for vessels fishing horse mackerel. It is advisable, in fact, to create a more flexible rule than that suggested by the Commission. It must be possible for vessels fishing in one area to land the catch in a port in another area. I believe, therefore, that a system whereby the master of a fishing vessel has to keep a record of catch and location is feasible and fair.
Multiannual plans are a fundamental instrument for ensuring that the exploitation of fishing resources takes place under sustainable economic, environmental and social conditions. I have therefore supported this report on the proposal establishing a multiannual management plan for the western stock of Atlantic horse mackerel, and I welcome the fact that the amendment put forward by Mrs Patrão Neves has been adopted, as it is essential for ensuring that the artisanal fishery is protected, along with Portugal's interests in this matter.
in writing. - The dispute among the institutions centres around what part of the fisheries management plan is related to setting the TAC, and therefore is the sole responsibility of the Council. A few Member States think that Council alone should decide the whole plan, but that view is not widely supported, not even by the Council's legal service. Most feel that the mathematical rule that sets the TAC should be decided by the Council, rather than by codecision. On 1 December 2009, the day on which the Lisbon Treaty entered into force, the Committee on Fisheries had an 'indicative vote' on the amendment that had been tabled by Mr Gallagher and others, but we did not proceed to the final vote on the draft report as amended. The aim was to give the rapporteurs (Mr Gallagher on horse mackerel and Ms Bilbao Barandica on anchovy) a political mandate to negotiate with the Council. Finally, after almost a year of dithering on the part of the Council, the Committee on Fisheries decided to proceed to a full vote in committee to put pressure on the Council to move.
In economic terms, the western stock of horse mackerel is the most important in EU waters. The European Commission proposal establishes a long-term plan for this stock as well as the fisheries exploiting it. It is desirable to ensure an exploitation of living aquatic resources that provides sustainable economic, environmental and social conditions. This proposal could even serve as a model for future multiannual plans dealing with the regulation of fishing opportunities within European Union waters. I support the amendments tabled in Parliament's Committee on Fisheries to create greater flexibility when determining the biological reference factors and how the total removal amounts are calculated by setting upper and lower limits, as well as greater coordination with the legislation establishing a Community control system for ensuring compliance with the rules of the common fisheries policy. I am therefore voting in favour of this report.
The Baltic Sea has been classified as a 'particularly sensitive sea area' (PSSA) by the International Maritime Organisation's Marine Environment Protection Committee. This places the Baltic Sea among the most precious and most sensitive marine ecosystems in the world. I voted for the provisions contained in the document according to which we must pave the way for the sustainable exploitation of fish stocks, without any need for marketing standards to be lowered. In order to limit effectively the discard of an excessive number of juvenile and under-sized specimens belonging to target or non-target species, it is important that the fishing industry should be encouraged to use the most selective fishing gear and not to fish in areas in which there are large numbers of under-sized fish and non-target species. We must begin a review of the discard system and I feel that this will be one of the most important issues in 2011 as we debate the reform of the EU's common fisheries policy.
We are all following the effects on the environment of human activity and mass fishing with great concern, which we share regarding dwindling stocks and uncontrolled industrial fishing. On account of this, I am voting for the introduction of the sustainable exploitation of live aquatic resources and a review of the protected areas in the Baltic Sea.
I voted for this report because it calls for restrictions on fishing for flounder and turbot in the Baltic Sea. There is a pressing need for industrial fishing in the Baltic Sea to be stopped. As there is a lack of reliable scientific data on the basis of which fish catches in industrial fisheries can be assessed, it is essential that full documentation of catches should be introduced immediately, together with full monitoring on the vessels engaged in these fishing activities. I agree with the European Parliament's position that it is necessary to take immediate action under the common fisheries policy to settle the issue of industrial fishing in the Baltic Sea, bearing in mind that, from an environmental point of view, such fishing is harmful to the Baltic Sea's ecosystem.
We must take into account the fact that the Baltic Sea is among the most precious marine ecosystems in the world, and that the Baltic Sea region has been classified as a 'particularly sensitive sea area' (PSSA). Furthermore, the climate in the Baltic Sea is changing, and different species of fish are adapting to this, meaning that their migration and spawning patterns are also changing. For this reason, I agree with Parliament's call for the Commission to carry out a review of the marine protection areas in the Baltic Sea.
For the European Union, and especially for a country like Portugal that has a calling to the sea and to fishing, as well as large-scale fishing and canning industries, it is essential to maintain fishing as a viable and sustainable economic activity. Portugal needs fishing and, therefore, needs the sea to remain able to provide us with fish and species to remain able to reproduce. For this very reason, I agree with the rapporteur when he says that 'in order to prevent by-catches effectively and limit the discard of an excessive number of juvenile and under-sized specimens belonging to target or non-target species, it is absolutely vital that the fishing industry should be encouraged to use the most selective fishing gear and not to fish in areas in which there are large numbers of under-sized fish and non-target species'.
In order to prevent highgrading and limit the discard of an excessive number of juvenile and under-sized specimens, it is absolutely vital that the fishing industry should be encouraged to use the most selective fishing gear and not to fish in areas in which there are large numbers of under-sized fish and non-target species.
I believe that bringing in a complete ban on discards in the case of flounder or other fish belonging to the flounder family is inappropriate, as this will have a negative impact on flounder stocks. This ban on discards might also have the perverse effect of being used as an argument to legalise the large-scale fishing of under-sized cod in the Baltic Sea. It is worth pointing out that the Baltic Sea has been classified as a 'particularly sensitive sea area' (PSSA) by the International Maritime Organisation's Marine Environment Protection Committee.
in writing. - I voted for this report, which backs a proposal designed to simplify administration but does not make substantive changes to the restrictions on fishing for flounder and turbot in the Baltic Sea.
Fishing has to be a sustainable economic activity over the long term, and this is only possible with the careful management of fishery resources. The concerns raised by the rapporteur are therefore legitimate and take into account the need for species protection and biodiversity conservation. I therefore agree with the prohibitions and restrictions adopted here.
Given the limited fish stocks in the Baltic Sea, we must strictly regulate the catch of valuable fish species. It is important for this purpose clearly to define the task of the competent European Union organisations, so that monitoring can be implemented and restrictions imposed on the illogical exploitation of marine resources. It is essential to impose quotas in order to allow fish resources in the Baltic Sea to recover. A clear signal should be sent to all parties engaged in fishing that the irrational exploitation of fish resources could have dire consequences.
Increasing numbers of fish species in the Baltic Sea are under immediate threat. For example, fewer cod are being caught in the Baltic than was the case 15 years ago and the fish are smaller and of poorer quality. One of the major contributory factors to this decline is industrial fishing and the way in which by-catches are handled. Traditional, small-scale, inshore fisheries are, in some circumstances, able to guarantee that fish stocks are managed sustainably. I have abstained, because the report clearly states that no reliable scientific data is available on this subject.
I voted in favour of the resolution.
Experience gained via the use of a discard system in the Baltic Sea shows that the system works well and is practicable for certain species of fish. Species making up by-catches may have a low market value, they may be completely unsuitable for human consumption, or it might be illegal to land them. The foundations are therefore being laid for the sustainable exploitation of fish stocks, without any need for marketing standards to be lowered. In order to prevent by-catches effectively and limit the discard of a number of juvenile and under-sized specimens, it is absolutely vital that the fishing industry should be encouraged to use the most selective fishing gear and not to fish in areas in which there are large numbers of under-sized fish and non-target species.
Variable closed periods should also be introduced that fit in with fish spawning cycles. The climate in the Baltic Sea is changing, and different species of fish are adapting to this, meaning that their migration and spawning patterns are also changing. In the light of these considerations, a review of the protection areas would appear necessary.
I voted in favour of this report as I believe that it is vital to promote the sustainable management of marine resources, so as to be consistent with the objective of preserving fish stocks in the Baltic, which is one of the most valuable and sensitive ecosystems in the world.
in writing. - The detailed technical rules for fishing in the Baltic Sea (mesh size, closed areas, etc.) are included in Council Regulation 2187/2005. However, prior to the entry into force of the Lisbon Treaty, the Council often took short-cut measures to adopt such rules quickly by including them in the regulation on quotas. For instance, Council Regulation (EC) No 1226/2009 fixing quotas for 2010 has provisions related to technical measures, namely Article 7 on the prohibition of highgrading, and in Annex III on the restrictions on fishing for flounder and turbot. After Lisbon, this is no longer legal, so Council Regulation 2187/2005 must be amended. That is the sole purpose of this proposal, and it was adopted unanimously in the Committee on Fisheries.
Next year, the European Parliament will debate the reform of the common fisheries policy (CFP). I agree that this process must include measures to improve the sustainable exploitation of fishery resources and the effective management of marine resources. As the International Maritime Organisation has indicated, the Baltic Sea is a 'particularly sensitive sea area'. This places the Baltic Sea among the most sensitive marine ecosystems in the world, but we also must not forget the human side of this issue which is not mentioned in the report. The fishing industry has deep-rooted traditions in Lithuania. Although the fisheries sector accounts for a relatively small proportion of Lithuania's GDP, it is particularly important for the Lithuanian economy. Regions of Lithuania that are dependent on fishing have suffered significant economic and social difficulties in recent years due to declining fishing levels and stock conservation policy.
In Lithuania, it is now becoming increasingly difficult to make a living from fishing related activities. Due to low pay, such work is unattractive to young people. Consequently, Lithuania and other EU Member States must continue to implement most of the policies defined under the European Fisheries Fund. This assistance will help to create new jobs, will increase the value of fishery products and will promote eco-tourism, etc.
in writing. - We abstained on the Bilbao Barandica, Gallagher and Ferreira reports on the grounds that they contained beneficial and harmful proposals in the same instrument. However, we voted in favour of the Gróbarczyk report, despite having misgivings about some of its content (e.g. its suggestion that the discard system might have worked well for certain species of fish - we are opposed to the discard system completely). We voted in favour of it because it promised a review of the discard system. This is about as much as we can hope for within the confines of the common fisheries policy.
On the whole, I agree with the proposed amendments, given that the introduction of alien species is one of the main reasons why ecosystems are being thrown out of kilter and, along with the destruction of natural habitats, one of the biggest contributory factors implicated in global biodiversity loss, as is acknowledged by the Commission. I therefore support the proposals laying down conditions for the introduction of alien and locally absent species, by strictly defining the requirements with which closed aquaculture facilities will have to comply, as well as the need to supervise facilities, the aim being to ensure the technical requirements proposed by specialists.
Particularly at a time when a new European strategy in this area is being launched, aquaculture requires substantial support for scientific research and technological development in the area of farming native species so as to enable greater diversification. I agree with the amendments to ensure Parliament's involvement in this area by adapting the old comitology provisions to the Treaty on the Functioning of the European Union.
First of all, I would like to congratulate the rapporteur, Mr Ferreira, for drafting this report, for which I voted in favour.
Recent surveys have revealed a need to develop the European aquaculture sector and intensify scientific research in the field of native species breeding. In this way, it will be possible to guarantee improved safety, quality and diversification of products offered to consumers and therefore ensure greater environmental protection.
With regard to the introduction of exotic species in closed aquaculture systems which, according to the Commission, primarily concerns 'aquaculture and restocking practices', I believe that this practice must be accompanied by strict monitoring of these facilities, of the systems and the activities for transport of these animals in order to prevent any escapes that could create disturbances in native ecosystems and natural habitats, representing one of the major factors in terms of making a significant contribution to biodiversity loss on a global scale.
I voted for the report concerning the use of alien and locally absent species in aquaculture, since it will make it possible to strengthen the requirements to which closed aquaculture facilities and the transport of species should be subject, so as to minimise the impact on ecosystems and biodiversity.
The European aquaculture sector has more than 16 500 companies, a global annual turnover in excess of EUR 3.5 billion and employs approximately 64 000 people, both directly and indirectly. Moreover, with fishery stocks becoming scarce, aquaculture is creating innumerable opportunities for European industries. Relaxing the introduction procedure for alien and locally absent species in aquaculture, as is being proposed, must be balanced by strictly defining the requirements with which closed aquaculture facilities will have to comply, as well as by the necessary supervision of the facilities, the aim being to ensure that the technical requirements proposed by specialists will all be properly taken into account and observed.
The Commission's proposed amendment to the present regulation is based on the outcome of the IMPASSE project, a concerted action focusing on the environmental impact of alien species in aquaculture. This project proposes an operational definition of a closed aquaculture facility, tightening up and expanding on the definition currently in use, according to which 'the degree of risk associated with alien species could be reduced considerably, possibly to an acceptable level, if the potential for escape of target and non-target organisms is addressed during transportation and by well-defined protocols at the receiving facility'. I voted in favour of this report as I agree with the need to dispense with the permit requirement for introductions and translocations for closed aquaculture facilities, thus freeing operators of that administrative formality.
Regarding the report's fundamental issue, as we stated during the debate - the relaxation in the introduction procedure for alien species in aquaculture, in 'closed facilities' - must go hand in hand with the most precise possible definition of the requirements with which such facilities will have to comply, in keeping with up-to-date technical and scientific information. The supervision of facilities must also be ensured before they open and while they are operational. The sustainable development of aquaculture demands substantial support for scientific research and technological development in the area of farming native species. These species must be given preference over alien ones, so as to enable the diversification of production and supply of foodstuffs, along with an improvement in quality, while also making for greater environmental security.
As regards the process of drawing up the report, I welcome the fact that the Commission has incorporated the proposals adopted by the Committee on Fisheries in its proposal for a regulation. The only thing I find regrettable is that it has been considered indispensable to formally table a new proposal, leading to a delay in formalising the agreement at first reading.
in writing. - Whilst aquaculture is an important source of both jobs and food, it is important that the wider environment is protected from potential threats. The existing legislation strives to do this and today's proposal will not undermine those efforts. Accordingly, I supported this report.
While fish stocks in the world's oceans are slowly being depleted and catch yields are reaching their limits, the farming of fish and shellfish in aquaculture has been growing in importance in recent years. Aquaculture production is consequently a growth sector, which is being afforded the necessary attention with this report. The proportion of aquaculture facilities established inland, such as pond fish culture or flow-through systems, show higher growth rates than other food production sectors, and production in these facilities already exceeds that of maritime facilities. Pond fish culture in particular has a long tradition: fish and crustaceans have been farmed for hundreds of years, mostly in artificial ponds. Closed aquaculture systems clearly provide enormous ecological advantages as well as advantages with regard to the antibiotics problem. I support the report, which calls for important framework conditions for closed aquaculture facilities and strictly defines the prerequisites for the introduction of exotic fish species. In order to prevent disruption to native ecosystems through the optimum introduction of exotic species, it is important to support closed system farming.
in writing. - The Ferreira report deals with the amendment of Council Regulation No 708/2007, which established a framework governing aquaculture practices in relation to alien and locally absent species. This framework is now under revision after the completion of the so-called IMPASSE project, whose aim was to develop guidelines for environmentally sound practices for introductions and translocations in aquaculture. I voted for the report.
The introduction of alien species is one of the main reasons for global biodiversity loss and the disturbance of ecosystems on Earth. The introduction of alien species in aquaculture must therefore give rise to an exact definition of the requirements with which closed aquaculture facilities will have to comply, and the supervision of the facilities. The transportation of target and non-target species should also be subject to strict rules and supervision. For these reasons, I voted for this report. I believe, however, that research and development for the purpose of farming native species should be strengthened so as to reduce the risks associated with introducing exotic species and promote more sustainable production.
The introduction of alien species is one of the main factors in the disturbance of ecosystems, along with the destruction of natural habitats, and one of the main reasons for global biodiversity loss. Relaxing the introduction procedure for alien species in aquaculture must be balanced by a strict definition of the rules with which closed aquaculture facilities will have to comply, in accordance with the outcome of the IMPASSE project, as well as being subject to supervision, the aim being to ensure that the technical requirements proposed by specialists will all be properly taken into account and observed.
The sustainable development of European aquaculture demands substantial support for scientific research and technological development in the area of farming native species, so as to enable the production and supply of foodstuffs to be diversified and quality to be improved, while also guaranteeing greater environmental security.
Alongside the destruction of natural habitats, the introduction of alien species into our ecosystems is one reason for the global loss of biodiversity. More and more species are dying out in aquacultures, which is leading to long-term damage to the entire ecosystem. I have abstained, because the report does not go into sufficient detail about the actual problems involved.
The introduction of alien species is one of the main reasons why ecosystems are being thrown out of kilter and, along with the destruction of natural habitats, one of the biggest contributory factors implicated in global biodiversity loss. The introduction of alien species into Europe's coastal seas and inland waters is due, in a great many cases, to 'aquaculture and stocking practices'.
The relaxation in the introduction procedure for alien species in aquaculture must go hand in hand with an exact definition of the requirements with which closed aquaculture facilities will have to comply and with the necessary supervision of the facilities, the aim being to ensure that the technical requirements proposed by specialists will all be properly taken into account and observed.
The sustainable development of European aquaculture demands substantial support for scientific research and technological development for the purpose of farming native species, so as to enable production and the supply of foodstuffs to be diversified and their quality improved, while also making for greater environmental security. I therefore hope that there will be strong encouragement to bring this about.
I voted in favour of this report in view of the fact that the results of the IMPASSE project have revealed that 'the degree of risk associated with alien species could be reduced considerably, possibly to an acceptable level, if the potential for escape of target and non-target organisms is addressed during transportation and by well-defined protocols at the receiving facility'. It therefore makes complete sense to dispense with the permit requirement for introducing alien species into closed aquaculture facilities.
Reducing this administrative burden and the cost of permit applications is an important incentive for the aquaculture sector. Provided it is accompanied by a strict definition of the requirements with which closed aquaculture facilities will have to comply, as well as by adequate monitoring of compliance, it will not compromise the necessary protection of biodiversity and the environment.
in writing. - The Commission's proposal deals with amendments to a regulation on the use of alien species in aquaculture based on the IMPASSE project, which focused on the environmental impact of alien species. This project has produced an operational definition of a closed aquaculture facility, which tightens up and enlarges upon the definition currently in use and embodies an approach whereby the degree of risk associated with alien species could be reduced considerably. In the light of the above results, the Commission is proposing that introductions and translocations involving the use of closed aquaculture facilities be exempted from the permit requirement, thus dispensing operators from that administrative formality. As the rapporteur notes, the introduction of alien species is one of the main reasons why ecosystems are being thrown out of kilter and, along with the destruction of natural habitats, one of the biggest contributory factors implicated in global biodiversity loss. Many of these introductions into Europe's coastal seas and inland waters are due to 'aquaculture and stocking practices'. With this in mind, the rapporteur tabled an amendment to specify that 'closed aquaculture facilities' were limited to those on land, in order to reduce the possible survival of escapees. Other amendments concerned the comitology provisions.
The use of alien and locally absent species in aquaculture damages natural ecosystems that deserve protection from the EU, causing global biodiversity loss in particular. The IMPASSE project is concerted action on the environmental impact of alien species in aquaculture, which has demonstrated the need to prevent the escape of these species and of biological material during transportation. I welcome this European Parliament report because it is committed to biosecurity and, at the same time, to speeding up the administrative formalities relating to the permit requirement for introductions and translocations for closed aquaculture facilities. Clearly and rigorously defining 'closed aquaculture facility', as well as the regularly updated listing of all such facilities by Member States, will lead to the sustainable development of this sector. The Member States must supervise the facilities themselves and the means by which species are transported. I also support the commitment to scientific research and technological development as a means of reducing this sector's harmful effects on natural ecosystems. Finally, I would highlight the fact that this regulation was amended using the ordinary legislative procedure of codecision, as provided for in the Treaty of Lisbon.
in writing. - UKIP opposes any EU management of our industries, as it should be up to national elected governments to decide on the future and any potential subsidy of coal mines. However, in this case, the EU is making special arrangements for governments, outside of normal State aid rules, for greater flexibility to manage subsidies to coal mines. Amendments 25 and 36 are asking for a greater period of such flexibility before normal State aid laws would apply - which UKIP can go some way to support. UKIP has abstained on these two amendments and the final vote because although we do not support any EU State aid laws (as it should be up to national governments to decide subsidy levels), giving greater flexibility to Member States and lengthening this period is beneficial and much more democratically accountable, putting power back into the hands of governments to make these decisions.
I supported this report. Although it still only represents a small part of the EU energy market, the coal mining industry ensures jobs for those EU citizens working in it and economic development in the sparsely populated and remote regions where most coal mining companies are located. I agreed with the amendments according to which the deadline for the closure of uncompetitive coal mines will be extended until 2018, with the possibility of keeping mines open if they fail to become competitive in the set period. When uncompetitive mines are closed, it is important to guarantee that the necessary long-term funding is allocated to ensure environmental protection and rehabilitate former mining sites. In some regions, mines are the only form of industry and their closure will mean that many people will be made redundant. It is therefore essential to ensure that they are provided with assistance on a multiannual basis and various labour market measures, such as retraining, implemented to create the conditions for them to return to the labour market. I therefore supported the European Commission's proposal to allocate such assistance until 2026.
I voted for Mr Rapkay's report as I support, amongst other measures, the extension of the deadline for closing uncompetitive coal mines. In this regard, I think that this will be an attempt to avoid a massive wave of job losses, with Romania, Spain and Germany being the EU Member States hit hardest by the new regulation. I believe that the operation of uncompetitive mines should be discontinued in line with the closure plan, only if they fail to become profitable by the specified deadline.
I want to encourage aid to be granted degressively to cover production losses as part of a well-defined mine closure plan. From 1 January 2011, half of the mines operating in Romania will be included in a closure plan. Against this background, I think that aid will need to be channelled more towards covering the social and environmental impact.
in writing. - UKIP opposes any EU management of our industries, as it should be up to national elected governments to decide on the future and any potential subsidy of coal mines. However, in this case, the EU is making special arrangements for governments, outside of normal State aid rules, for greater flexibility to manage subsidies to coal mines. Amendment 25 and 36 are calling for a greater period of such flexibility before normal State aid laws would apply, which UKIP can go some way to support. UKIP has abstained on these two amendments and the final vote because, although we do not support any EU State aid laws because it should be up to national governments to decide on subsidy levels, giving greater flexibility to Member States and lengthening this period is beneficial and much more democratically accountable, putting power back in to the hands of governments to make these decisions.
Having been consulted by the Commission, the European Parliament was called on to give its verdict, this Tuesday 23 November, on the issue of State aid to facilitate the closure of uncompetitive coal mines. The main stumbling block was the cut-off date for that State aid. The Commission proposed 1 October 2014. For environmental reasons, I believe it is important to diversify our sources of energy production and to promote sustainable production methods. 2014 would therefore seem to be a reasonable cut-off date. However, given the social impact of mine closures and the difficulties involved in redeploying miners, support must be provided during the closure process. The majority of the European Parliament has therefore decided to extend the provision of State aid until 31 December 2018. I decided to abstain from this final vote because I believe that the most important thing is to give priority to sustainable energy sources but, at the same time, it is also important to bear in mind the economic and social consequences of mine closures.
I decided to vote for Bernhard Rapkay's report on 'State aid to facilitate the closure of uncompetitive coal mines'. This report proposes putting back the deadline for closing uncompetitive coal mines by four years: from 2014, as originally provided for in the European Commission's proposal, until 2018.
This report also encourages the European Commission to devise a strategy for retraining the workers who will be affected by these closures. We must bear in mind that certain regions in the European Union are totally dependent on the mining sector economically and socially, which also includes Valea Jiului in Romania. The mining sector provides 100 000 jobs in the European Union.
The ongoing economic and financial crisis, in severely affecting the economies of the 'developed' countries of the West, has shown that the economic paradigm of the efficiency and capacity for self-regulation of the markets is no longer based on reality, because reality has called for all economic and market players, especially financial market players, to act responsibly and ethically, something which they have completely failed to do in recent times. The disruption caused in financial terms to the entire economy shows that the industrial sector requires a huge amount of support, since it is still a sector of fundamental importance for the economy, especially the real economy. When taking into account the competitive and comparative advantages and disadvantages between regions, especially at international level, we must not forget that the mining industry is present in areas in which the development of sound economic and occupational alternatives should be encouraged as a preliminary step and in which welfare support provisions should be enhanced to prevent painful increases in unemployed workers whom it is difficult to redeploy. The report on State aid to facilitate the closure of uncompetitive coal mines, on which we have voted, seems to me to be at least partly along these lines.
I voted for this report as I believe that uncompetitive coal mines must be able to benefit from the State aid contribution, given that without this, the mines would close, resulting therefore in a huge wave of redundancies and very serious social problems. The transition period granted for making these mines profitable or closing them is important. Its role is, on the one hand, to ensure the provision of professional retraining for the population involved in the coal industry and, on the other, to ensure a gradual transition to cleaner energy sources.
We Swedish Social Democrats believe it to be unreasonable, for reasons relating to both the environment and competition, to retain subsidies for uncompetitive coal mines. At the same time, we consider it necessary to implement comprehensive employment and environmental initiatives in those regions affected by the closures that will probably result from the discontinuation of the subsidies. Overall, we think that the Commission's proposal on this matter is balanced and takes good account of both of these aspects. The subsidies will be phased out, but this will be carefully managed, taking into consideration both jobs and the environment. We have therefore chosen to vote consistently in favour of the Commission's line.
As regards the question of allowing the possibility of the continued operation of mines which become profitable during the closure period, we believe, like the Commission, that it would be wrong to include this option. In order for the aid that is granted to be used in the right way, it must be based on a definitive closure plan. With regard to the exact year in which the closure aid is to end, we have no strong preferences, but we nevertheless believe that the Commission's proposal of 2014 is more appropriate than the rapporteur's proposal of 2018.
In the absence of a specific regulation on granting State aid to the coal industry, as the applicable regulation expires on 31 December 2010, rules need to be set out enabling some Member States that have been forced to close their coal mines to minimise the social and economic impact of that closure. As coal mines are concentrated in certain regions (in Germany, Spain and Romania), the social impact of simultaneous mine closures could be significant. In employment terms, the jobs of around 100 000 miners could be at stake; they may be unable to find jobs in other sectors as quickly as is necessary and they run the risk of becoming long-term unemployed. For this very reason, this proposal aims to provide the Member States with a legal framework enabling them to more effectively resolve the potential negative effects of mine closures that could occur as a result of the gradual withdrawal of subsidies, in particular, the social and environmental effects. It also aims to minimise distortions of competition on the internal market.
Aid to the European coal industry is regulated by Council Regulation (EC) No 1407/2002 of 23 July 2002, which expires on 31 December 2010. In the absence of a new legal framework allowing for specific types of State aid to the coal industry, Member States will be able to grant aid only within the limits provided for in the general State aid rules applicable to all sectors. Compared with the regulation of coal, the general rules on State aid significantly reduce the chances of State aid being granted to the coal industry. It is therefore likely that some Member States will be forced to close their coal mines and cope with the social and regional consequences of that decision. I understand that due to the regional concentration of coal mines, the social impact of simultaneous closure could be significant. Taking into account jobs in mining-related industries, this could jeopardise up to 100 000 jobs. I agree, therefore, that the closure plan should be extended to 31 December 2018, along with the final closure of production units, if they do not become competitive by this date, and provided that the EU's energy needs do not require them to exist.
This report assesses and makes positive changes to the European Commission's proposal for amending this regulation, which itself changed the period for awarding State aid to the coal industry. Without this amendment, the period would have expired on 31 December 2010.
Now, the European Commission's new proposal is suggesting extending aid until 2014. However, the European Parliament has adopted a proposal, for which we voted, extending aid until 2018. The purpose of this is to take the social problem - preventing redundancies of workers and difficulties integrating them into the labour market - and the environmental problem into account, together with the aid that it advocates to resolve these problems.
The commitment to safeguarding the maintenance of coal industries that have become competitive during the course of this process, while also ensuring that environmental and public health issues are safeguarded, is also positive.
The need to rehabilitate former coal mining sites is also stressed, specifically: the removal of old mining equipment from the mine, making it safe, cleaning the site and disposing of waste water.
I voted in favour of the Rapkay report and of State subsidies for the coal industry. Coal remains an essential part of the global energy mix. If coal could no longer be mined in Europe, we would have to import it from the United States or Australia.
It takes time and a great deal of confidence to adapt to changes in social structures. Therefore, the European Union and Germany intend to end subsidies for non-competitive coal mines. The period from now until 2018 will be used to put in place the necessary restructuring measures. This is a successful compromise which is evidence of the far-sighted approach of everyone involved.
Given the large number of people employed in the industry, it is important for the European Union and the Member States to make every effort to cushion the negative social and regional impact of this change and to keep the impact to a minimum. Therefore, I am very pleased that the European Parliament has shown its support for this view today. This will enable the difficult but necessary adaptation processes to be implemented in Europe and in Germany, in particular, in a balanced way and on a sound political footing.
On the question of continuing the subsidies for unprofitable coal mines, I have gone against the line taken by my group and abstained. In my opinion, the vote in Parliament is based on a nationalist reflex and short-term thinking. I oppose the subsidies because I believe that the use of coal and the accompanying CO2 emissions in principle run counter to all our efforts to combat climate change. The money which we could be investing in renewable energy sources is literally being thrown into a bottomless pit. In my view, we should be looking for sustainable alternatives in the field of energy production.
However, we also need alternative solutions on the labour market. It is obvious that mistakes have been made in the past and that there has been a short-sighted approach to employment policy. Given that many jobs are at stake, I would prefer to see funding being made available for retraining the workers who are affected, rather than a continuation of the coal subsidies. For this reason, I have decided to abstain rather than voting against the report.
in writing. - I voted in favour of this report as I agree with the fundamental point that there should be 'transition' regulation in this sector. While coal and the mining of it contribute hugely to pollution, in some countries, they also provide huge employment. Therefore, the ending of some of these aids so suddenly could potentially have a serious effect on some of the Member States in the EU, but it is important for the sector to realise that they should not rely solely on these aids in the future.
Since indigenous energy sources in the Union are rare, I believe that support for the coal mining industry is justified under the Union's policy to encourage renewable and lower carbon fossil fuels for power generation. However, I do not believe that this justifies indefinite support for coal mines that prove uncompetitive. In the light of the serious socio-economic impact of pit closures, particularly in thinly populated regions, consideration should be given to the possibility of providing help and support.
However, in order to minimise the distortion of competition in the internal market resulting from aid, the Commission will have to ensure that precise and effective conditions of competition are established, maintained and observed. As for environmental protection, the Member States will have to provide a programme of measures aimed at mitigating the environmental impact of the use of coal, in the field of energy efficiency, renewable energy or carbon capture and storage.
The pro-Europeans want to facilitate the closure of the last remaining coal mines in Europe by means of short-term State aid. Given that Germany and Romania generate more than 40% of their electricity from coal combustion, this means that more than 100 000 people will be sacrificed on the altar of ultraliberalism on the pretext of fair competition and 'green' political correctness, which would have us generate electricity by wind power. In their quest for 'renewable' energies, these countries will no doubt have to replace coal by buying nuclear-generated electricity from their neighbours.
As a former miner myself, it makes me rather emotional to think back to all the French and European coal mines that have been closed, causing great suffering and leaving entire regions to go to ruin - regions which have thus become economic and social wastelands and have often not recovered. Therefore, I can unfortunately only conclude that, in this area as in so many others, the Europe of Brussels has not sought to protect our industries and hence our jobs, preferring instead to waste huge amounts of money on globalist projects that bear no relation to the problems of our fellow citizens.
I have voted in favour of Mr Rapkay's report because the plan to phase out coal mining subsidies by 2018 is, fortunately, supported by a broad majority across all the groups. The example of Germany shows how a coal pact between central government, the federal states, unions and management can result in efficient coal production without the need for redundancies. There is now more security for 100 000 jobs throughout Europe. To avoid any misunderstandings, it is important to realise that these are not permanent subsidies and that the aim is not to prop up uncompetitive businesses. This is all about taking a responsible approach to a traditional European industry. The use of coal can easily be justified, either as a fuel for generating electricity or as a raw material in the chemical industry, particularly in times when resources such as oil and gas are in increasingly short supply. The production of a minimum amount of coal contributes to our energy security and prevents us from being dependent on imports. It is wrong to say that ending subsidies for coal mining will help to protect the environment.
From a climate perspective, it makes no difference whether we use domestic or foreign raw materials. We must continue to support environmentally friendly coal technology and a secure energy supply using domestic products. An active industry policy is not a thing of the past but a task for the future, on the basis of a consistent competition strategy and a sensible social policy involving job security.
With the expiry of the Coal Regulation on 31 December 2010, some countries would be obliged to close their hard coal mines. I voted to extend this regulation until 31 December 2030, as opposed to 31 December 2026 proposed by the European Commission. Unfortunately, this amendment did not receive the required majority. However, support was given to the point where the steep downward trend is being reduced for the overall amount of closure aid granted by a Member State. Furthermore, the operation of the production units concerned will form part of a permanent closure plan with a deadline which ought to have been set for 31 December 2020, as 2020 is the year which features in the context of the carbon capture, transport and storage projects currently being developed in several Member States.
The deadline which resulted from the majority vote was 31 December 2018. I wish to point out that this deadline obtained for subsidy operations is nevertheless an achievement by the European Parliament, extending the initial deadline of 2014 as proposed by the European Commission by four years.
in writing. - I voted in favour of this report on State aid to facilitate the closure of uncompetitive coal mines. Coal has been exempted from State aid rules for a total of 35 years. The Commission has proposed an end to this exemption, which would allow State aid only to coal mines that are slated for closure by 2014. Any coal mine that does not close by that date must pay back State aid and all countries giving State aid must provide a climate change mitigation plan. Germany plans to close uncompetitive mines by 2018 and the rapporteur has proposed an amendment to extend the proposal to 2018. It seemed to me reasonable to support his proposal.
I voted in favour of this report because, although it concerns important environmental issues such as energy sources and climate change and economic issues such as the durability of uncompetitive production units in the economy, at a time of economic and social crisis, it is important to stand up for the social issues. Measures should not be taken if they exacerbate the crisis. The response to the crisis is through investment and protecting the public, which in this case means ensuring conditions that allow for the closure of these mines over a period of time after the expected resolution of the crisis, thereby protecting jobs and combating unemployment.
The aid provided for in this report is vital for helping to support those who will potentially lose their jobs in this industry. Retraining needs to be arranged straight away for workers affected by the mine closures, and all possible avenues of funding from regional, national and EU funds should be explored.
In the long term, the funding of measures aimed at protecting the environment and the costs arising from the mine closures should be continued after 2014. Early termination of subsidies to the coal industry by the Member States could cause huge environmental and financial problems in the affected regions, and could become even more costly than a gradual phasing out of these subsidies.
It is essential that we continue to support the coal industry in Europe to allow uncompetitive mines to be closed down gradually. However, the Commission's proposal does not go far enough. Mining is concentrated in only a few regions which will have to completely restructure their economies over the next few years. We have seen often enough in the past that mining regions which have become uncompetitive have suffered a severe social and economic decline within a short period of time. Previously, many of these regions were the 'black pearls' of economic performance in Europe.
If we give them the time to adjust to the change in circumstances, they can continue to be economic powerhouses. However, if we leave them in the lurch, we will incur considerable costs as a result of unemployment and bankruptcies. The argument put forward by the Greens that this process is harmful to the environment is pure invention. Domestic coal is much more environmentally friendly than imported coal. For this reason, I have voted in favour of this report, which is very clearly worded.
I voted for this report because the measures it contains will help, if they are approved by the Council, to avoid serious social repercussions in many of the European Union's Member States. The deadline proposed by the European Commission is too close and unrealistic. This is why the subsidies for hard coal production had to be extended until 2018. Romania, the Member State which I come from, has experience of such a huge social challenge and I believe that the extension of the deadline is a necessary and welcome step.
I am delighted with the position adopted today by the European Parliament on State aid to facilitate the closure of uncompetitive mines.
It should be noted that the State aid granted in such cases must be of an exceptional nature, and there should be compliance with the regulations, which, in reality, make it possible for mines not to be closed as a result of the aid, and do not explicitly require that public aid be returned if the mines are not closed. We cannot end up with a situation in which funds from the state budget are used by mines to achieve profitability. Today, we have proposed a mechanism to force Member States to implement consistent limits on public aid, as well as a gradual transition to the general provisions that apply to all sectors of the economy.
I voted in favour of Mr Rapkay's report because I agree with extending the deadline to 2018. The 2014 deadline proposed by the Commission is not justified, even by the Commission impact assessment.
On the basis of the Commission impact assessment, and as a logical follow-on to Regulation (EC) No 1407/2002, the 2018 deadline is an appropriate one, ensuring a socially acceptable solution without entailing mass redundancies in a number of Member States. In these times of crisis, I do not believe that pits should be closed and thousands of workers made redundant across Europe.
What is more, the pollution problem should not be tackled as part of this issue. Indeed, closing these coal mines would not solve the problem, because instead of coal coming from them, it would be imported from abroad. If we want to find a solution to prevent climate change, we must find it in plants that use coal. Only by converting those types of plants will emissions be reduced.
I am grateful to Mr Rapkay for his excellent work, and I support the amendments tabled. I voted in favour, as I approve of the measures required to prevent the extremely serious socio-economic impact of pit closures, particularly in thinly populated regions.
Given that indigenous energy sources in the Union are rare, support for the coal mining industry is justified under the Union's policy to encourage renewable and lower carbon fossil fuels for power generation. I therefore support the efforts made, which are in line with the broader 20-20-20 strategy.
Based on the opinion of the European Parliament on the proposal for a regulation, the deadline for subsidising coal production is being extended to 31 December 2018 (four years longer than in the Commission's proposal) and is intended only for hard coal. The coal sector provides approximately 100 000 jobs. Mines whose operation is dependent on aid are located particularly in the Ruhr region of Germany, north-west Spain and in Valea Jiului in Romania. Roughly 40% of Romania's electricity production is based on coal, most of which is hard coal. The deadline of 2014 (proposed by the Commission) for the mine closure plan is arbitrary and is not justified based on the impact assessment carried out by the EU executive itself. Consequently, 2018 guarantees an acceptable solution, taking into account this impact assessment.
The rapporteur favours a gradual reduction in aid. The annual reduction must not be less than 10% of the aid granted in the first year and based only on a very closely monitored closure plan. I voted for this report as the application of the regulation in the form proposed by the European Parliament will mitigate the adverse social repercussions of such mine closures, with the mines in Valea Jiului also among those affected by this measure.
I voted in favour of this report because, although it concerns important environmental issues such as energy sources and climate change and economic issues such as the durability of uncompetitive production units in the economy, at a time of economic and social crisis, it is important to stand up for the social issues. Measures should not be taken if they exacerbate the crisis. The response to the crisis is through investment and protecting the public, which in this case means ensuring conditions that allow the closure of these mines over a period of time after the expected resolution of the crisis, thereby protecting jobs and combating unemployment.
Council Regulation (EC) No 1407/2002 of 23 July 2002 on State aid for the coal industry expires on 31 December 2010. This would force some Member States to close their coal mines on that date and face the considerable social and regional impact of these simultaneous closures. The Commission's proposal suggested providing the Member States with a legal framework to allow them to extend the support given until 31 December 2014, Parliament having extended this deadline until 31 December 2018, thus ensuring the conditions for resolving this problem in a sustainable manner at a social and environmental level.
Ending aid for the closure of uncompetitive coal mines in 2014 - the date proposed by the Commission - would have serious socio-economic consequences in certain regions of the EU where mining continues to be a significant source of employment. This is why Parliament's position asking for it to be delayed to 2018 is so important.
My vote reflects my conviction that the closure of these mines should be postponed in order to give the regions and Member States concerned - mainly Spain, Germany and Romania - the time they need to carry out the required restructuring in the current period of crisis.
That restructuring must involve, on the one hand, a transition towards sustainable economic activities that create high quality jobs, and on the other, wherever possible, establishing more competitive and sustainable coal mining and less polluting coal use.
In order to do this, the Committee on Industry, Research and Energy must support research and innovation in areas such as CO2 capture and storage and achieving more environmentally friendly combustion methods.
Should the European Union continue to subsidise industrial sectors that are destined eventually to disappear from Europe? That is the difficult question we had to answer with the adoption of the Rapkay report on State aid to facilitate the closure of uncompetitive coal mines. The European Commission has proposed a scheduled end of subsidies in October 2014. This is a sensible proposal that takes into account the negative environmental impact of aid for the coal industry and of the need for the Member States to provide a plan of appropriate measures, for example, in the field of energy efficiency, renewable energy or carbon capture and storage.
The facts are damning: EUR 1 288 million of aid to production, making a total of EUR 2.9 billion of subsidies for the coal industry between 2003 and 2008, has done nothing to limit the loss of market share, nor has it ensured that the industry's 100 000 workers receive useful support to help them retrain. I therefore regret that the European Union has not had the courage this lunchtime to say 'no' to extending aid for coal mines until the end of 2018 or to turn resolutely towards new energy sources, which would provide jobs for the European population.
in writing. - Today's vote is in conflict with the EU's economic, energy and climate change interests. Subsidising uncompetitive coal mines is a waste of billions of euro of public money, particularly in the context of current pressures on public finances. Prolonging operational aid to coal mines fails to address the legitimate concerns of coal workers for their futures. Instead, it risks delaying the transition towards a green economy - with a future energy sector based on energy efficiency and renewable energy - which will ensure the creation of thousands of new, sustainable jobs in former coal producing regions.
Although the coal mining industry does not have a great bearing on the Lithuanian economy, this report is important for my country. With the expiry of Regulation (EC) No 1407/2002, some Member States will be forced to close their coal mines immediately and face huge social and regional consequences related to the closures. Lithuania knows only too well the kind of problems that have to be faced following such closures. The closure of Lithuania's Ignalina Nuclear Power Plant led to the loss of business and jobs. It also dealt a blow to our independence in the field of energy, and so we must not forget that the European Union is founded on energy solidarity. At present, Lithuania and the Baltic countries are energy islands, separated from Europe's gas and the electricity networks. I was delighted to hear reports this month that the European Commission supports the Baltic Energy Market Interconnection Plan.
I hope that projects such as those related to the Visaginas Nuclear Power Plant and the Lithuania-Poland gas network interconnection will receive financial assistance from the EU. That would benefit the whole of Europe. Finally, it is important for us to bear in mind the safety of coal miners and workers in other branches of the energy industry. The recent accidents in Chile and New Zealand will not allow us to forget this.
Coal mining in Europe is not efficient, and has to be subsidised. However, so-called alternative energy sources are equally - if not more - inefficient. Power plants burning coal therefore have one thing in common with solar or wind-powered plants. The power they produce is simply too expensive. States therefore subsidise coal mining, or purchase the electricity produced at a higher price than the price paid by the end user. Every method of producing electricity has its pluses and minuses. However, experience has taught us that it is not good to rely on one source of energy. If the energy security of Europe is a priority for us, then it would be a mistake to abandon one of the possible energy sources. The state should not use taxpayers' money to support non-functioning enterprises. Not all mines that are currently unable to survive on the market without subsidies are inevitably doomed to fail. Some of them may become competitive if they are given time to transform. The report of Mr Rapkay wants to make this possible for them. I come from the Prievidza region, which has a strong mining tradition. I know how many families would fall into poverty if the fathers lost a job in the mines. On their behalf, too, I have voted in favour of the report, which creates an opportunity to save thousands of jobs in a traditional Slovak mining region.
I voted in favour of the report on the work of the African, Caribbean and Pacific (ACP) Group of States-EU Joint Parliamentary Assembly (JPA) in 2009 as I believe that it is vital that it continues to play a monitoring role in negotiations on economic partnership agreements (EPAs) and fosters interaction between parliamentarians, with the aim of bringing about greater transparency for all the processes.
In view of this, I believe that it is crucial to strengthen the parliamentary dimension of cooperation work, recognising that the establishment of the African Union and the growing power of the JPA are, without doubt, a challenge to ACP-EU cooperation and, consequently, to the ACP-EU JPA. Given that in 2009, the Commission and the ACP states put forward proposals for a second revision of the Cotonou Partnership Agreement, it is vital that the JPA oversees events so as to ensure that it can survive and make progress as an institution. This cooperation between Parliament and the JPA began in 2007, and last year resulted in the creation of a fully-fledged delegation for relations with the JPA.
I voted for this resolution which assesses the work of the Joint Parliamentary Assembly of the African, Caribbean and Pacific group of states (ACP) and the EU in 2009. The work of this assembly is particularly important, strengthening democratic processes in these countries, and therefore I agree with the observations made in the resolution that we need to closely involve parliaments in the democratic process and in the national development strategies. I believe that the revision of the Cotonou Partnership Agreement will help address the new changes that have come about in the decade since this agreement was first signed and will increase participation on the part of national parliaments, civil society and the private sector in those countries' political and economic life. I also agree with the proposal that the European Development Fund should be incorporated into the EU budget in order to increase the consistency, transparency and effectiveness of development cooperation policy and guarantee appropriate scrutiny.
in writing. - I support this report on the work of the African, Caribbean and Pacific (ACP)-EU Parliamentary Assembly. The Trade Commissioner's positive response to the request by ACP countries for a review of contentious elements of the Economic Partnership Agreement (EPA) negotiations is welcome. Future EPA negotiations, as well as eventual implementation, should be the subject of closer parliamentary scrutiny. The parliaments of ACP countries should press for their involvement in the adoption and execution of the country and regional strategy papers, as these are the main programming tools for development assistance. In order to help address the Parliamentary Assembly's concerns regarding the repercussions of the current crisis on the developing world, we need to work on additional sources of financing, especially an international financial transactions tax. The ACP governments, on the other hand, need to show an increased commitment to fighting against tax havens, tax evasion and illicit capital flight. The establishment, at the beginning of the current term, of a permanent European Parliament delegation for relations with the Pan-African Parliament is a very positive step which will contribute to consolidate the increasingly political engagement of the ACP-EU Parliamentary Assembly.
I welcome the adoption of this report because the Joint Parliamentary Assembly (JPA) has succeeded, through the quality of its work, in establishing itself as a key player in North-South cooperation. For example, the assembly has played, and continues to play, a key role in monitoring the negotiations on Economic Partnership Agreements (EPAs). Furthermore, some important amendments have been passed, such as the one encouraging the JPA to explore additional and innovative sources of financing for development, such as an international financial transaction tax, and further calling on it to address the question of the eradication of tax havens.
I voted for the report on the work of the ACP-EU Joint Parliamentary Assembly in 2009, because I believe that this assembly continues to provide an important framework for an open, democratic and in-depth dialogue between the European Union and the African, Caribbean and Pacific (ACP) group of states. In order for the cooperation process to be more efficient and democratic, there is a need for greater involvement by the parliaments of the ACP countries in drawing up and drafting strategic cooperation plans, and for them to participate more actively in negotiating economic partnership agreements alongside the European authorities.
Without calling into question the importance of the work done by the ACP-EU Joint Parliamentary Assembly (JPA) in 2009 or its undeniable contribution to development cooperation, I cannot fail to express my concern about the content of point 6 of the Joly report: 'encourages the JPA to continue to work on this area and to explore additional and innovative sources of financing for development, such as an international financial transaction tax'. I do not believe that an international financial transaction tax would be of much benefit to the African, Caribbean and Pacific group of states.
The Joint Parliamentary Assembly (JPA) convened twice in 2009, the year in which the Commission and the African, Caribbean and Pacific (ACP) group of states made proposals for the second revision of the Cotonou Partnership Agreement to be negotiated during 2010. In view of the regionalisation of the ACP group being brought about by the economic partnership agreement (EPA) process, it is important for the JPA to monitor developments extremely closely in order to ensure that it can survive and move forwards as an institution. I would like to highlight the JPA's concern at the repercussions of the current financial crisis, the adoption in Luanda of a resolution on the impact of the financial crisis on the ACP states, and the resolutions on its impact and on addressing the crisis in the ACP states.
For the ACP-EU Joint Parliamentary Assembly to properly carry out its role - mentioned by the rapporteur - in North-South cooperation and the strengthening of the parliamentary aspect of this cooperation, some of its fundamental characteristics need to be defended. The breadth of its representation is both its greatest asset and an essential requirement if it is to properly carry out its role. Therefore, any attempt to reduce this representativeness on the grounds of cost cutting must be rejected, while defending the assembly's plural nature, without which some of its principles would be seriously distorted and some of its basic objectives seriously compromised. All the means needed to achieve the effective extended participation of all parliamentarians must be guaranteed, whether they represent the EU or, in particular, the African, Caribbean and Pacific (ACP) group of states.
It is therefore with concern that we have repeatedly witnessed the failure to ensure the conditions necessary to achieve this participation, specifically with regard to interpretation services. Official languages of EU and ACP countries are frequently dropped, as has been the case with Portuguese on more than one occasion. This is a serious error, the correction of which is important.
As a member of the ACP-EU (African, Caribbean and Pacific-European Union) Joint Parliamentary Assembly, I voted resolutely in favour of this report on the work carried out by the assembly in 2009. The ACP-EU Joint Parliamentary Assembly is a unique institution that has succeeded in establishing itself as a key player in European-African relations and in North-South relations. It has succeeded in demonstrating the high quality of its work, which is based on the principles of cooperation, consultation, transparency and democratic dialogue, and on ever greater interaction between European and ACP parliamentarians. As the 20th session of this assembly begins in Kinshasa, I would like to encourage the JPA to continue its work and this cooperation. In particular, I did, of course, vote for the paragraph calling for efforts to establish an international financial transaction tax and to eradicate tax havens.
I endorsed the Joly report on the work of the ACP-EU Joint Parliamentary Assembly in 2009. The question we should analyse in more detail concerns the JPA regional meetings. There is no doubt that these meetings are necessary. I think, however, that we should elaborate and clarify the formula for these meetings.
We should specify more clearly the working methods to be employed during regional meetings. The value of these meetings stems from the fact that they allow greater concentration on regional problems. Better specification of formal procedures will strengthen the opportunities for ACP-EU JPA regional meetings to be influential. This is precisely why we should deal with this matter. Thank you very much.
in writing. - The group which I am part of in the European Parliament has amended the original report quite substantially. It now calls on the ACP governments to include stronger clauses on non-discrimination and help fight against tax evasion and tax havens. Greater involvement of the ACP national parliaments and civil society - through financial and technical support - is needed in order to enhance the ACP-EU cooperation.
I voted to approve the report on the work of the ACP-EU Joint Parliamentary Assembly in 2009, because I consider its contribution to North-South cooperation to be fundamental. In fact, the JPA has played, and continues to play, a key role in involving local authorities and bodies in the negotiations on Economic Partnership Agreements.
For these reasons, I join in the calls made by my fellow Members for the Commission to make every effort to provide timely information on the negotiations, in order to ensure that Parliament can participate fully in monitoring the agreements and to assist it in doing so. Lastly, I consider it vital for the European Parliament to play an informed role - and I say this not only with reference to the negotiations in this area - since it is an institution capable of ensuring the transparency of the process and of voicing the needs of local communities.
in writing. - I voted for this report on the work of the ACP-EU Joint Parliamentary Assembly in 2009. The strengthening of parliamentary oversight is vital to ensure that EU development funds are put to best use and contribute effectively to achieving the Millennium Development Goals. The assembly has played, and continues to play, a key role in monitoring the negotiations on Economic Partnership Agreements (EPAs), allowing MEPs to hear first hand the concerns of the ACP parliamentarians and thus contributing to greater European Parliament oversight of the Commission's negotiations and implementation of EPAs.
The African, Caribbean and Pacific (ACP) group of states-EU Joint Parliamentary Assembly (JPA) convened twice in 2009, and came to important decisions on various matters at these meetings, particularly the food and financial crisis, the situation in Somalia, climate change and the situation in Madagascar. Several working groups also met to debate a range of relevant topics, including: training for better governance, construction projects and urban re-housing, disabled people, rural tourism and minority rights in the Czech Republic. These regular meetings have become important due to their diversity and the discussion of important issues for both parties, with the aim of trying to come up with solutions for the problems faced by the most disadvantaged regions.
I voted in favour of Mrs Joly's excellent report on the work of the ACP-EU Joint Parliamentary Assembly, which is - I repeat - a unique institution in the world by virtue of its composition and its willingness to work together to promote North-South interdependence, not only by legislative means, but also through democratic dialogue and cooperation. I should like to take advantage of this report to make the case for a tax on international financial transactions in order to help certain donors to honour their commitments in terms of official development aid and to help developing countries to make the changes necessary to cope with climate change. I would emphasise that the Monterrey Consensus in 2002, the follow-up to the Doha conference in 2008 and the High-level Plenary Meeting on the Millennium Development Goals held in New York in September 2010 issued a favourable opinion on innovative and alternative sources of financing for development and stressed the need for a balanced approach between the economic, social and environmental aspects of development.
I have voted against the report on the work of the ACP-EU Joint Parliamentary Assembly in 2009, because it is very vague and its wording is imprecise. In addition, it does not contain any plans for more efficient development cooperation with the African, Caribbean and Pacific group of states (ACP) in future. Development aid, in its current form, is a failure in 80% of cases. It has simply increased the dependency of the states in question on external aid. We need to help these states to help themselves. It must be possible for them gradually to develop a functioning national economy. The ability to feed themselves plays a major role in this context. However, this report doggedly supports the status quo, which is why I have voted against it.
Cooperation with the African, Caribbean and Pacific countries is one of the most important aspects of the European Union's foreign policy. I am therefore sorry to learn of the financial problems affecting the ACP Group. Regardless of these problems, the ACP-EU Joint Parliamentary Assembly is one of the most important fora today for North-South dialogue. I welcome the development of regional integration between African countries, on the one hand, and Caribbean countries, on the other, which facilitates effective dialogue between the European Parliament and the global South. In view of these aspects, and fully supporting the development of dialogue between the EU and the countries of the South, I decided to vote in favour of the report on the work of the ACP-EU Joint Parliamentary Assembly in 2009.
I voted in favour of the report on the work of the ACP-EU Joint Parliamentary Assembly, because I believe that the assembly has played a key role and has endeavoured to find solutions to what are, at times, complicated problems. Although its role is that of an advisory body, it is an important forum and a meeting point for discussing and attempting to meet the various demands.
Of all the important reports and resolutions adopted, one need only mention those on the situation in Madagascar, on climate change, on the situation in Niger and on the second revision of the Cotonou Agreement. Worthy of note, lastly, is the resolution on the consequences of the financial crisis on ACP countries, in which it is pointed out that those countries, although in no way responsible for the global turmoil, have unfortunately ended up paying the highest price, in terms of increased costs, reduced aid from rich countries, and more expensive commodities.
I voted for the report on the work of the African, Caribbean and Pacific (ACP) group of states-EU Joint Parliamentary Assembly (JPA) in 2009. It is important to highlight the role of the JPA, as it has succeeded in establishing itself as a key player in North-South cooperation, contributing to strengthening open and democratic dialogue between the EU and the ACP group of states.
We have voted today, in plenary, on a motion for a resolution on the work of the ACP-EU Joint Parliamentary Assembly in 2009.
The Joint Parliamentary Assembly met twice in 2009. On these occasions, 10 resolutions and the Luanda Declaration on the second revision of the Cotonou Partnership Agreement were approved. During the year, two regional meetings were also held, in Guyana (Caribbean region) and in Burkina Faso (West African region) respectively.
Despite this, 2009 was blighted by the decision, adopted by the ACP Council of Ministers in December 2008, to make radical cuts to the ACP secretariat budget earmarked for staff missions. This decision considerably affected the possibility of guaranteeing services relating to JPA meetings held at sites other than Brussels.
In December 2009, the ACP Council adopted the necessary revisions to guarantee that the budget funding for 2010 was sufficient to cover two plenary sessions, one regional meeting and two additional missions at most. Given the context, it is appropriate to continue to work within this sector and examine additional and innovative sources of development finance, namely, a tax on international financial transactions.
in writing. - I applaud this resolution, led by our colleague, Eva Joly, where it states that it welcomes the fact that in 2009, the JPA continued to provide a framework for an open, democratic and in-depth dialogue between the European Union and the ACP countries and calls for an enhanced political dialogue, welcomes the new Commissioner for Trade's positive response to the request by several ACP countries and regions for a review of the contentious issues raised during negotiations on the EPA, in line with the statements made by the President of the Commission, and underlines the need for close parliamentary monitoring of the negotiations and implementation of the EPA.
As a member of the Delegation to the ACP-EU Joint Parliamentary Assembly, I endorsed the report on the work of the JPA in 2009. I have a good opinion of the work of the assembly this year, including, in particular, the resolutions adopted on the effect of the global crisis on social conditions and concerning climate change.
Next week, during the 20th session of the assembly, we will be dealing, amongst other matters, with achievement of the Millennium Development Goals. As a member of the JPA Committee on Social Affairs and the Environment, I think it is essential that a comprehensive analysis be made and a wide-ranging debate entered into next year on the environmental and social situation in the ACP states. A review of existing measures will allow us to plan objectives for the coming years more effectively. In keeping with the opinion of the European Economic and Social Committee, I am also in favour of greater support and recognition for the African social economy.
Integration of the African social economy into the EU programme can result in a strengthening of cooperation with international organisations such as the International Labour Organisation and the World Bank, and can also lead to greater support from European public opinion for strengthening EU external aid by greater involvement of the major players of the European social economy. I think the JPA could also examine more thoroughly the role of the African social economy in eliminating poverty. I hope the JPA will be actively involved in implementation of the EU-Africa strategy.
I voted in favour of this report, which reviews the work done with the African, Caribbean and Pacific (ACP) states. With this text, the European Parliament is drawing attention to the fact that the success of the Joint Parliamentary Assembly is linked to an open, democratic and in-depth dialogue between the European Union and the ACP countries.
The report also reiterates the principle of the universality of human rights and reminds the Council that the European Parliament has made repeated calls to include a stronger clause on non-discrimination in the revision of the Cotonou Agreement.
I particularly welcome the vote on an amendment calling for a financial transaction tax as a possible response to the crisis, even though I am under no illusions about the European Parliament's contradictory votes on this issue. With this amendment, the European Parliament is calling for additional and innovative sources of financing for development, such as an international financial transaction tax, to be explored, and 'further calls on the JPA to address the question of the eradication of tax havens'.
Let us hope that this report will not go completely unheeded and that all the European institutions will be able to refer to it in order to forge other relationships with the ACP countries.
I am approving this report, highlighting Article 67, regarding the various legal systems and practices, and access to justice, issues on which mutual recognition should contribute to better knowledge of the various legal systems and practices. I believe that enormous progress has already been made in terms of civil justice in the EU, and that this ambitious plan for the adoption of an approach to civil law that is more strategic and less fragmented should reflect the real needs of citizens and businesses. It must also take into account the difficulties of legislating in an area of shared jurisdiction, with harmonisation an option where there are overlaps.
Therefore, dedication to the various legal approaches and constitutional traditions of the various Member States must be maintained while, at the same time, an EU-level approach must be thought up in order to resolve general problems. Mention must be made of the need to ensure that measures that have already been put into practice work and progress already made needs to be consolidated, so that we can move forward coherently towards a correct and functional implementation of the Stockholm Programme.
The Stockholm Programme establishes ambitious European policies on justice and security in order to build a citizens' Europe.
The objectives include a legislative proposal on reinforced cooperation with regard to the law applicable to divorce. In Europe, 20% of divorces concern international couples. Such divorces are sometimes marred by endless red tape and a lack of clear responses from national systems. In many cases, the children and the weakest spouse suffer most from the emotional stresses and strains arising from legal action. Where possible, the best solution would be to set up a system of mediation, namely an amicable agreement between the parties. It would be appropriate to refer for this purpose to the concepts defined in Directive 2008/52/EC of the European Parliament and of the Council of 21 May 2008 on certain aspects of mediation in civil and commercial matters and the European code of conduct for mediators.
It will also be important for all citizens to gain access to up-to-date, high quality information now available in a Commission database on essential aspects of national and EU law and procedures concerned not only with separation and divorce but also mediation.
The Stockholm Programme seeks to create a European area of freedom, security and justice that will guarantee citizens' fundamental rights, including freedom of enterprise, so as to develop entrepreneurship in all economic sectors. Since the Union first obtained competence for justice and home affairs, and the subsequent creation of the area of freedom, security and justice, huge progress has been made in the area of civil justice and harmonisation of the rules of private international law has advanced apace. This is very important as this area of law is the means par excellence of achieving mutual recognition of, and respect for, each others' legal systems. I feel that the action plan presented by the European Commission is ambitious but, at the same time, it is necessary to properly assess the effectiveness and compliance with set objectives of measures already imposed, in order to satisfy the needs of citizens, business and practitioners.
I support the proposal of the Committee on the Internal Market and Consumer Protection to include the text on the European single market in the resolution on civil, commercial, family and international private law. In my opinion, the single market helps the European area in terms of freedom, security and justice and contributes to strengthening the European model of a social market economy, but, at the same time, protects consumers. Bulgaria, which is on the fringes of the EU, is often under threat from the import of dangerous or potentially dangerous counterfeit goods. Just recently, 20 year old lamb meat was found on the Bulgarian market. And that is only one of many cases. The creation of a European area of freedom, security and justice will strengthen the single market, particularly consumer rights protection, and I urge you, ladies and gentlemen, to support the Commission in taking this into account and providing legislation which will ensure the proper functioning of the single market in the interests of consumers.
I voted for this report because the European Parliament calls on the Commission to ensure as effectively and swiftly as possible that the Stockholm Action Plan truly reflects the needs of Europe's citizens, particularly as regards free movement throughout the European Union, along with employment rights, the needs of business and equal opportunities for all. I would like to stress that Union law must be at the service of citizens, notably in the areas of family and civil law, and therefore I am pleased that since the Union first obtained competence for justice and home affairs and the subsequent creation of the area of freedom, security and justice (AFSJ), huge progress has been made in the area of civil justice.
It should be pointed out that the Stockholm Programme seeks to create a European area of freedom, security and justice that will guarantee citizens' fundamental rights, including freedom of enterprise, so as to develop entrepreneurship in all economic sectors. The time then is ripe for reflection on the future development of the AFSJ, and the European Parliament therefore calls on the Commission to initiate a wide-ranging debate involving all interested parties, including, in particular, judges and practitioners.
The report contains a whole series of recommendations in the areas of civil, commercial and family law, as well as international private law. It is mainly concerned with measures designed to increase the enforceability of law in cross-border disputes and, in the spirit of the Stockholm Programme, those targeting a greater degree of cooperation between Member States' judicial authorities. The action plan also proposes a legislative initiative to draw up a provision to increase the effectiveness of the implementation of judgments relating to the transparency of debtors' activities, and similar provisions on the freezing of bank accounts. I consider the question of standardising information on personal circumstances in the documents of EU Member State citizens as a natural step, as it will eliminate barriers when travelling.
The report also calls on the Commission, which has set up a working group for arbitration, to consult on any legislative proposals before submitting them, as arbitration issues have a significant impact on international trade. The measures proposed in the report will help to increase the enforceability of law in the EU and I have therefore voted in favour of the report.
I abstained from the final vote on the Berlinguer resolution because Amendment 2 was thrown out. This was extremely important for ruling out possible erroneous interpretations of item 40, which states that Parliament 'strongly supports plans to enable the mutual recognition of the effects of civil status documents'. The expression could suggest, for example, a European Union-wide obligation to recognise a union between people of the same sex registered in a Member State where such a union is permitted.
In actual fact, we must distinguish between the effects of a completed legal action (in the case of marriage) and the effects of an official registration document. The latter bears full witness to what is documented (for example, that a homosexual marriage has been entered into in Holland) and this public witness is the effect of the official marital status document. However, the effects of the official registration document are something different and their recognition (for example, a survivor's pension) is not permitted in a State that does not recognise them. Matters of family law are, in any case, part of the identity of individual states and cannot be touched by EU law. The possibility of a different interpretation led me to choose to abstain.
I welcome the huge progress that has been made in the area of civil justice since the Union first obtained competence for justice and home affairs and the area of freedom, security and justice was created. Moreover, I would congratulate the Commission on its very ambitious plan, which responds to a substantial number of the demands that Parliament has been making. It is essential to adopt a more strategic and less fragmented approach based on the real needs of citizens and businesses when exercising their rights and freedoms in the single market.
The Stockholm Action Plan must reflect these needs in respect of mobility, employment rights, the needs of business and equal opportunities, amongst other things, while promoting legal certainty and access to rapid and efficient justice. We cannot ignore the difficulties of legislating in an area of shared competence where harmonisation is only infrequently an option and overlapping needs to be avoided. Divergences between the legal approaches and constitutional traditions of the various legal systems can serve as a source of inspiration for a European legal culture, but should not constitute a barrier to the further development of European law.
To this day, there are certain differences in the civil law of the 27 Member States and of those set to join the EU in the near future. The action plan presented is a step forward; it notes the similarities and highlights the differences so as to draw attention to the need to reduce those differences.
In particular, as regards the subjects covered by the committees of which I am a member, I believe that the creation of common rules and the implementation of an integrated judicial system are essential for guaranteeing the survival of the single market. While everyone's legal traditions and specific characteristics should be respected, today's challenges require, in fact, a common effort to harmonise European laws.
I therefore welcome the report, which calls on the European Commission to strive to remove the legal barriers to the exercise of rights in the Member States and to lessen the negative impact of those barriers on citizens involved in cross-border legal matters, both of which are essential conditions for the establishment of a 'European judicial culture', which alone can guarantee the creation of a common area of freedom, security and justice in Europe.
Explanation of vote: on 23 November 2010, the Swedish Conservatives voted in favour of the report on civil law, commercial law, family law and private international law aspects of the Action Plan implementing the Stockholm Programme. However, we would like to emphasise that we believe a great deal of care should be taken with regard to the harmonisation of the different forms of training for the legal professions in the Member States and stress that such harmonisation does not fall within the framework of the Stockholm Programme. We also do not believe that knowledge of two languages should be a requirement to be able to practice as a lawyer. Finally, we would like to point out that party autonomy is of the utmost importance in commercial contract law and it should also remain so.
The Stockholm Programme is an essential next step in the development of the European area of freedom, security and justice towards a greater focus on individuals. A greater focus that contributes not only to a more comprehensive perspective on citizenship, including respect for human beings and human dignity, but also to a perspective on the law and on justice that makes it accessible throughout the Union, so that individuals can exert their rights without any internal borders. A focus on individuals that must be guaranteed across the board, including as regards the growing phenomenon of immigration and asylum, albeit in strict compliance with the rules on civil harmony, including security. The Commission Action Plan is a consistent embodiment of the Stockholm Programme. When developing European areas of freedom, security and justice, however, respect must always be shown for the principle of subsidiarity, which encourages respect for individuals and for the traditions that form an integral part of their history. The report on civil law, commercial law, family law and private international law aspects of the Action Plan implementing the Stockholm Programme, on which we have voted, seems to me to be along these lines.
I voted for this report as I think that it is of paramount importance to implement properly the measures envisaged by the Stockholm Programme with regard to improving the area of freedom security and justice. This can be achieved by improving judicial cooperation between Member States, promoting a European judicial culture and by resolving the various incompatibility issues between the different procedural law models which exist at Member State level. The Commission's Action Plan implementing the Stockholm Programme must take into account all these aspects mentioned in the report.
in writing. - (PT) I voted for this report because it advocates specific measures promoting legal certainty and access to rapid and efficient justice. Under the Stockholm Action Plan, it is necessary to ensure that the exchange of best practices between legal systems pays particular attention to the needs of individual citizens and businesses, facilitating mobility within the EU, employment rights and equal opportunities.
The areas of civil law, commercial law, family law and private international law constitute some of the most sensitive areas of the law applicable in each of the EU Member States. I therefore think that any changes to them must be made with particular care, with the utmost consideration given to the principle of subsidiarity. European legislators must always have respect for the various legal systems, for the consensus created around them in each of the respective political communities, and for their legitimate options; they cannot and must not ignore the fact that they are dealing with peoples and nations with stable, established and deep-rooted legal systems. I therefore recommend making changes suitable and proportional to people's actual needs, and stringent checks on the proposed plans and initiatives. While I carefully monitor the adoption of measures in this regard, I am aware that there are legal relationships that, because of their nature, are more likely to call on the laws of more than one country. I acknowledge that much of what is advocated is positive and aims at the exchange of best practices and the realisation of a true area of freedom, security and justice.
The Stockholm Programme, adopted by the Council in December 2009, establishes priorities for the development of a European area of freedom, security and justice over the next five years. Union law facilitates mobility and enables the public to exercise their right to free movement, thus strengthening confidence in the European judicial area. The Commission's Action Plan implementing the Stockholm Programme involves making use of the tools available following the entry into force of the Treaty of Lisbon, in order to ease daily life and business for EU citizens, reconciling the needs of the public and the internal market with the diversity of legal traditions among the Member States. I support this report, but would note that certain areas should take priority, such as civil matters and the mutual recognition of official documents.
This own-initiative report tackles various complex subjects based on aspects of civil law, commercial law, family law and private international law in the Action Plan implementing the Stockholm Programme. As a result of this, our opinions about the rapporteur's suggestions are also diverse.
Some of them seem positive to us, specifically when he refers to the need to foster debate about the problems relating to maritime, commercial and family law. It is just that in Portugal, there is also an unresolved issue, which is the specialisation of magistrates for those areas. Naturally, because of the type of issues in question, magistrates need specific training to work in family courts.
There are several problems in the commercial areas, however, and it would probably be more important to ensure trademark protection by recourse to civil jurisdiction rather than criminal. In this area in Portugal too, the delays are very long and it is acknowledged that many magistrates find it difficult to reach a decision on very specific subjects.
Explanation of vote: on 23 November 2010, the Swedish Conservatives voted in favour of the report on civil law, commercial law, family law and private international law aspects of the Action Plan implementing the Stockholm Programme. However, we would like to emphasise that we believe a great deal of care should be taken with regard to the harmonisation of the different forms of training for the legal professions in the Member States and stress that such harmonisation does not fall within the framework of the Stockholm Programme. We also do not believe that knowledge of two languages should be a requirement to be able to practice as a lawyer. Finally, we would like to point out that party autonomy is of the utmost importance in commercial contract law and it should also remain so.
We voted against this report. It is unacceptable to create a 28th regime, even if it is optional, in certain areas of civil law, in order to bypass national systems. Moreover, it is the height of hypocrisy to state that the diversity of these systems is an asset when 'regulatory emulation' is also recommended to allow for their convergence - or, in other words, their eventual standardisation. It is unacceptable, above all, for the free movement of persons and non-discriminatory access to the social security benefits of countries of residence to be used as a pretext for demanding mutual recognition of civil status documents, because the real aim behind this proposal is not to make life easier for European families who have moved to another EU country. The real aim is to impose same-sex marriage and adoption by homosexual couples on those Member States that do not recognise them in their own law. Family law is strictly and exclusively the responsibility of the Member States, and it must remain so. However, we must put a stop to the unilateral decisions of the German judiciary with regard to child custody when couples of mixed nationality divorce, and to the excessive, absolute power of the Jugendamt, which has been denounced in petitions submitted to us.
I am pleased at the adoption of this report, which welcomes the Stockholm Action Plan and, more specifically, the elements it contains in relation to civil law, commercial law, family law and private international law. The European Union is working to create a 'European judicial area', and that area is based on the idea that judgments, like people, must be able to 'move' within the Union, in order to help European citizens gain access to justice. This 'common judicial area' involves the principle of mutual recognition of judgments by Member States, and this issue of mutual recognition is crucial in areas such as family law, contracts, succession and wills, matrimonial property, and so on. These are crucial areas in everyone's lives. Our report insists, among other things, on the importance of judicial training, legal education, the creation of networks between judges and the introduction of exchange programmes. I fully support these objectives.
I have voted in favour of the amendments and against the Berlinguer report, because I am not sure that it provides adequate support for subsidiarity. I do not believe that we should be able to delete important details just because this is a large package of directives. This is a strategy which will backfire. For me, the crux of the matter is paragraph 40, which, in the form that it was adopted today, together with other components of the Stockholm Programme, will provoke conflicts of jurisdiction. In specific terms, there are doubts as to whether we should use family law for the mutual recognition of civil status documents, in other words, marriage certificates, and, therefore, whether we should take into account the decision-making authority of the Member States with regard to the definition of marriage, following the procedure outlined in Article 81(3) of the Treaty on the Functioning of the European Union.
While this remains unclear, there is a risk of a conflict between the simple procedures of civil law and the complex procedures of cross-border family law. A sentence corresponding with Amendment 3 would have been sufficient to defuse this conflict. This is a detail which, unfortunately, was not supported by the majority in Parliament today. I remain of the opinion that marriage and family life are under the specific protection of the state. They are exclusively a matter for the Member States. Therefore, I have voted against this own-initiative report.
in writing. - This resolution calls on the Commission and the Council to ensure that Parliament is fully consulted on the organisation and arrangement of judicial training. This initiative will aid the concept of a European judicial culture so that the entire citizenry of the EU will be treated fairly and with dignity.
I voted in favour of the report on the Action Plan implementing the Stockholm Programme because I consider the progress made in relation to the area of freedom, security and justice to be crucial. Since its creation, in fact, huge progress has been made in the area of justice, including civil justice.
I believe that the different legal approaches and constitutional traditions of the Member States must be respected, but I also believe that the existence of such differences should be considered a strong point on which to focus in order to achieve the aim of developing European law further. In this respect, the European judicial community must be involved, since its contribution should strengthen the idea of a real European judicial culture, through the sharing of knowledge and the study of comparative law.
I therefore fully support the proposal to create a forum in which judges who frequently deal with cross-border issues, such as admiralty, commercial, family and personal injury cases, could hold discussions and expand their knowledge. Lastly, I believe that, on the basis of these preconditions, the Stockholm Action Plan should be focused on fully satisfying the demand for European justice voiced by individual citizens and individual businesses when exercising their rights and freedoms.
The Stockholm Programme (2010-2015), when viewed from the perspective of cooperation within the area of freedom, security and justice (AFSJ), in reality lays the future foundations of European supremacy in many areas with the aim of removing any remaining obstacles to 'free movement' between the EU Member States. Whether it be fundamental rights, privacy, minority rights, 'European Union citizenship' or asylum and immigration policy, this confused assortment in fact serves as a pretext for encouraging the federalist ambition of a European bureaucratic superstate. I maintain that the law and all habits and customs are a fundamental part of the spirit and identity of a people and a sovereign nation. To support the idea of obscure European harmonisation, particularly in relation to civil and family law, would be tantamount to denying the sacrifices made and the ground won over the centuries. Since, for the time being, it still enjoys some of the highest legal and social protection standards in the world, France will not benefit from any progress made by remaining the victim of pro-European, globalist and ultraliberal stubbornness.
in writing. - I welcome the adoption of this report on the Stockholm Programme, which stresses the need to ensure mutual recognition of official documents issued by national administrations. This will include same-sex unions, meaning that partners in same-sex unions can act as next of kin in case of accidents abroad and, where appropriate, have equal rights to tax benefits while living or working in another Member State.
The aims of the Stockholm Programme and its implementation plan are positive. In my opinion, one of the main reasons is the fact that the aim of the programme is to create a foundation and conditions under which EU citizens can make full use of, and enforce, their rights and freedoms. The implementation of the Stockholm Programme has, and will continue to have, its difficulties. On the one hand, there is the objective need to unify legislation (for example, in the area of the right to freedom of movement), and, on the other, there is the danger of abuse through differing interpretations of the unified legal norms. The initiative of the Stockholm Programme aimed at securing recognition of official documents by Member States can be welcomed. However, this mechanism must not come into direct conflict with the basic regulations of Member States, particularly in the area of family law. In view of the fact that family law reflects a tradition going back many years and a hard-won social consensus, it is not acceptable for Member State sovereignty in this area to be breached, albeit by well-intentioned unification schemes. Further development should be aimed at ensuring that the unified law does not lead to reduced standards in terms of the rights (civil, social, etc.) that exist in Member States at various levels. It is also necessary to ensure that the unification of regulations does not lead to the possibility of launching property claims and violating state integrity, and there must be a clear definition as to how and by whom the enforceability of unified European regulations will be ensured.
The areas of civil law, commercial law, family law and private international law constitute some of the most sensitive areas of the law applicable in the different EU Member States. I abstained from voting on this report as I believe it is vital that the principle of subsidiarity is always present in these matters, especially those that relate to family law and when addressing issues such as mutual recognition of matrimonial and family law.
What do we intend to improve about the level of European judicial cooperation as we currently know it? The document adopted sheds light on the most important parts of the Commission's plans. It underlines the tasks that lie before us in the upcoming period from the perspective of the citizens. As a politician and a teacher, I agree that communications between higher education institutions require further improvement, so that the new generation of jurists are already in a position to familiarise themselves with the diversity of European legal culture during their years at university. It is in the interest of Member States to further perfect the judicial area. The energy invested in education has a bearing on the effectiveness of the justice system. We must make efforts to ensure that the resources required for training are available everywhere. The main contributors to the removal of obstacles to cross-border cooperation can be those professionals who have experience gained abroad, coupled with the appropriate language skills. Trust in Member States' systems can be improved by learning about them. Students must be sensitised to participate in foreign exchange programmes.
It is of vital importance to support fora which aim to develop professional dialogue. Representatives of the legal professions must be given an opportunity to continuously express their opinion regarding an area based on freedom, security and justice. It is they who face the relevant problems in practice. It is they to whom we direct our questions concerning the fruits of the measures taken so far. As representatives of the interests of citizens, we must strive to ensure that the EU does not conjure an image of a legislative maze in people's minds. Legislation on consumers and enterprises should indeed be for them and about them.
Paragraph 40 of the report on civil law, commercial law, family law and private international law aspects of the Action Plan implementing the Stockholm Programme represents a serious intrusion into national law, by calling for same-sex marriages and partnerships which are entered into in a specific Member State to be recognised in all other Member States. Clever wording is being used to smuggle this measure in through the back door. In the German version of the motion and, I suspect, in many other language versions, the actual aim of this paragraph is not nearly as clear as it should be. Since I am opposed to gay marriage out of principle and, in particular, to this deceitful style of politics, I have voted against this paragraph and against the report. The report could become an incentive for partnership tourism, in the same way as has already happened with adoption and artificial insemination.
Entering into a partnership in a country where rights and claims equivalent to those of marriage have the force of law will allow the partners to make claims in their country of origin which only apply to marriage there. The ultimate consequence of this resolution would be to make the existence of different regulations in different countries totally absurd.
The report deals with a topic of utmost importance, which is the way the EU meets the needs of its citizens and commercial companies in the area of the law, with particular reference to cross-border civil and commercial disputes. However, I regret that I did not find in the report's content any reference to the actions required to inform citizens or company administrators about the opportunities offered to them by European legislation with regard to pursuing their interests in judicial proceedings. Not enough is known about these opportunities and, therefore, they are not utilised enough. It is important to focus on magistrates and lawyers, but it does not ensure that citizens have total access to this information.
I voted in favour of adopting the report on civil law, commercial law, family law and private international law aspects of the Action Plan implementing the Stockholm Programme. Ever since the EU gained powers in the field of justice and internal affairs, and since the creation of the area of freedom, security and justice, for which the EU and the Member States are currently jointly competent, significant progress has been made in the field of civil law. The European Commission communication entitled 'An area of freedom, security and justice serving the citizen' proposed an ambitious plan for development of the aforesaid area in the period 2010-2014.
There can be no doubt that further progress in this area will necessitate a more strategic approach, targeted primarily at the needs of citizens and businesses with regard to exercising rights and freedoms in the single market. Progressive harmonisation, approximation and standardisation are required, for example, in the field of consumer protection. It goes without saying that the radically different legal systems and traditions must be respected and reconciled when ensuring the functionality of measures that have already been introduced. However, I believe that their coexistence should be regarded as a strength and inspiration when creating common solutions for European legislation, rather than a hindrance. In order to meet the challenges, the Commission should conduct an open debate with various representatives of the judicial system, including, in particular, legal professionals.
I voted in favour of the Berlinguer report insofar as it concerns aspects of fundamental importance for enabling a shift towards a Europe of the citizens and for promoting the development of a European judicial culture.
In particular, the report addresses in a balanced and exhaustive way issues concerning the training of judges; cooperation between judicial authorities; European contract law; fundamental rights, including freedom of enterprise, so as to develop entrepreneurship in all economic sectors; and the mutual recognition of official documents issued by national administrations, including the effects of civil status documents.
The Stockholm Programme aims to safeguard the fundamental rights of citizens in an area of freedom, security and justice. However, the differences in the various legal systems of the Member States are creating barriers to the development of European legislation. That is why I voted in favour of the European Parliament resolution, which proposes the convergence and harmonisation of civil, commercial, family and private international law and focuses on cooperation between the various legal systems of the Member States by:
• nurturing a common European judicial culture;
• educating and training judges, prosecutors and other court officers, with the aim of building mutual understanding of the legal systems of the other Member States and resolving cross-border disputes;
• creating a regular forum so that judges in areas of law where cross-border issues arise can examine areas of legal controversy or difficulty with the aim of building a climate of mutual confidence;
• introducing a European contract law;
• introducing cooperation between the courts of the Member States in the taking of evidence in civil and commercial matters.
The Stockholm Programme adopted in December 2009 establishes the priorities for the development of a European area of freedom, security and justice over the next five years. In this context, it is important to point out the significant results that have already been achieved, and to hope that the recommended measures can help to respond to the real needs of the public and businesses, facilitating their mobility and the exercise of their rights and freedoms in the single market, without jeopardising the requirements of the principle of subsidiarity and respect for diversity of the legal approaches and constitutional traditions of the different Member States.
Today, we voted in plenary on a proposal for a resolution on positive law aspects of the Action Plan implementing the Stockholm Programme, in other words, European Union priorities for the development of an area of freedom, security and justice in the period 2010-2014 with particular regard to aspects of civil, commercial and private international law.
The dossier calls on the Commission to improve the proposal submitted in an attempt to overcome certain problems and critical areas that occur specifically in international judicial practice. Assisting national judges on technical aspects of the proposed measures during legislative drafting and the establishment of an independent European claims instrument, which would, amongst other things, make it possible to resolve, at least partly, problems raised by differences of opinion in national procedural law, are specific examples of the constructive and approving approach that a common and extensively discussed proposal for a resolution could have on European legislation.
In an area as important to citizens as civil law, it is necessary to respect and accommodate radically different legal approaches and constitutional traditions but it is also necessary to face up to the negative legal consequences for citizens arising out of this difference.
in writing. - This is a good regulation calling mainly for the use of every possible means to nurture a European judicial culture, particularly through legal education and training.
I hope that the actions identified in the Action Plan will be carried forward within the planned timeframe considering their importance for improving the lives of European citizens. In particular, Italy has always supported the need to develop mutual trust between Member States of the Union and is in favour of continuing to extend EU regulations in the sector of justice and internal affairs.
From this perspective, we strongly support the approach of the whole Action Plan, which hinges on the principle of mutual recognition of decisions, to be achieved by strengthening mutual trust. I would also emphasise the need to use all possible means to foster a European judicial culture, particularly through legal teaching and training.
I would like to express my satisfaction over the importance attributed to matters concerning civil law, such as the legislative proposal on reinforced cooperation in the divorce law sector and the recognition and creation of official public documents on inheritance. I am particularly pleased to see the emphasis placed on the need to introduce specific actions and programmes to promote an effective European judicial culture, based on the supply of training measures, to be held under Erasmus schemes for judges and all legal operators.
The actions identified in the plan are very important for improving the guarantees of European citizens in respect of the law, but it is necessary to adopt a more strategic and less fragmentary approach based on the real needs of citizens and enterprises in the exercising of their rights. While, on the one hand, we must consider the difficulties of legislating in a harmonised manner within an area of shared responsibility, on the other, we need to extend EU regulations in the sector of justice and internal affairs. In this way, the parameters of legal certainty will be increasingly clear and supported and we will pave the way for a genuinely common legal theory and practice with a European Union.
Thanks to the Stockholm Programme, the citizens of Member States will be able to assert their rights throughout the European Union in the fields of civil, commercial and labour law. The programme offers advantages and greater transparency to citizens. It also improves the consistency of our system of legal regulations in the European Union.
However, in order to build systems which are more uniform, it is essential that there be greater coordination of what we do and that experience be exchanged between the countries of the Union. This concerns, to a large degree, the justice system, including the extremely important questions of migration and the fight against organised crime. A very important matter, particularly during the current economic problems, will be development of effective mechanisms of action in the area of strengthening the single market and economic integration, by which I mean more liberal principles of commercial exchange between the countries of the European Union and the establishment of legislation on commercial exchange between third countries. From the point of view of the participants of economic processes, it is necessary, above all, to specify businesses' and consumers' rights of protection and to continue to monitor effectively the implementation and enforcement of legal regulations in the area of the single market.
Since the European Union acquired shared competence over justice and home affairs, huge progress has been made in the area of civil justice. Article 67 of the Treaty on the Functioning of the European Union establishes the importance of respecting the different legal systems and traditions within the EU and Mr Berlinguer's report highlights this as one of the strengths of the EU. Subsidiarity is one of the basic principles of EU law and is based on the condition that the subordinate member is able to resolve problems and carry out tasks independently. The areas of justice and home affairs have traditionally been the responsibility of the Member States. Each Member State has its own special features and traditions which reflect the cultural diversity of Europe. However, in order to keep pace with the changing reality in today's world, joint responsibility with the European Union is needed.
Nowadays, treaties with cross-border implications are the rule and partnerships or families where the partners come from different Member States are commonplace. However, these involve challenges for national civil legislation which we will have to overcome. As the rapporteur recommends, it is now time to develop a European judicial culture alongside the national judicial cultures.
It is a pity that this Parliament has decided simply to withdraw the debate on the Stockholm Programme from the agenda. Where there is no opportunity to debate, there is no opportunity to put questions. Also, if we do not allow a critical exchange of views on the integration process, it will only reinforce the concerns of many Member State citizens. One of these concerns is the talk about creating a civil-law statute of marriage. Many family associations in all Member States are pointing out that the mechanism of the Stockholm Programme may therefore be taken advantage of by same-sex couples. This question can be resolved not only within the framework of civil law procedures and private international law, but also through the complex procedure of family law under Article 81(3) of the Treaty on the Functioning of the EU. If the Stockholm Programme is misused for this purpose, it would amount to an indirect change in legislation, which is precisely what the Union has long been fighting against. The Commission and the Council must therefore explain that neither the socio-legal mechanisms nor the Stockholm Protocol will ever lead to the creation of a statute of marriage for same-sex couples. If we want to build a strong Union, it must not be at the cost of restricting Member State powers or the common good. The ECR Group has submitted proposals for amendment which emphasise the powers of the Member States. Unless these proposals are adopted, I will vote against the submitted report.